Exhibit 10.2

 

 

U.S. $415,000,000

CREDIT AGREEMENT

dated as of March 9, 2007

among

STRATEGIC HOTEL FUNDING, L.L.C.,

as the Borrower,

VARIOUS FINANCIAL INSTITUTIONS,

as the Lenders,

DEUTSCHE BANK TRUST COMPANY AMERICAS, as the Administrative Agent

DEUTSCHE BANK SECURITIES INC. and

CITIGROUP GLOBAL MARKETS INC.

as Co- Lead Arrangers and Joint Book Running Managers

CITICORP NORTH AMERICA, INC. and

WACHOVIA BANK NATIONAL ASSOCIATION as Co-Syndication Agents

BANK OF AMERICA, N.A. and

JPMORGAN CHASE BANK, N.A. as Co-Documentation Agent

and

LASALLE BANK, NATIONAL ASSOCIATION

As Senior Managing Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

Section 1.1

   Defined Terms    1

Section 1.2

   Use of Defined Terms    33

Section 1.3

   Cross-References    34

Section 1.4

   Accounting and Financial Determinations    34 ARTICLE II REVOLVING LOAN
COMMITMENT AND BORROWING PROCEDURES, NOTES

Section 2.1

   Commitments    34

Section 2.2

   Reduction of the Commitment Amounts    36

Section 2.3

   Borrowing Procedures    36

Section 2.4

   Continuation and Conversion Elections    38

Section 2.5

   Funding    38

Section 2.6

   Issuance Procedures    38

Section 2.7

   Loan Accounts and Revolving Notes    42

Section 2.8

   Additional Revolving Loan Commitments    42

Section 2.9

   Swingline Loan Subfacility    45 ARTICLE III MATURITY DATE; REPAYMENTS,
PREPAYMENTS, INTEREST AND FEES

Section 3.1

   Maturity Date; Extension Option    47

Section 3.2

   Repayments and Prepayments; Application    48

Section 3.3

   Interest Provisions    50

Section 3.4

   Fees    51 ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS

Section 4.1

   LIBO Rate Lending Unlawful    52

Section 4.2

   Deposits Unavailable    52

Section 4.3

   Change of Circumstances    53

Section 4.4

   Replacement of Lender    53

Section 4.5

   Funding Losses    54

Section 4.6

   Taxes    55

Section 4.7

   Change of Lending Office    58

Section 4.8

   Payments, Computations, etc.    59

Section 4.9

   Sharing of Payments    59

Section 4.10

   Setoff    60

 

i



--------------------------------------------------------------------------------

ARTICLE V CONDITIONS TO EFFECTIVENESS AND TO FUTURE CREDIT EXTENSIONS

Section 5.1

   Conditions Precedent to Making of Loans and the Issuance of Letters of Credit
   60

Section 5.2

   All Credit Extensions    64 ARTICLE VI REPRESENTATIONS AND WARRANTIES

Section 6.1

   Organization, etc.    65

Section 6.2

   Due Authorization, Non-Contravention, etc.    66

Section 6.3

   Government Approval, Regulation, etc.    66

Section 6.4

   Validity, etc.    67

Section 6.5

   Financial Information    67

Section 6.6

   No Material Adverse Effect    68

Section 6.7

   Litigation, etc.    68

Section 6.8

   Subsidiaries    68

Section 6.9

   Ownership of Properties    68

Section 6.10

   Taxes    69

Section 6.11

   ERISA Compliance    69

Section 6.12

   Compliance with Environmental Laws    70

Section 6.13

   Regulations T, U and X    70

Section 6.14

   Accuracy of Information    71

Section 6.15

   REIT    71

Section 6.16

   No Bankruptcy Filing    71

Section 6.17

   Use of Proceeds    71

Section 6.18

   Other Debt    71

Section 6.19

   Security Interests    71

Section 6.20

   Material Agreements    72

Section 6.21

   Office of Foreign Assets Control    72

Section 6.22

   Labor Relations    72

Section 6.23

   Intellectual Property, Licenses, Franchises and Formulas    72 ARTICLE VII
COVENANTS

Section 7.1

   Affirmative Covenants    73

Section 7.2

   Negative Covenants    83 ARTICLE VIII EVENTS OF DEFAULT

Section 8.1

   Listing of Events of Default    90

Section 8.2

   Action if Bankruptcy    92

Section 8.3

   Action if Other Event of Default    93

Section 8.4

   Actions in Respect of Letters of Credit    93 ARTICLE IX THE ADMINISTRATIVE
AGENT

Section 9.1

   Appointment    95

 

ii



--------------------------------------------------------------------------------

Section 9.2

   Hedging Counterparty Intercreditor Agreements    96

Section 9.3

   Nature of Duties    96

Section 9.4

   Lack of Reliance on the Administrative Agent    97

Section 9.5

   Certain Rights of the Administrative Agent    97

Section 9.6

   Reliance    97

Section 9.7

   Indemnification    98

Section 9.8

   The Administrative Agent in its Individual Capacity    98

Section 9.9

   Holders    98

Section 9.10

   Resignation by the Administrative Agent    99 ARTICLE X MISCELLANEOUS
PROVISIONS

Section 10.1

   Waivers, Amendments, etc.    100

Section 10.2

   Notices    101

Section 10.3

   Payment of Costs and Expenses; Indemnification    101

Section 10.4

   Survival and Recourse Nature of Obligations    103

Section 10.5

   Headings    103

Section 10.6

   Execution in Counterparts, Effectiveness, etc.    103

Section 10.7

   Governing Law; Entire Agreement    103

Section 10.8

   Successors and Assigns    104

Section 10.9

   Sale and Transfer of Loans and Notes; Participations in Loans and Notes   
104

Section 10.10

   Intentionally Omitted    107

Section 10.11

   Confidentiality    107

Section 10.12

   Tax Advice    108

Section 10.13

   Forum Selection and Consent to Jurisdiction    108

Section 10.14

   Waiver of Jury Trial    109

 

iii



--------------------------------------------------------------------------------

ANNEX I   –    Lender Information SCHEDULE I   –    Disclosure Schedule
SCHEDULE II   –    Initial Borrowing Base Properties SCHEDULE III   –   
Properties SCHEDULE IV   –    Approved Managers SCHEDULE V   –    Borrowing Base
Intercompany Indebtedness SCHEDULE VI   –    Certain Indebtedness EXHIBIT A-1  
–    Form of Revolving Note EXHIBIT B-1   –    Form of Borrowing Request
EXHIBIT B-2   –    Form of Issuance Request EXHIBIT C   –    Form of
Continuation and Conversion Elections EXHIBIT D   –    Form of Closing Date
Certificate EXHIBIT E   –    Form of Compliance Certificate EXHIBIT F   –   
Form of Lender Assignment Agreement EXHIBIT G-1   –    Form of Pledge Agreement
EXHIBIT G-2   –    Form of Guarantor Pledge Agreement EXHIBIT G-3   –    Form of
Loan Pledge Agreement EXHIBIT H-1   –    Form of Guaranty EXHIBIT H-2   –   
Subsidiary Guaranty and Joinder EXHIBIT I   –    Form of Solvency Certificate
EXHIBIT J   –    Form of Additional Revolving Loan Commitment Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of March 9, 2007, is between STRATEGIC HOTEL
FUNDING, L.L.C., a Delaware limited liability company (the “Borrower”), DEUTSCHE
BANK TRUST COMPANY AMERICAS (“DBTCA”), as the administrative agent (in such
capacity, the “Administrative Agent”) and the various financial institutions as
are or may become parties hereto (together with DBTCA, collectively the
“Lenders” and individually, a “Lender”).

W I T N E S S E T H :

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the respective credit
facilities provided for herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1 Defined Terms. The following terms (whether or not underscored) when
used in this Agreement, including its preamble and recitals, shall, except where
the context otherwise requires, have the following meanings (such meanings to be
equally applicable to the singular and plural forms thereof):

“Acceptable Appraisal” shall mean, an MAI appraisal, in compliance with the
Uniform Standards of Professional Appraisal Practice, reasonably acceptable to
Administrative Agent as to form, substance, and appraisal date, prepared by a
professional appraiser that is reasonably acceptable to Administrative Agent.

“Acquisition Cost” means, with respect to any Property, (i) the purchase price
of a Property as set forth in the applicable purchase and sale agreement or
otherwise as approved by the Administrative Agent, plus or minus (ii) increases
or reductions to such purchase price as provided in such purchase and sale
agreement or the final closing statement.

“Additional Loan Commitment Requirements” shall mean, with respect to any
request for an Additional Revolving Loan Commitment made pursuant to
Section 2.8, the satisfaction of each of the following conditions: (i) no
Default or Event of Default then exists or would result therefrom, including,
without limitation, no violation of Section 7.2.4 as a result of the increase in
the size of the Facility, (ii) all representations and warranties contained
herein and in the other Loan Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made as of such date of request, unless stated to relate to a specified
date, in which case such representations and warranties shall be true and
correct in all material respects as of such specified date and (iii) the
delivery by the



--------------------------------------------------------------------------------

Borrower of an officer’s certificate to the Administrative Agent certifying as
to compliance with preceding clauses (i) and (ii), and containing the
calculations required by preceding clause (i) (as applicable).

“Additional Revolving Loan Commitment” shall mean, for each Additional Revolving
Loan Lender, any commitment by such Additional Revolving Loan Lender to make
Revolving Loans pursuant to Section 2.8(b) as agreed to by such Additional
Revolving Loan Lender in the respective Additional Revolving Loan Commitment
Agreement delivered pursuant to Section 2.8; it being understood, however, that
on each date upon which an Additional Revolving Loan Commitment of any
Additional Revolving Loan Lender becomes effective, such Additional Revolving
Loan Commitment of such Additional Revolving Loan Lender shall be added to (and
thereafter become a part of) the Revolving Loan Commitment of such Additional
Revolving Loan Lender for all purposes of this Agreement, as contemplated by
Section 2.8.

“Additional Revolving Loan Commitment Agreement” shall mean an Additional
Revolving Loan Commitment Agreement substantially in the form of Exhibit J
(appropriately completed).

“Additional Revolving Loan Lender” is defined in Section 2.8(b).

“Adjusted Net Operating Income” shall mean Net Operating Income with respect to
each Borrowing Base Property, less (a) Deemed FF&E Reserves for such Borrowing
Base Property, (b) Deemed Management Fees for such Borrowing Base Property and
(c) any other monetary obligations paid during the applicable period with
respect to such Borrowing Base Property, provided that no deductions will be
made for Capital Expenditures other than Deemed FF&E Reserves included under
clause (a) above.

“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent
pursuant to Section 9.10.

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan). With respect to any Lender or the Issuer, a Person
shall be deemed to be “controlled by” another Person if such other Person
possesses, directly or indirectly, power to vote 51% or more of the securities
(on a fully diluted basis) having ordinary voting power for the election of
directors or managing general partners of such “controlled” Person. With respect
to all other Persons, a Person shall be deemed to be “controlled by” another
Person if such other Person possesses, directly or indirectly, power:

(a) to vote 10% or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general partners
or managing members of such “controlled” Person; or

 

2



--------------------------------------------------------------------------------

(b) to direct or cause the direction of the management and policies of such
“controlled” Person whether through ownership of voting securities, membership
or partnership interests, by contract or otherwise.

“Agents” means the Administrative Agent, the Arrangers, the Co-Syndication
Agents, the Co-Documentation Agents and the Senior Managing Agent.

“Agreement” means, on any date, this Amended and Restated Credit Agreement as
amended, supplemented, amended and restated or otherwise modified from time to
time and in effect on such date.

“Aggregate Commitment” means, as of any date, the aggregate of the then-current
Commitments of all the Lenders, which is, as of the Closing Date $415,000,000,
not to exceed, together with any Additional Revolving Loan Commitments, Five
Hundred Million Dollars ($500,000,000).

“Aggregate Outstanding Balance” means, on any date, the principal sum of all
then outstanding Revolving Loans, Swingline Loans and Letter of Credit
Outstandings, determined as of such date.

“Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum (rounded upward, if necessary,
to the next highest 1/1000 of 1%) equal to the higher of

(a) the Base Rate in effect on such day; and

(b) the Federal Funds Rate in effect on such day plus  1/2 of 1%.

Changes in the rate of interest on that portion of any Loans maintained as Base
Rate Loans will take effect simultaneously with each change in the Alternate
Base Rate.

“Applicable Margin” means, with respect to each Loan, the respective percentages
per annum determined, at any time, based on the range into which Borrower’s
Total Leverage Ratio then falls, in accordance with the following table, as of
the last day of the most recent preceding Fiscal Quarter for which financial
results have been reported, which percentage shall change upon the date
Administrative Agent has received a Compliance Certificate from Borrower with
respect to such preceding Fiscal Quarter, however, if Borrower does not deliver
the applicable Compliance Certificate when due, the Applicable Margin will be
determined by reference to the highest Total Leverage Ratio (greater than 60%)
until such Compliance Certificate is delivered:

 

Total Leverage Ratio

   Applicable Margin for LIBO
Rate Loans
(% per annum)     Applicable Margin for Base
Rate Loans
(% per annum)  

Greater than or equal to 60% but equal to less than 65%

   1.50 %   0.25 %

 

3



--------------------------------------------------------------------------------

Greater than or equal to 55% but less than 60%

   1.25 %   0.00 %

Greater than or equal to 50% but less than 55%

   1.00 %   0.00 %

Less than 50%

   0.80 %   0.00 %

“Appraised Value” means the “as-is” appraised value of any Property as shown on
the most recent Acceptable Appraisal thereof.

“Approved Fund” means any Person (other than a natural Person) that (a) is or
will be engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business, and (b) is administered or managed by a Lender, an Affiliate of a
Lender or an entity or an Affiliate of an entity that administers or manages a
Lender.

“Approved Manager” means those property managers set forth on Schedule IV.

“Arrangers” mean Deutsche Bank Securities Inc. and Citigroup Global Markets,
Inc. in their capacities as Co- Lead Arrangers and Joint Book Running Managers
for the Facility.

“Authorized Financial Officer” means, relative to the Borrower and Guarantor,
any of its chief financial officer, chief accounting officer, treasurer,
assistant treasurer, controller or other officer thereof having substantially
the same authority and responsibility.

“Authorized Officer” means, relative to the Borrower and Guarantor, those of its
officers whose signatures and incumbency shall have been certified to the
Administrative Agent and the Lenders pursuant to Section 5.1.1 and such other
officers of the Borrower or Guarantor as the Borrower or Guarantor,
respectively, designate in writing as such to the Administrative Agent.

“Available Commitment” means, as of any date, the lesser of (i) sixty percent
(60%) of the aggregate Appraised Value of all Borrowing Base Properties, less
the Deemed Net Termination Value as of such date, and (ii) an amount which, if
it were the Aggregate Outstanding Balance, would produce a Pro Forma Borrowing
Base Coverage Ratio of 1.75:1.0.

“Base Rate” means, at any time, the rate of interest which the Person serving as
the Administrative Agent announces from time to time as its prime lending rate.
The Base Rate is a reference rate and does not necessarily represent the lowest
or best rate of interest actually charged to any customer by the Administrative
Agent, which

 

4



--------------------------------------------------------------------------------

may make commercial loans or other loans at rates of interest at, above or below
the Base Rate.

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Alternate Base Rate.

“Borrower” is defined in the preamble.

“Borrowing” means the Loans of the same type and, in the case of LIBO Rate
Loans, having the same Interest Period, made by all Lenders required to make
such Loans on the same Business Day and pursuant to the same Borrowing Request
in accordance with Section 2.1; provided that Base Rate Loans incurred pursuant
to Section 4.1 shall be considered part of the related Borrowing of LIBO Rate
Loans.

“Borrowing Base Intercompany Indebtedness” shall mean certain intercompany
indebtedness relating to Borrowing Base Properties and described on Schedule V.

“Borrowing Base Property” means a Property that satisfies the following
criteria: (i) Borrower or a wholly-owned Subsidiary of the Borrower holds good
title (by fee or pursuant to a Qualified Ground Lease) to such Property, free
and clear of all Liens (except for the Liens permitted under Section 7.2.3),
(ii) such Property is leased to an Operating Lessee, (iii) such Property is
designated a full-service property (in accordance with industry standard, as
reasonably determined by Administrative Agent), (iv) such Property is an
upscale, upper-upscale, luxury or better quality hotel, as designated by Smith
Travel Research (or a similar successor company designated by Administrative
Agent), (v) such Property is operated under a nationally recognized brand by an
Approved Manager (as set forth on Schedule IV), (vi) such Property is fully
operating, open to the public and not under development or redevelopment (except
for routine, ordinary course renovation, maintenance and repair that does not
result in the closure of more than fifteen percent (15%) of the rooms at such
hotel); provided, however, that temporary closure due to force majeure events,
not to exceed five (5) Business Days, shall be permitted, (vii) such Property is
not subject to or encumbered by any Indebtedness other than Permitted Borrowing
Base Debt, (viii) such Property is free of material structural defects or
material environmental issues, (ix) neither such Property nor the Property Owner
thereof is encumbered with Permitted Borrowing Base Debt or any other Material
Agreement that by its terms precludes the grant of the Collateral or the
exercise by or on behalf of the Secured Creditors of remedies with respect to
the Collateral, and (x) the Property Owner of such Property is Borrower or a
Subsidiary Guarantor.

“Borrowing Base Property Owner” means, with respect to each Borrowing Base
Property: (i) the wholly-owned Subsidiary of Borrower that owns such Borrowing
Base Property and (ii) any other wholly-owned Subsidiary of Borrower that
directly or indirectly own Capital Stock in the wholly-owned Subsidiary of
Borrower that owns such Borrowing Base Property.

 

5



--------------------------------------------------------------------------------

“Borrowing Request” means a Loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit B-1
hereto, including Borrower’s certified calculation of the Aggregate Commitment
and the Available Commitment after giving effect to the Loan requested
thereunder.

“Business Day” means

(a) any day which is neither a Saturday or Sunday nor a legal holiday on which
banks are authorized or required to be closed in New York, New York; and

(b) relative to the making, continuing, prepaying or repaying of any LIBO Rate
Loans, any day which is a Business Day described in clause (a) above and which
is also a day on which dealings in Dollars are carried on in the London
interbank eurodollar market.

“Capital Expenditures” means, for any period, the aggregate amount of all
expenditures of the Borrower, Guarantor and their respective Subsidiaries for
fixed or capital assets made during such period which, in accordance with GAAP,
would be classified as capital expenditures; provided, however, that the term
“Capital Expenditures” shall not include (i) expenditures made in connection
with the replacement, substitution or restoration of assets (A) to the extent
financed from insurance proceeds paid on account of the loss of or damage to the
assets being replaced, substituted or restored or (B) with awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced, (ii) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time, and
(iii) the purchase of plant, property or equipment made within one year of the
sale of any asset in replacement of such asset to the extent purchased with the
proceeds of such sale and Capitalized Lease Liabilities paid in respect of such
replaced asset.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of capital of such Person, including if such Person is a
partnership or a limited liability company, partnership interests (whether
general or limited) or membership interests, as applicable, and any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of, such partnership or
limited liability company, as applicable, whether now outstanding or issued
after the Closing Date.

“Capitalized Lease Liabilities” means all monetary obligations of Borrower,
Guarantor or any of their respective Subsidiaries under any leasing or similar
arrangement which, in accordance with GAAP, are classified as capitalized
leases, and, for purposes of this Agreement and each other Loan Document, the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP, and the stated maturity thereof shall be determined in
accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than one year from the date of acquisition, (b) U.S. dollar denominated time
deposits, certificates of deposit, and bankers’ acceptances of (i) any Lender,
or (ii) any bank whose short-term commercial paper rating from S&P is at least
A-1 or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank, an “Approved Lender”), in each case with maturities of
not more than one (1) year from the date of acquisition, (c) commercial paper
issued by any Lender or Approved Lender or by the parent company of any Lender
or Approved Lender and commercial paper issued by, or guaranteed by, any
industrial or financial company with a short-term commercial paper rating of at
least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent
thereof by Moody’s, or guaranteed by any industrial company with a long term
unsecured debt rating of at least A or A2, or the equivalent of each thereof,
from S&P or Moody’s, as the case may be, and in each case maturing within one
(1) year after the date of acquisition, and (d) investments in money market
funds (x) substantially all the assets of which are comprised of securities of
the types described in clauses (a) through (c) above or (y) which have a AAA
rating.

“CERCLA” has the meaning specified in the definition of “Environmental Laws.”

“Change of Control” shall mean the occurrence of any of the following events:
(a) Guarantor shall at any time and for any reason whatsoever cease to be the
sole managing member of Borrower; (b) any merger or consolidation of the
Guarantor or Borrower with or into any Person or any sale, transfer or other
conveyance, whether direct or indirect, of all or substantially all of the
assets of the Guarantor, on a consolidated basis, in one transaction or a series
of related transactions, if, immediately after giving effect to such
transaction, any Person or group of Persons (within the meaning of Sections 13
or 14 of the Exchange Act), which was not before such transaction(s), is or
becomes the beneficial owner (within the meaning of Rule 13d-3 promulgated by
the SEC under the Exchange Act) of the Capital Stock representing a majority of
the total voting power of the aggregate outstanding securities of the transferee
or surviving entity normally entitled to vote in the election of directors,
managers, or trustees, as applicable, of the transferee or surviving entity,
(c) any Person or group of Persons (within the meaning of Sections 13 or 14 of
the Exchange Act) is or becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated by the SEC under the Exchange Act) , which was not before such
transaction(s), of the Capital Stock representing a majority of total voting
power of the aggregate outstanding Capital Stock of the Guarantor normally
entitled to vote in the election of directors of the Guarantor, (d) during any
period of twelve (12) consecutive calendar months, individuals who were
directors of the Guarantor on the first day of such period (together with any
new directors whose election by the board of directors of the Guarantor or whose
nomination for election by the stockholders of the Guarantor was approved by a
vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any

 

7



--------------------------------------------------------------------------------

reason to constitute a majority of the board of directors of the Guarantor, or
(e) the sale or disposition, whether directly or indirectly, by the Guarantor,
Borrower and/or their respective Subsidiaries (whether pursuant to a single
transaction or series of related transactions) of tangible assets representing
more than 25% of the Borrower’s assets (determined as of the Closing Date).

“Closing Date” means the date hereof.

“Closing Date Certificate” means the Closing Date Certificate executed and
delivered by the Borrower on the Closing Date, substantially in the form of
Exhibit D hereto.

“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
in each case as amended, reformed or otherwise modified from time to time.

“Collateral” means, collectively, all Pledge Agreement Collateral and all
Guarantor Pledge Agreement Collateral, as required to be granted from time to
time pursuant to the terms hereof.

“Commitment” means, as the context may require, a Lender’s Revolving Loan
Commitment or Letter of Credit Commitment, or both.

“Commitment Amount” means, as the context may require, the Revolving Loan
Commitment Amount, or the Letter of Credit Commitment Amount, or both.

“Commitment Termination Event” means

(a) the occurrence of any Event of Default described in clauses (a) through
(e) of Section 8.1.9 with respect to the Borrower; or

(b) the occurrence and continuance of any other Event of Default and either

(i) the declaration of all of the Loans to be due and payable pursuant to
Section 8.3, or

(ii) the giving of notice by the Administrative Agent, acting at the direction,
or with the consent, of the Required Lenders, to the Borrower that the
Commitments have been terminated pursuant to Section 8.3.

“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Financial Officer of the Borrower, substantially in the form of
Exhibit E hereto, as amended, supplemented, amended and restated or otherwise
modified from time to time, together with such changes thereto as the
Administrative Agent may from time to time reasonably request for the purpose of
monitoring the Borrower’s compliance with the financial covenants contained
herein, including, without limitation, with respect

 

8



--------------------------------------------------------------------------------

to the Borrowing Base Properties, Adjusted Net Operating Income, and then
Available Commitment.

“Confidential Information” has the meaning set forth in Section 10.11.

“Confidential Memorandum” means the February 2007 Confidential Information
Memorandum prepared by the Arrangers relating to Strategic Hotel & Resorts, Inc
and the Facility.

“Consolidated” or “consolidated” shall mean “consolidated” in accordance with
GAAP.

“Consolidated Debt” shall mean, at any time, the sum of (without duplication)
(i) all indebtedness (including principal, interest, fees and charges) of the
Consolidated Group for borrowed money (including obligations evidenced by bonds,
notes or similar instruments) and for the deferred purchase price of property or
services (excluding ordinary payable and accrued expenses and deferred purchase
price which is not yet a liquidated sum), (ii) the aggregate amount of all
Capitalized Lease Liabilities of the Consolidated Group, (iii) all Indebtedness
of the types described in clause (i) or (ii) of this definition of Persons other
than members of the Consolidated Group secured by any Lien on any property owned
by the Consolidated Group, whether or not such Indebtedness has been assumed by
such Person (provided that, if the Person has not assumed or otherwise become
liable in respect of such Indebtedness, such Indebtedness shall be deemed to be
the outstanding principal amount (or maximum principal amount, if larger) of
such Indebtedness or, if not stated or if indeterminable, in an amount equal to
the fair market value of the property to which such Lien relates, as determined
in good faith by such Person), (iv) all Contingent Obligations of the
Consolidated Group, (v) all Indebtedness of the Consolidated Group of the type
described in clauses (ii) and (vii) of the definition of Indebtedness contained
herein, and (vi) the Borrower’s Share of all such items described in the
foregoing clauses (i) through (v) inclusive, with respect to Unconsolidated
Subsidiaries; provided that for purposes of this definition, the amount of
Indebtedness in respect of Hedging Agreements included pursuant to preceding
clause (v) shall be at any time the Net Termination Value of all such Hedging
Agreements, all as determined on a consolidated basis, in accordance with GAAP,
and without duplication.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto (i) to the extent actually deducted
in determining said Consolidated Net Income, consolidated interest expense,
minority interest and provision for taxes for such period (excluding, however,
consolidated interest expense and taxes attributable to Unconsolidated
Subsidiaries of the Guarantor and any of its Subsidiaries), (ii) the amount of
all amortization of intangibles and depreciation that were deducted determining
Consolidated Net Income for such period, and (iii) any non-recurring non-cash
charges in such period to the extent that (A) such non-cash charges do not give
rise to a liability that would be required to be reflected on the consolidated
balance sheet of the Guarantor (and so long as no cash payments or cash expenses
will be associated therewith (whether in the current period or for any future
period)) and (B) same were deducted in determining Consolidated Net Income for
such period, and (y)

 

9



--------------------------------------------------------------------------------

subtracting therefrom, to the extent included in determining Consolidated Net
Income for such period, the amount of non-recurring non-cash gains during such
period; provided that Consolidated EBITDA shall be determined without giving
effect to any extraordinary gains or losses (including any taxes attributable to
any such extraordinary gains or losses) or gains or losses (including any taxes
attributable to such gains or losses) from sales of assets other than from sales
of inventory (excluding Real Property) in the ordinary course of business.

“Consolidated Group” shall mean, collectively, Borrower, Guarantor and their
Subsidiaries, determined in accordance with GAAP.

“Consolidated Group Properties” shall mean those Properties owned or leased by a
member of the Consolidated Group.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Consolidated Group for such period; provided that
(without duplication of exclusions) (i) the net income of any member of the
Consolidated Group (to the extent otherwise included in determining Consolidated
Net Income) shall be excluded to the extent that the declaration or payment of
dividends and distributions by such Person of net income is not permitted at the
date of determination without any prior governmental approval (that has not been
obtained) or, directly or indirectly, by operation of the terms of its charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Person or its equityholders, as
applicable, and (ii) except for determinations expressly required to be made on
a pro forma basis, the net income (or loss) of any member of the Consolidated
Group accrued prior to the date it becomes a member of the Consolidated Group,
or the date that all or substantially all of the property or assets of such
Person are acquired by a member of the Consolidated Group, shall be excluded
from such determination.

“Consolidated Tangible Net Worth” shall mean, at any time, the tangible net
worth of the Consolidated Group determined in accordance with GAAP, calculated
based on (a) the shareholder book equity of Guarantor’s common Capital Stock,
plus (b) accumulated depreciation and amortization of the Consolidated Group,
plus (c) to the extent not included in clause (a), the amount properly
attributable to the minority interests, if any, of Borrower in the common
Capital Stock of other Persons, in each case determined without duplication and
in accordance with GAAP.

“Construction Cost” shall mean, with respect to rehabilitations, renovations or
construction of Properties in which work has begun but has not yet been
substantially completed (substantial completion shall be deemed to mean not less
than 90% completion, as such completion shall be evidenced by a certificate of
occupancy or its equivalent or, in the case of condominium conversions the sale
to buyers of portions of such Property), the aggregate, good faith estimated
cost of construction of such improvements (including, where applicable, land
acquisition costs).

“Contingent Obligation” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is

 

10



--------------------------------------------------------------------------------

contingently liable upon (by direct or indirect agreement, contingent or
otherwise, with or without recourse, to provide funds for payment to, to
purchase from, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of scheduled dividends or other distributions upon the
shares of any other Person. The amount of any Person’s obligation under any
Contingent Obligation shall (subject to any limitation set forth therein) be
deemed to be the outstanding principal amount (or maximum principal amount, if
larger) of the debt, obligation or other liability guaranteed thereby or, if not
stated or if indeterminable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder), as
determined by such Person in good faith. Notwithstanding the foregoing, the term
“Contingent Obligation” shall not include (a) endorsements of instruments for
deposit or collection in the ordinary course of business (b) guarantees made by
a Person of the obligations of a Subsidiary of such Person that do not
constitute Indebtedness of such Subsidiary and are incurred in the ordinary
course of business of such Subsidiary, (c) any portion of the Commitment Amount
which at any time is unused, and (d) any portion of an obligation which would
otherwise be considered to be a Contingent Obligation if such portion is secured
by cash or Cash Equivalents, but Contingent Obligations shall include the
deferred purchase price of property or services which is not yet a liquidated
sum. In addition, a guaranty of completion shall not be deemed to be Contingent
Obligation unless and until a claim for payment has been made thereunder, at
which time such guaranty of completion shall be deemed to be a Contingent
Obligation in an amount equal to such claim.

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the Borrower,
substantially in the form of Exhibit C hereto.

“Credit Extension” means, as the context may require,

(a) the making of Loan by a Lender; or

(b) the issuance of any Letter of Credit, or the extension of any Stated Expiry
Date of any existing Letter of Credit, by the Issuer.

“Credit Hedging Agreements” shall mean one or more Hedging Agreements entered
into between or among Borrower and/or Guarantor, on the one hand, and another
Person (other than Borrower, Guarantor or any Subsidiary of either), to the
extent such other Person is a Lender (even if such Lender subsequently ceases to
be a Lender under this Agreement for any reason) or any affiliate thereof, and
their subsequent successors and assigns, on the other.

“DBTCA” is defined in the preamble.

“Deemed FF&E Reserves” shall mean, with respect to any Property, for any period,
a deemed reserve funding for FF&E equal to four percent (4%) of Gross Hotel
Revenues, for such Property for such period.

 

11



--------------------------------------------------------------------------------

“Deemed Management Fees” shall mean, with respect to any Property, for any
period, a deemed base management fee in an amount equal to the greater of the
actual management fees payable in such period for such Property and three
percent (3%) of Gross Hotel Revenues, for such Property for such period.

“Deemed Net Termination Value” shall mean the aggregate Net Termination Value of
all Pari Pasu Hedging Agreements, marked-to-market as of the date of
determination, but capped at a maximum amount of Ten Million Dollars
($10,000,000).

“Default” means any condition, occurrence or event which, after notice or lapse
of time or both, would constitute an Event of Default.

“Defaulting Lender” means any Lender with respect to which a Lender Default is
in effect.

“Development Cost” means, with respect to any Development Property, the
undepreciated “book value” of such Development Property.

“Development Property” means a Property being developed or redeveloped by the
applicable Property Owner such that 50% or more of the units at such Property
are under construction, development or redevelopment and not open for business
to the general public, until such time as such Property (or the relevant portion
thereof) has opened to the general public for a period of twelve calendar
months.

“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
I, as it may be amended, supplemented, amended and restated or otherwise
modified from time to time by the Borrower with the written consent of the
Administrative Agent, provided that the consent of the Administrative Agent
shall not be required to modify the Disclosure Schedule in a manner that causes
the representations and warranties set forth herein to remain true and correct
as long as the state of facts reflected in the modified Disclosure Schedule
would not constitute a breach of the covenants set forth herein.

“Disposition” means the sale, conveyance or other disposition of any
Consolidated Group Property, material business or other material property,
interests or assets by the Borrower or any Subsidiary (including Capital Stock
owned by, the Borrower or such Subsidiary, and in all cases whether now owned or
hereafter acquired).

“Dividend” with respect to any Person shall mean that such Person has declared
or paid a dividend or distribution or returned any equity capital to its
stockholders, partners, members or other holders of its Capital Stock or
authorized or made any other distribution, payment or delivery of property or
cash to its holders of Capital Stock as such, or redeemed, retired, purchased,
repurchased or otherwise acquired, directly or indirectly, for a consideration
any shares of any class of its Capital Stock outstanding on or after the Closing
Date (or any options or warrants issued by such Person with respect to its
Capital Stock), or set aside any funds for any of the foregoing purposes, or
shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for a consideration any shares of any class of the Capital Stock of such Person

 

12



--------------------------------------------------------------------------------

outstanding on or after the Closing Date (or any options or warrants issued by
such Person with respect to its Capital Stock). Without limiting the foregoing,
“dividends” with respect to any Person shall also include (i) all payments made
(or required to be made in the applicable period) by such Person with respect to
any stock appreciation rights, plans, equity incentive or achievement plans or
any similar plans or setting aside of any funds for the foregoing purposes, in
each case except to the extent (x) the same are paid in common stock of the
Guarantor or (y) such payments reduced Consolidated EBITDA.

“Dollar” and the sign “$” mean lawful money of the United States.

“Domestic Office” means, relative to any Lender, the office of such Lender
designated as such Lender’s “Domestic Office” below its name in Annex I hereto
or as set forth in a Lender Assignment Agreement, or such other office of a
Lender (or any successor or assign of a Lender) within the United States as may
be designated from time to time by notice from a Lender, as the case may be, to
each other Person party hereto.

“Domestic Subsidiary” means a Subsidiary formed or organized under the laws of
the United States or any state thereof.

“Eligible Assignee” means and includes Lender (and any Affiliate thereof), an
Approved Fund, any commercial bank, any financial institution, any finance
company, any fund that is regularly engaged in making, purchasing or investing
in loans or any other Person that would satisfy the requirements of an
“accredited investor” (as defined in SEC Regulation D, but excluding a natural
person).

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by the
Borrower, Guarantor or any of their respective Subsidiaries (a) in the ordinary
course of such Person’s business or (b) as required in connection with a
financing transaction or an acquisition or disposition of real estate) or
proceedings relating in any way to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereafter, “Claims”),
including, without limitation, (i) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the environment.

“Environmental Laws” means any and all present and future laws, statutes,
ordinances, rules, regulations, requirements, restrictions, permits, orders, and
determinations of any governmental authority that have the force and effect of
law, pertaining to pollution (including Hazardous Materials), natural resources
or the environment, whether federal, state, or local, including environmental
response laws such

 

13



--------------------------------------------------------------------------------

as the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended by the Superfund Amendments and Reauthorization Act of 1986,
and as the same may be further amended (hereinafter collectively called
“CERCLA”).

“Environmental Occurrence” means any occurrence or event that would cause the
representations set forth in Section 6.12 to become untrue in any material
respect.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means any of the following if such event or occurrence could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect: (a) the failure to make a required contribution to a
Pension Plan or a Multiemployer Plan; (b) a withdrawal by the Borrower or any
ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations which is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization or insolvent;
(d) the filing of a notice of intent to terminate a Pension Plan or a
Multiemployer Plan, the treatment of a Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which might reasonably be expected to constitute grounds under Section 4042 of
ERISA, for the termination of, or the appointment of a trustee to administer,
any Pension Plan or Multiemployer Plan; (f) the occurrence of a reportable event
described in Section 4043(c) of ERISA with respect to any Pension Plan or
Multiemployer Plan; or (g) the imposition of any liability under Title IV of
ERISA other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

“Event of Default” is defined in Section 8.1.

“Excess Cash Collateral” is defined in Section 2.6.7.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Extended Maturity Date” is defined in Section 3.1(b).

“Extension Notice” is defined in Section 3.1(b).

“Extension Option” is defined in Section 3.1(b).

 

14



--------------------------------------------------------------------------------

“Extension Term” is defined in Section 3.1(b).

“Facility” means the $415,000,000 revolving credit facility evidenced by this
Agreement, as the same may be increased, amended, supplemented, amended and
restated or otherwise modified from time to time and in effect on such date.

“Federal Funds Rate” means, for any day, a fluctuating interest rate equal to

(a) the rate set forth in the weekly statistical release designated as
H.15(519), or any successor publication, published by the Federal Reserve Bank
of New York (including any such successor, “H.15(519)”) on the preceding
Business Day opposite the caption “Federal Funds (Effective)”; or

(b) if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Lender from three federal funds brokers of recognized standing selected by it.

“Fee Letters” means those certain confidential letters, dated as of the date
hereof between the Borrower, the Arrangers, the Lenders, and the Administrative
Agent.

“FF&E” shall mean furniture, fixtures, and equipment.

“Fiscal Quarter” means any quarter of a Fiscal Year ending on the last day of
March, June, September or December.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2007 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.

“Fiscal Year End” is defined in Section 7.1.13.

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“GAAP” is defined in Section 1.4.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Gross Asset Value” shall mean, (1) for any Borrowing Base Property, its
Appraised Value and (2) for any other Property: (a) for the eighteen (18) month
period commencing on the Closing Date, the Appraised Value of such Property as
set forth in

 

15



--------------------------------------------------------------------------------

the Initial Appraisals, (b) at any time after such eighteen month period for any
Consolidated Group Property other than New Acquisitions and Development
Properties, on a trailing twelve month basis ending on the date of
determination, an amount equal to Net Operating Income attributable to such
Property for such period, less the Deemed FF&E Reserves attributable to such
Property for such period, less Deemed Management Fees attributable to such
Property, divided by seven and one-half percent (7.5%) in the case of “luxury”
or “upper-upscale” Properties, eight and one-half percent (8.5%) in the case of
all other full service Properties, and ten percent (10%) in the case of limited
service Properties, in each case as designated by Smith Travel Research (or a
similar successor company designated by Administrative Agent); as of the Closing
Date the Properties set forth on Schedule III are all either “luxury” or
“upper-upscale”; (c) for each Consolidated Group Property that is a New
Acquisition, an amount equal to the Acquisition Cost with respect thereto;
(d) for each Consolidated Group Property that is a Development Property, an
amount equal to the Development Cost of such Property; and (e) at any time and
for any Property that is not a Consolidated Group Property, an amount equal to
Borrower’s share, based on its Share of the Unconsolidated Subsidiary that is
the Property Owner of such Property, of the Gross Asset Value that would have
been attributable to such Property pursuant to clause (2)(a), (2)(b), (2)(c) or
(2)(d) of this definition if such Property were a Consolidated Group Property;
provided, however, that (A) the Gross Asset Value for the Hyatt New Orleans
Property will be deemed to be (i) an amount equal the principal amount of the
Mortgage Indebtedness encumbering such Property until such Property has
re-opened to the public, (ii) for the first year after such Property has
re-opened to the public, the appraised value of such Property as set forth in an
Acceptable Appraisal satisfactory to the Administrative Agent, and
(iii) thereafter as calculated in accordance with clause (2)(a) or (2)(b), as
applicable, above; and (B) the Gross Asset Value of any Property that is
subjected to a condominium regime or similar structure for the purpose of
timeshare, condominium hotel, or fractional interest or similar development will
be (i) for the portion of the Property to be retained by Borrower (or its
Subsidiary) to be operated as a traditional hotel, as set forth in a new
Acceptable Appraisal satisfactory to the Administrative Agent for the first year
of operation and, thereafter, pursuant to clause (b) above, and (ii) for the
portion of the Property to be held for sale, the undepreciated “book value” of
such portion of the Property.

“Gross Hotel Revenues” shall mean, for all Properties, all revenues and receipts
of every kind derived from operating such Properties, as the case may be, and
parts thereof, including, but not limited to: income (from both cash and credit
transactions), before commissions and discounts for prompt or cash payments,
from rentals or sales of rooms, stores, offices, meeting space, exhibit space,
or sales space of every kind (including rentals from timeshare marketing and
sales desks); license, lease, and concession fees and rentals (not including
gross receipts of licensees, lessees, and concessionaires); net income from
vending machines; health club membership fees; food and beverage sales; sales of
merchandise (other than proceeds from the sale of FF&E no longer necessary to
the operation of such Properties); service charges, to the extent not
distributed to the employees at such Properties as, or in lieu of, gratuities;
interest which accrues on amounts deposited in any FF&E reserve account and
proceeds, if any, from business interruption or other loss of income insurance;
provided, however, that Gross Hotel Revenues shall not include the following:
gratuities to employees of such

 

16



--------------------------------------------------------------------------------

Properties; federal, state, or municipal excise, sales, use, or similar taxes
collected directly from tenants, patrons, or guests or included as part of the
sales price of any goods or services; insurance proceeds (other than proceeds
from business interruption or other loss of income insurance); condemnation
proceeds; or any proceeds from any sale of such Properties.

“Guarantor” shall mean Strategic Hotels and Resorts, Inc.

“Guarantor Pledge Agreement” is defined in Section 5.1.18.

“Guarantor Pledge Agreement Collateral” means all “Collateral” under, and as
defined in, the Guarantor Pledge Agreement.

“Guaranty” is defined in Section 5.1.4.

“Hazardous Materials” means any substance that is defined or listed as a
hazardous, toxic or dangerous substance under any present or future
Environmental Law or that is otherwise regulated or prohibited or subject to
investigation or remediation under any present or future Environmental Law
because of its hazardous, toxic, or dangerous properties, including (a) any
substance that is a “hazardous substance” under CERCLA and (b) petroleum wastes
or products.

“Hedging Agreements” shall mean any Interest Rate Protection Agreements and any
foreign exchange contracts, currency swap agreements, commodity agreements or
other similar agreements or arrangements designed to protect against the
fluctuations in currency values or instruments to hedge and protect against
fluctuations in the Guarantor’s, Borrower’s and/or their Subsidiaries cash flow
and earnings from changes in financial markets, including, without limitation,
any and all rate swap transactions, basis swaps, credit derivative transactions,
forward rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and any and all transactions of any kind, and their related
confirmations and schedules, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement.

“Hedging Counterparty Intercreditor Agreement” means an intercreditor agreement
entered into pursuant to Section 9.2 hereof among the Administrative Agent on
behalf of the Secured Creditors and one or more counterparties to a Hedging
Agreement.

 

17



--------------------------------------------------------------------------------

“herein,” “hereof,” “hereto,” “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of the Borrower,
any qualification or exception to such opinion or certification

(a) which questions the status of the Borrower and its Subsidiaries, taken as a
whole, as a “going concern”;

(b) which relates to the limited scope of examination of any material portion of
the records of the Borrower and its Subsidiaries relevant to such financial
statement; or

(c) which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause the Borrower to be
in default of any of its obligations under Section 7.2.4.

“Immaterial Subsidiary” means a Domestic Subsidiary that is formed but owns no
assets and has not commenced any business or operations for so long as such
Domestic Subsidiary owns no assets and has not commenced any business or
operations.

“including” and “include” means including without limiting the generality of any
description preceding such term.

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services
(excluding accounts payable, current trade liabilities and accrued expenses
arising in the ordinary course of business), (ii) the maximum amount available
to be drawn under all letters of credit issued for the account of such Person
and all unpaid drawings in respect of such letters of credit, (iii) all
Indebtedness of the types described in clause (i), (ii), (iv), (v) or (vi) of
this definition secured by any Lien on any property owned by such Person,
whether or not such Indebtedness has been assumed by such Person (provided that,
if the Person has not assumed or otherwise become liable in respect of such
Indebtedness, such Indebtedness shall be deemed to be the outstanding principal
amount (or maximum principal amount, if larger) of such Indebtedness or, if not
stated or if indeterminable, the maximum reasonably anticipated liability in
respect thereof, as determined by such Person in good faith), (iv) all
obligations for the payment of money relating to a Capitalized Lease Liability,
(v) all Contingent Obligations of such Person and (vi) all obligations under any
Hedging Agreement or under any similar type of agreement.

“Initial Appraisals” shall mean Acceptable Appraisals delivered to the
Administrative Agent with respect to each of the Properties at or prior to the
Closing Date.

 

18



--------------------------------------------------------------------------------

“Initial Borrowing Base” shall mean those Borrowing Base Properties set forth on
Schedule II.

“Initial Maturity Date” shall mean March 9, 2011 (i.e., the four-year
anniversary date of the Closing Date).

“Insurance Policies” shall mean satisfactory evidence (including appropriate
certificates or certified copies of policies) of insurance and reinsurance
policies (whether individual or blanket).

“Interest Period” means, relative to any LIBO Rate Loan, the period beginning on
(and including) the date on which such LIBO Rate Loan is made or continued as,
or converted into, a LIBO Rate Loan pursuant to Section 2.3 and shall end on
(but exclude) the day which numerically corresponds to such date one, two, three
or six months thereafter (or, if such month has no numerically corresponding
day, on the last Business Day of such month), as the Borrower may select in its
relevant notice pursuant to Section 2.3 or 2.4; provided, however, that

(a) the Borrower shall not be permitted to select Interest Periods to be in
effect at any one time which have expiration dates occurring on more than five
different dates;

(b) if such Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next following Business Day (unless
such next following Business Day is the first Business Day of a calendar month,
in which case such Interest Period shall end on the Business Day next preceding
such numerically corresponding day);

(c) no Interest Period for any LIBO Rate Loan may end later than the Maturity
Date; and

(d) no Interest Period may be elected at any time when an Event of Default is
then in existence unless Lenders in their sole discretion otherwise agree.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Investment” means, relative to any Person,

(a) any loan or advance made by such Person to any other Person;

(b) any Contingent Obligation of such Person incurred in connection with loans
or advances described in clause (a) above;

(c) any ownership or similar interest held or acquired by such Person in any
other Person and any capital contribution made by such Person in any other
Person; and

 

19



--------------------------------------------------------------------------------

(d) any other acquisition by such Person of any assets or properties of another
Person outside the ordinary course of business of such first Person.

The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity, or distributions or dividends
paid, thereon and shall, if made by the transfer or exchange of property other
than cash, be deemed to have been made in an original principal or capital
amount equal to the fair value of such property at the time of such Investment,
as determined in good faith by the Borrower.

“Issuance Request” means a Letter of Credit request and certificate duly
executed by an Authorized Officer of the Borrower, substantially in the form of
Exhibit B-2 hereto, including Borrower’s certified calculation of the Aggregate
Commitment and the Available Commitment after giving effect to the issuance of
the Letter of Credit requested thereunder.

“Issuer” means DBTCA in its capacity as issuer of the Letters of Credit,
together with each other Person as shall have subsequently been appointed as the
successor Issuer in accordance with Section 9.10. At the request of Borrower,
upon providing notice to Administrative Agent, another Lender with a Revolving
Loan Commitment or an Affiliate of DBTCA may, with such other Lender’s or
Affiliate’s (as applicable) consent, in its sole discretion, issue one or more
Letters of Credit hereunder and shall be deemed to be the Issuer with respect to
such Letter(s) of Credit.

“Joinder” means a Joinder duly executed by an Authorized Officer of any
Subsidiary, substantially in the form of Exhibit H-2 hereto.

“Joint Venture” means a partnership, limited liability company, corporation or
other entity held or owned, directly or indirectly, jointly by the Guarantor,
Borrower or a Subsidiary of Borrower and one or more Persons which Persons are
not Consolidated with Borrower (each, a “Joint Venture Partner”).

“Lender Assignment Agreement” means a lender assignment agreement substantially
in the form of Exhibit F hereto.

“Lender Default” shall mean (i) the wrongful refusal (which has not been
retracted) or the failure of a Lender to make available its portion of any
Borrowing or to fund its portion of any unreimbursed payment or to purchase
participating interests under Section 2.6.1 or (ii) a Lender having notified in
writing any Borrower and/or the Administrative Agent that such Lender does not
intend to comply with its obligations under Section 2.1 in circumstances where
such non-compliance would constitute a breach of such Lender’s obligations under
the respective Section.

“Lenders” is defined in the preamble and, in addition, shall include any
Eligible Assignee that becomes a Lender pursuant to Section 10.9.1 and any
Additional Revolving Loan Lenders.

“Letter of Credit” is defined in Section 2.1.2.

 

20



--------------------------------------------------------------------------------

“Letter of Credit Collateral” is defined in Section 8.4(b).

“Letter of Credit Collateral Account” is defined in Section 8.4(a).

“Letter of Credit Commitment” means, with respect to the Issuer, the Issuer’s
obligation to issue Letters of Credit pursuant to Section 2.1.2 and, with
respect to each of the other Lenders that has a Revolving Loan Commitment, the
obligations of each such Lender to participate in such Letters of Credit
pursuant to Section 2.6.1.

“Letter of Credit Commitment Amount” means, on any date, a maximum amount equal
to the lesser of (i) Seventy-Five Million Dollars ($75,000,000.00), as such
amount may be permanently reduced from time to time pursuant to Section 2.2, and
(ii) the Revolving Loan Commitment Amount on such date.

“Letter of Credit Outstandings” means, on any date, an amount equal to the sum
of the then aggregate amount which is undrawn and available under all issued and
outstanding Letters of Credit, plus the then aggregate amount of all unpaid and
outstanding Reimbursement Obligations.

“LIBO Office” means, relative to any Lender, the office of such Lender
designated as such Lender’s “LIBO Office” below its name in Annex I hereto or as
set forth in a Lender Assignment Agreement, or such other office of a Lender as
designated from time to time by notice from such Lender to the Borrower and the
Administrative Agent, whether or not outside the United States, which shall be
making or maintaining LIBO Rate Loans of such Lender hereunder.

“LIBO Rate” means, with respect to each day during each Interest Period
pertaining to a LIBO Rate Loan, the rate of interest per annum equal to the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or other commercially available source providing quotations of BBA LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period.

“LIBO Rate Loan” means a Revolving Loan bearing interest, at all times during an
Interest Period applicable to such Revolving Loan, at a fixed rate of interest
determined by reference to the LIBO Rate.

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, charge, lien (statutory or other), escrow or similar encumbrance
of any kind, or any other type of similar preferential arrangement (including
any agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

“Loan Documents” means, collectively, this Agreement, the Notes (if any), the
Letters of Credit, the Security Documents, the Guaranty, the Subsidiary
Guaranty, the Fee Letters, each Borrowing Request and each Issuance Request.

 

21



--------------------------------------------------------------------------------

“Loan Pledge Agreement” means that certain Loan Pledge Agreement dated as of the
date hereof, and as the same may be hereafter modified, supplemented or amended
from time to time.

“Loan Pledge Collateral” means all “Collateral” under, and as defined in, the
Loan Pledge Agreement.

“Loans” means a Revolving Loan or a Swingline Loan of any type.

“Mandatory Borrowing” is defined in Section 2.9(b).

“Material Adverse Effect” means a circumstance or condition that, either
individually or in the aggregate has had, or could reasonably be expected to
have, a material adverse effect on (i) the business, assets, operations,
properties, or financial condition of the Borrower and its Subsidiaries taken as
a whole, (ii) the ability of the Borrower to perform its obligations under this
Agreement and the other Loan Documents taken as a whole, (iii) the ability of
the Guarantor and the Subsidiary Guarantors, taken together as a whole, to
perform their obligations under this Agreement and the other Loan Documents
taken as a whole, (iv) the legality, validity or enforceability of the Loan
Documents taken as a whole, or (v) the rights and remedies of the Administrative
Agent and the Lenders under this Agreement and the other Loan Documents.

“Material Agreements” shall mean any license, contract, joint venture,
management, or other agreement, the loss of which could reasonably be expected
to have a Material Adverse Effect.

“Maturity Date” shall mean the Initial Maturity Date unless the Extension Option
is properly exercised pursuant to Section 3.1, in which case “Maturity Date”
shall mean the Extended Maturity Date.

“Mezzanine Indebtedness” means non-recourse Indebtedness secured by direct or
indirect beneficial interests in the Capital Stock of a Property Owner or
Operating Lessee and customary recourse guaranties provided in connection
therewith.

“Monthly Payment Date” means the last day of each calendar month, or, if any
such day is not a Business Day, the next succeeding Business Day.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Indebtedness” means Property-level non-recourse Indebtedness, where
the borrower under such Indebtedness is a special purpose bankruptcy-remote
entity and customary recourse guaranties provided in connection therewith.

“Multiemployer Plan” means a “multiemployer plan,” within the meaning of
Section 4001(a)(3) of ERISA, with respect to which the Borrower or any ERISA
Affiliate may have any liability.

 

22



--------------------------------------------------------------------------------

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto with similar authority.

“Net Asset Value” shall mean the sum of (i) the Gross Asset Value of
wholly-owned Properties less the then outstanding amount of Indebtedness with
respect to such Properties and (ii) the Borrower’s Share of the amount described
in clause (i) with respect to any Properties owned through Joint Ventures.

“Net Operating Income” shall mean the amount obtained by subtracting Operating
Expenses from Operating Income.

“Net Termination Value” shall mean at any time, with respect to all Hedging
Agreements for which a Net Termination Value is being determined, the excess, if
positive, of (i) the aggregate of the unrealized net loss position, if any, of
the Guarantor, Borrower and/or their Subsidiaries under each such Hedging
Agreement on a marked-to-market basis determined no more than one month prior to
such time less (ii) the aggregate of the unrealized net gain position, if any,
of the Guarantor, Borrower and/or their Subsidiaries under each such Hedging
Agreement on a marked-to-market basis determined no more than one month prior to
such time, with each marked-to market determination made pursuant to clauses
(i) and (ii) above in connection with a determination of “Net Termination Value”
to be made on the same date.

“New Acquisitions” shall mean a Property that has been owned or leased for fewer
than twelve (12) full calendar months.

“Non-Defaulting Lender” means and includes each Lender other than a “Defaulting
Lender.”

“Non-U.S. Lender” has the meaning specified in clause (e) of Section 4.6.

“Non-U.S. Participant” means a Participant that is not incorporated or organized
in or under the laws of the United States or a state thereof.

“Note” means a Revolving Note.

“Obligations” means all monetary obligations (whether absolute or contingent,
matured or unmatured, direct or indirect, choate or inchoate, sole, joint,
several or joint and several, due or to become due, heretofore or hereafter
contracted or acquired) of the Borrower, Guarantor and each Subsidiary Guarantor
to any Lender or the Issuer or the Administrative Agent arising under this
Agreement, the Notes, the Letters of Credit and each other Loan Document.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Operating Expenses” shall mean, for any specified period and any Property,
without duplication, all expenses actually paid or payable by or on behalf of
Property Owner during such period in connection with the ownership or operation
of the

 

23



--------------------------------------------------------------------------------

Property, including costs (including labor) of providing services including
rooms, food and beverage, telecommunications, garage and parking and other
operating departments, as well as real estate and other business taxes, rental
expenses, insurance premiums, utilities costs, administrative and general costs,
repairs and maintenance costs, third-party franchise fees, other costs and
expenses relating to the Property, legal expenses (incurred in connection with
the ordinary course operation of the Property), determined, in each case on an
accrual basis, in accordance with GAAP. “Operating Expenses” shall not include
(i) depreciation or amortization or other noncash items, (ii) the principal of
and interest on Indebtedness for borrowed money, (iii) income taxes or other
taxes in the nature of income taxes, (iv) any expenses (including legal,
accounting and other professional fees, expenses and disbursements) incurred in
connection with and allocable to the issuance of the Revolving Note,
(v) distributions to the shareholders of the Property Owner or (vi) Capital
Expenditures or management fees actually paid or payable by or on behalf of
Property Owner during such period.

“Operating Income” shall mean for any specified period and any Property, all
income received by Property Owner from any Person during such period in
connection with the ownership or operation of the Property, determined on an
accrual basis of accounting determined in accordance with GAAP, including the
following:

(i) all amounts payable to Property Owner or to the applicable manager for the
account of Property Owner by any Person as rent and/or hotel revenue;

(ii) all amounts payable to Property Owner pursuant to any reciprocal easement
and/or operating agreements, covenants, conditions and restrictions, condominium
documents and similar agreements affecting the Property and binding upon and/or
benefiting Property Owner and other third parties, but specifically excluding
any management agreement;

(iii) condemnation awards to the extent that such awards are compensation for
lost rent allocable to such specified period;

(iv) business interruption and loss of “rental value” insurance proceeds (but
allocating such proceeds to the period to which they relate); and

(v) all investment income with respect to any collateral accounts.

Notwithstanding the foregoing clauses (i) through (v), Operating Income shall
not include (A) any insurance proceeds (other than of the types described in
clauses (iii) and (iv) above), (B) any proceeds resulting from the sale,
exchange, transfer, financing or refinancing of all or any part of the Property
(other than of the types described in clause (i), (iii) and (v) above), (C) any
repayments received from tenants of principal loaned or advanced to tenants by
Property Owner, (D) any type of income that would otherwise be considered
Operating Income pursuant to the provisions above but is paid directly by any
tenant to a Person other than Property Owner or its agent and (E) any fees or
other

 

24



--------------------------------------------------------------------------------

amounts payable by a tenant or another Person to Property Owner that are
reimbursable to tenant or such other Person.

“Operating Lessee” means a Taxable REIT Subsidiary that is owned, directly or
indirectly, wholly or through a Joint Venture, by the Borrower and that leases a
Property.

“Organic Document” means, relative to Borrower, each Subsidiary and Guarantor or
Joint Venture, as applicable, its certificate of incorporation, by-laws,
certificate of partnership, partnership agreement, certificate of formation or
limited liability company agreement and any certificate of designations or
similar instrument relating to the rights of shareholder, including preferred
shareholders, of such Person.

“Other Taxes” means any present or future stamp, court or documentary taxes or
any other excise or property taxes, charges or similar levies which arise from
any payment made hereunder or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, this Agreement or
any other Loan Document.

“Pari-Pasu Hedging Agreement” means a Hedging Agreement (i) between a
counterparty which is not a Lender or affiliate of a Lender (each, a “Pari-Pasu
Hedging Counterparty”) and Borrower (or Guarantor), (ii) that has been pledged
by Borrower (or Guarantor) as additional Collateral for the Facility, and
(iii) with respect to which a Hedging Counterparty Intercreditor Agreement is in
effect.

“Pari-Pasu Hedging Counterparty” has the meaning set forth in the definition of
“Pari-Pasu Hedging Agreement”.

“Participant” is defined in Section 10.9.2.

“Patriot Act” has the meaning specified in Section 6.21.

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA
(other than a Multiemployer Plan) with respect to which the Borrower or any
ERISA Affiliate may have any liability.

“Percentage” means, relative to any Lender, the applicable fraction, expressed
as a percentage, relating to Revolving Loans and Letter of Credit Outstandings,
the numerator of which shall be such Lender’s Commitment and the denominator of
which shall be the Commitment Amount, as such percentage may be adjusted from
time to time.

“Permitted Borrowing Base Debt” means, with respect to any Borrowing Base
Property or Borrowing Base Property Owner: (a) trade payables incurred in the
ordinary course of such Borrowing Base Property Owner’s business, not secured by
Liens

 

25



--------------------------------------------------------------------------------

on the Property or the Capital Stock of a Borrowing Base Property Owner, not
exceeding one percent (1%) of the Appraised Value of such Borrowing Base
Property at any one time outstanding, payable by or on behalf of the Borrowing
Base Property Owner for or in respect of the operation of the Borrowing Base
Property in the ordinary course of operating such Borrowing Base Property
Owner’s business, provided that (but subject to the remaining terms of this
definition) each such amount shall be paid within sixty (60) days following the
date on which each such amount is incurred (except in the case of a bona fide
dispute being diligently contested in good faith and for which adequate reserves
have been set aside, (b) purchase money indebtedness, capital lease obligations
or other indebtedness for FF&E incurred in the ordinary course of business (but,
in either case, not with respect to Property acquisitions or in any event
recourse to Borrower or Guarantor) in the aggregate not exceeding three percent
(3%) of the Appraised Value of such Borrowing Base Property, including, for the
avoidance of doubt, the Ritz Carlton FF&E Facility, at any one time outstanding
with respect to such Borrowing Base Property, (c) the Borrowing Base
Intercompany Indebtedness, (d) indebtedness under this Agreement, and
(e) obligations due and payable by Borrower pursuant to a permitted Material
Agreement or any other agreement approved by Lender and not secured by Liens on
such Borrowing Base Property or Borrowing Base Property Owner’s Capital Stock,
each in the ordinary course of operating such Borrowing Base Property.

“Permitted Borrowing Base Liens” means, with respect to a Borrowing Base
Property or Borrowing Base Property Owner:

(a) Liens for taxes, assessments or governmental charges or levies on such
Borrowing Base Property if the same shall not at the time be delinquent or
thereafter can be paid without penalty, or are being contested in good faith and
by appropriate proceedings and for which adequate reserves shall have been set
aside on the books of the Borrower or such Borrowing Base Property Owner;

(b) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on the books of the Borrower or such
Borrowing Base Property Owner;

(c) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business in connection with workmen’s compensation,
unemployment insurance or other forms of governmental insurance or benefits, or
to secure performance of tenders, statutory and regulatory obligations, bids,
leases and contracts or other similar obligations (other than for borrowed
money) entered into in the ordinary course of business or to secure obligations
on surety bonds or performance or return-of-money bonds;

(d) Liens securing permitted indebtedness of the type described in clause (b) of
the definition of Permitted Borrowing Base Debt so long as such Lien is only in
respect of the specific property relating to such obligation;

 

26



--------------------------------------------------------------------------------

(e) Liens securing Borrowing Base Intercompany Indebtedness;

(f) Easements, rights-of-way, municipal and zoning ordinances or similar
restrictions, minor defects or irregularities in title and other similar charges
or encumbrances against real property as are of a nature generally existing with
respect to properties of a similar character and which do not in any material
and adverse way affect the marketability of the Borrowing Base Property or
interfere with the use thereof in the business of the Borrower or its
Subsidiaries;

(g) Liens arising solely by virtue of any statutory or common law provision
relating to banks’ liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a creditor depository
institution, provided that such deposit account is not a cash collateral
account; and

(h) Leases for space entered into in the ordinary course of business affecting
any Property (to tenants as tenants only, without purchase rights or options)

“Permitted Construction Indebtedness” means Indebtedness for Construction Costs
secured by, a Property and/or the Capital Stock of a Property Owner (including
customary recourse guaranties provided in connection therewith), where the
borrower under such Indebtedness is a special purpose bankruptcy-remote entity,
which does not provide for or require any pre-event of default cash flow sweeps
or cash traps, whether resulting from low debt service coverage or otherwise,
and the maximum principal amount of which does not exceed seventy-five percent
(75%) of the Construction Costs of such Property.

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, joint stock company, firm, association, trust or
unincorporated organization, government, governmental agency, court or any other
legal entity, whether acting in an individual, fiduciary or other capacity.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Borrower sponsors or maintains or to which the Borrower makes, is
making or is obligated to make contributions and includes any Pension Plan.

“Pledge Agreement” means that certain Pledge Agreement dated as of the date
hereof, and as the same may be hereafter modified, supplemented or amended from
time to time.

“Pledge Agreement Collateral” means all “Collateral” under, and as defined in,
the Pledge Agreement.

“Pro Forma Borrowing Base Coverage Ratio” means, as of any date of
determination, the ratio of (a) Adjusted Net Operating Income allocable to the
Borrowing Base Properties for the immediately preceding trailing twelve month
period, adjusted on

 

27



--------------------------------------------------------------------------------

a pro forma basis for Borrowing Base Property acquisitions and dispositions
consummated during the period of determination, to (b) Pro Forma Interest
Expense.

“Pro Forma Interest Expense “ means, as of any date of determination, the
interest expense that would be payable under the Facility for a twelve month
period, assuming an interest rate equal to the sum of the LIBO Rate plus the
Applicable Margin, each as of such date of determination and an outstanding
principal balance equal to the Aggregate Outstanding Balance as of such date of
determination, after giving effect to the requested Borrowing/Letter of Credit.

“Projections” is defined in Section 5.1.12(a).

“Properties” shall mean hotels and resorts owned or leased by Guarantor,
Borrower or any of its Subsidiaries or its Unconsolidated Subsidiaries. Schedule
III contains a list of the Properties as of the Closing Date.

“Property Owner” means a Person that owns a Property.

“Qualified Ground Lease” means a ground lease that (x) has a remaining term of
at least thirty (30) years (including, for this purpose, any renewal option
exercisable at the sole option of the ground lessee with no veto or approval
rights by the ground lessor or any lender to such ground lessor) and (y) can be
mortgaged without the consent of the ground lessor and (z) contains customary
leasehold mortgagee protection rights (including, without limitation, the right
to receive notice of any ground lease default, the right to cure any such
default and the right to a new ground lease in favor of the leasehold mortgagee
or its designee in the event that the ground lease should terminate on account
of a default thereunder or for any other reason).

“Quarterly Payment Date” means the last day of each March, June, September and
December, or, if any such day is not a Business Day, the next succeeding
Business Day.

“Real Estate” means all land, buildings and improvements owned or leased by the
Borrower or any of its Subsidiaries, but excluding all operating fixtures and
equipment, whether or not incorporated into improvements.

“Recourse Indebtedness” means Indebtedness with respect to which the right of
recovery of the obligee is not limited to recourse against (a) collateral, if
any, securing such Indebtedness or (b) if the Indebtedness is incurred by a
Restricted Subsidiary that is a special/single purpose entity, recourse is
limited to the special/single purpose entities that are the obligor(s) with
respect to such Indebtedness.

“Register” is defined in Section 10.9.1(c).

“Reimbursement Obligations” is defined in Section 2.6.3.

“REIT” shall mean a real estate investment trust under Sections 856 through 860
of the Code.

 

28



--------------------------------------------------------------------------------

“Replaced Lender” is defined in Section 4.4.

“Replacement Lender” is defined in Section 4.4.

“Required Lenders” means, at any time, Non-Defaulting Lenders having or holding
at least fifty percent (50%) of the sum (without duplication) of the aggregate
outstanding principal amount of the Revolving Loans, the aggregate amount of the
Letter of Credit Outstandings and the unfunded amount of the Revolving Loan
Commitment Amount, in each case, taken as a whole, of the Non-Defaulting
Lenders, but in no event fewer than three (3) Lenders.

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or of a Governmental Authority, in
each case applicable to or legally binding upon the Person or any of its
property or to which the Person or any of its property is subject.

“Responsible Officer” means, with respect to any Person, its chief executive
officer, its president or any vice president, managing director, chief financial
officer, treasurer, controller or other officer thereof having substantially the
same authority and responsibility.

“Restricted Subsidiary” means a Domestic Subsidiary that is prohibited, whether
(i) contractually by the terms of Indebtedness encumbering the related Property,
(ii) by the Organic Documents of such Subsidiary if such Subsidiary is not
wholly-owned (directly or indirectly) by Borrower (unless such Subsidiary will
realize benefits from this Facility as a result of the contribution or loan by
Borrower of proceeds of Loans to such Subsidiary) or (iii) by law, (to be
determined, in each case, in the discretion of the Administrative Agent unless
the Borrower delivers (x) a legal opinion that such Subsidiary is so restricted
and (y) an officer’s certificate to the effect that such restriction was not
entered into to circumvent or otherwise avoid the requirements of
Section 7.1.9), from (A) becoming a Subsidiary Guarantor, in the case of a
Subsidiary that would otherwise become a Subsidiary Guarantor, or (B) pledging
its interests in the Capital Stock of another Subsidiary, in the case of a
Subsidiary that is not restricted from becoming a Subsidiary Guarantor but is
restricted from pledging such interests, or (C) having its Capital Stock pledged
by Borrower or another Subsidiary pursuant to the provisions hereof and of the
Pledge Agreement, in the case of a Subsidiary the Capital Stock of which would
otherwise be pledged by a Subsidiary Guarantor pursuant to the Pledge Agreement.
In no circumstance may a Borrowing Base Property Owner be deemed a Restricted
Subsidiary.

“Revolving Loan Commitment” shall mean, for each Lender, the commitment by such
Lender to make Revolving Loans pursuant to Section 2.1 as set forth on Annex I
attached hereto.

“Revolving Loan Commitment Amount” means $415,000,000, as such amount may be
(x) reduced from time to time pursuant to Section 2.2 and (y) increased from
time to time pursuant to Section 2.8.

 

29



--------------------------------------------------------------------------------

“Revolving Loan Commitment Termination Date” means the earliest of

(a) the Maturity Date;

(b) the date on which the Revolving Loan Commitment Amount is terminated in full
or reduced to zero pursuant to Section 2.2; and

(c) the date on which any Commitment Termination Event occurs.

Upon the occurrence of any event described in the preceding clause (b) or (c),
the Revolving Loan Commitments shall terminate automatically and without any
further action.

“Revolving Loan Commitments” means, relative to any Lender, such Lender’s
obligation (if any) to make Revolving Loans pursuant to Section 2.1.1.

“Revolving Loans” is defined in Section 2.1.1.

“Revolving Note” means a promissory note, if any, executed by the Borrower and
payable to any Lender, in the form of Exhibit A-1 hereto (as such promissory
note may be amended, endorsed or otherwise modified from time to time),
evidencing the aggregate Indebtedness of the Borrower to such Lender resulting
from outstanding Revolving Loans, and also means all other promissory notes
accepted from time to time in substitution therefor or renewal thereof.

“Ritz Carlton FF&E Facility” means the Ritz Carlton FF&E facility described on
Schedule VI.

“S&P” means Standard & Poor’s Rating Services.

“SEC” means the Securities and Exchange Commission.

“Secured Creditors” means and includes each of the Administrative Agent, the
Issuer, the Lenders, each Person (other than Borrower, Guarantor or any
Subsidiary of either) party to a Credit Hedging Agreement, to the extent such
party is a Lender or any affiliate thereof (even if such Lender subsequently
ceases to be a Lender under this Agreement for any reason), and their subsequent
assigns.

“Security Documents” shall mean: (i) the Guarantor Pledge Agreement; (ii) the
Pledge Agreement (including any supplements or Joinders thereto); (iii) the Loan
Pledge Agreement (including any supplements or Joinders thereto), (iv) an
omnibus assignment of Material Agreements of the Borrower and Guarantor,
(v) intentionally omitted; (vi) financing statements to be filed with the
appropriate state and/or county offices for the perfection of a security
interest in any of the Collateral or any other collateral or security for the
Obligations; (vii) all other agreements, documents, and instruments evidencing,
securing, or pertaining to the Obligations or any part thereof, as shall from
time to time be executed and delivered by Borrower, Guarantor, or any other

 

30



--------------------------------------------------------------------------------

Person in favor of any Secured Creditor; and (viii) all renewals, extensions,
and restatements of, and amendments and supplements to, any of the foregoing.

“Share” shall mean, for any Person, such Person’s share of the assets,
liabilities, revenues, income, losses, or expenses of a Subsidiary or an
Unconsolidated Subsidiary based upon such Person’s percentage ownership of such
Subsidiary or Unconsolidated Subsidiary.

“Share Repurchase” is defined in Section 7.2.6(b).

“Specified Default” means any Default under Section 8.1.1 or 8.1.9.

“Stated Amount” of each Letter of Credit means the total amount available to be
drawn under such Letter of Credit upon the issuance thereof, as such amount may
be amended from time to time.

“Stated Expiry Date” is defined in Section 2.6.

“Stop Issue Notice” shall mean a notice received by Issuer from the
Administrative Agent, whether on its own initiative or at the direction of the
Required Lenders, that one or more of the conditions specified in Article V are
not then satisfied, or that the issuance of a Letter of Credit would violate
Section 2.1.4.

“Subsidiary” shall mean, for any Person, any other Person in whom such first
Person or a Subsidiary of such Person holds Capital Stock and whose financial
results would be consolidated under GAAP with the financial results of such
first Person on the consolidated financial statements of such first Person.

“Subsidiary Guarantor” means each Domestic Subsidiary of Borrower that is, or
becomes, party to the Subsidiary Guaranty, on a joint and several basis.

“Subsidiary Guaranty” is defined in Section 5.1.4.

“Swingline Borrowing” means a Borrowing under Section 2.9 hereof.

“Swingline Commitment” has the meaning set forth in Section 2.9(a).

“Swingline Lender” means the Administrative Agent and any other Lender
designated by the Borrower from among those Lenders identified by the
Administrative Agent as permissible Swingline Lenders.

“Swingline Loan” means a loan made by the Swingline Lender pursuant to
Section 2.9.

“Taxable REIT Subsidiary” means a Subsidiary that has elected to be treated as a
“taxable REIT subsidiary under Section 856(l)(1) of the Code.

 

31



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, assessments, imposts,
duties, deductions, fees, withholdings or similar charges, and all liabilities
with respect thereto, excluding, in the case of each Lender and the
Administrative Agent, respectively, taxes imposed on any Lender or the
Administrative Agent as a result of a present or former connection between such
Lender or the Administrative Agent and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from such
Lender or the Administrative Agent having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement).

“Telerate Page 3750” means the display designated as “Page 3750” on the Telerate
Service (or such other page as may replace Page 3750 on the service or such
other service as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Bankers’ Association
interest settlement rates for Dollar deposits).

“Test Period” means, for any determination under this Agreement at any time, the
four consecutive Fiscal Quarters then last ended (in each case taken as one
accounting period).

“Title Searches” shall mean title commitments and/or searches from each
recording district in which a Borrowing Base Property is located evidencing no
Liens other than Permitted Borrowing Base Liens with respect to each Borrowing
Base Property.

“Total Fixed Charge Coverage Ratio” means, as of the close of any Fiscal
Quarter, the ratio computed for the period consisting of such Fiscal Quarter and
each of the three immediately prior Fiscal Quarters, of (a) Consolidated EBITDA
for such period to (b) the sum, on a consolidated basis, of (i) Total Interest
Expense for such period, plus (ii) the scheduled principal amount of all
amortization payments (but not final balloon payments at maturity) for such
period on all Indebtedness of the Consolidated Group; plus (iii) distributions
on preferred partnership units payable by the Borrower for such period and
distributions made by the Borrower in such period for the purpose of paying
Dividends on preferred shares in Guarantor; plus (iv) an amount equal to the
aggregate Deemed FF&E Reserves for the Consolidated Group Properties for such
period; plus (v) amounts paid by or on behalf of the Consolidated Group into
cash reserves as required pursuant to the terms of other Indebtedness.

“Total Interest Expense” means the aggregate cash interest expense of the
Consolidated Group for such period, as determined in accordance with GAAP,
including capitalized interest and the portion of any payments made in respect
of Capitalized Lease Liabilities allocable to interest expense, but excluding
(i) deferred financing costs, (ii) other non-cash interest expense and (iii) any
capitalized interest relating to construction financing for a Property to the
extent an interest reserve or a loan “holdback” is maintained in respect of such
capitalized interest pursuant to the terms of such financing as reasonably
approved by the Administrative Agent.

 

32



--------------------------------------------------------------------------------

“Total Leverage Ratio” shall mean, at any time, the ratio of: (a) Consolidated
Debt to (b) aggregate Gross Asset Value in respect of all of the Properties.

“Transaction” means the entering into of this Agreement and the other Loan
Documents on the Closing Date and the incurrence of Loans, if any, hereunder on
the Closing Date.

“type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.

“U.C.C.” means the Uniform Commercial Code as from time to time in effect in the
State of New York.

“UCC Searches” shall mean central and local current financing statement searches
from the State of Delaware and each state in which a Property is located, and
such other jurisdictions as Administrative Agent may request, covering
Guarantor, Borrower, and each of its Subsidiaries, together with copies of all
financing statements listed in such searches.

“Unconsolidated Subsidiary” shall mean, for any Person, any other Person in whom
such first Person holds Capital Stock and whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person.

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA over the current value of that Plan’s assets,
determined in accordance with the assumptions used for funding the Plan pursuant
to Section 412 of the Code for the applicable plan year.

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

“Unsecured Indebtedness” means Recourse Indebtedness that is not secured by a
Lien.

“U.S. Lender “ is defined in Section 4.6(d).

“wholly-owned” means, with respect to any direct or indirect Subsidiary, any
Subsidiary all of the outstanding Capital Stock of which is owned directly or
indirectly by the Borrower.

Section 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document, the Disclosure
Schedule, or any Borrowing Request, Issuance Request, Closing Date Certificate,
Compliance Certificate, solvency certificate, Lender Assignment Agreement,
notice or other communications delivered from time to time in connection with
this Agreement or any other Loan Document.

 

33



--------------------------------------------------------------------------------

Section 1.3 Cross-References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.

Section 1.4 Accounting and Financial Determinations. Unless otherwise specified,
all accounting terms used herein or in any other Loan Document or solvency
certificate, shall be interpreted, all accounting determinations and
computations hereunder or thereunder (including under Section 7.2.4) shall be
made, and all financial statements required to be delivered hereunder or
thereunder shall be prepared, in accordance with, those generally accepted
accounting principles (“GAAP”) applied in the preparation of the financial
statements referred to in Section 5.1.5; provided, however, that at any time the
computations determining compliance with Section 7.2 utilize accounting
principles different from those utilized in the financial statements furnished
to the Lenders pursuant to Section 7.1.1, such financial statements shall be
accompanied by reconciliation work-sheets. Unless otherwise expressly provided,
all financial covenants and defined financial terms shall be computed on a
consolidated basis for the Guarantor, Borrower and its Subsidiaries, in each
case without duplication.

ARTICLE II

REVOLVING LOAN COMMITMENT AND

BORROWING PROCEDURES, NOTES

Section 2.1 Commitments. On the terms and subject to the conditions of this
Agreement (including Section 2.1.3, Section 2.1.4 and Article V), the Lenders
and the Issuer severally agree to make Credit Extensions as set forth below.

Section 2.1.1 Revolving Loan Commitment. From time to time on any Business Day
occurring from and after the Closing Date but prior to the Revolving Loan
Commitment Termination Date, each Lender severally agrees through the
Administrative Agent to make loans (relative to such Lender, its “Revolving
Loans”) to the Borrower equal to such Lender’s Percentage of the aggregate
amount of each Borrowing of the Revolving Loans requested by the Borrower to be
made on such day, provided that the making of any such Revolving Loan shall not:
(a) cause the then-current Aggregate Outstanding Balance to exceed the
then-current Aggregate Commitment; or (b) cause the then-current Aggregate
Outstanding Balance to exceed the then-current Available Commitment.

The commitment of each such Lender described in this Section 2.1.1 (as the same
may be increased pursuant to Section 2.8) is herein referred to as its
“Revolving Loan Commitment.” On the terms and subject to the conditions hereof,
the Borrower may from time to time borrow, prepay and reborrow the Revolving
Loans.

 

34



--------------------------------------------------------------------------------

Section 2.1.2 Letter of Credit Commitment. From time to time on any Business Day
occurring from and after the Closing Date but prior to the tenth (10th) Business
Day prior to the Revolving Loan Commitment Termination Date, the Issuer will:

(a) issue one or more standby letters of credit in the form customarily used by
the Issuer or in such other form as requested by Borrower and approved by the
Issuer (each, a “Letter of Credit”) for the account of the Borrower in the
Stated Amount requested by the Borrower on such day; or

(b) extend the Stated Expiry Date of an existing standby Letter of Credit
previously issued hereunder to a date not later than the earlier of (x) the last
Business Day prior to the Maturity Date and (y) one year from the date of the
then current Stated Expiry Date, provided that the Issuer shall be under no
obligation to issue any Letter of Credit, or extend a Stated Expiry Date, if at
the time of such issuance:

(i) any order, judgment or decree of any governmental authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuer from issuing such
Letter of Credit or any requirement of law applicable to such Issuer or any
request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable, in effect or known to such Issuer as of the date hereof and
which such Issuer reasonably and in good faith deems material to it; or

(ii) such Issuer shall have received a Stop Issue Notice from the Administrative
Agent prior to the issuance of such Letter of Credit.

Each Letter of Credit shall be issued in Dollars and on a sight basis only.

Section 2.1.3 Lenders Not Permitted or Required to Make Loans. No Lender shall
be permitted or required to make any Loan if, after giving effect thereto, the
aggregate outstanding principal amount of all Revolving Loans, Swingline Loans
and all Letter of Credit Outstandings with respect to such Lender would exceed
the then existing Revolving Loan Commitment of such Lender, including such
Lender’s Percentage of the aggregate amount of all Letter of Credit Outstandings
and outstanding Swingline Loans.

Section 2.1.4 Issuer Not Permitted or Required to Issue Letters of Credit. The
Issuer shall not be permitted or required to issue any Letter of Credit if,
after giving effect thereto, (i) the aggregate amount of all Letter of Credit
Outstandings would exceed the Letter of Credit Commitment Amount or (ii) the sum
of the aggregate amount of all Letter of Credit Outstandings plus the aggregate
principal amount of all Revolving Loans

 

35



--------------------------------------------------------------------------------

then outstanding would exceed any of (A) the Revolving Loan Commitment Amount,
(B) the then-current Aggregate Commitment, or (C) the then-current Available
Commitment; or if a Lender Default known to the Issuer exists, unless the Issuer
has entered into arrangements reasonably satisfactory to it and the Borrower to
eliminate the Issuer’s risk with respect to the participation in Letter of
Credit Outstandings by each Defaulting Lender, including cash collateralizing
such Defaulting Lender’s Percentage of Letter of Credit Outstandings in respect
thereof.

Section 2.1.5 Swingline Lender Not Permitted or Required to Make Swingline
Loans. The Swingline Lender shall not be permitted or required to make any
Swingline Loan if, after giving effect thereto, (i) the aggregate amount of all
outstanding Swingline Loans would exceed the Swingline Commitment or (ii) the
sum of the aggregate amount of all outstanding Swingline Loans, plus Letter of
Credit Outstandings plus the aggregate principal amount of all Revolving Loans
then outstanding would exceed any of (A) the Revolving Loan Commitment Amount,
(B) the then-current Aggregate Commitment, or (C) the then-current Available
Commitment; or if a Lender Default known to the Issuer exists, unless the
Swingline Lender has entered into arrangements reasonably satisfactory to it and
the Borrower to eliminate the Swingline Lender’s risk with respect to the
participation in Swingline Loans by each Defaulting Lender, including cash
collateralizing such Defaulting Lender’s Percentage of Swingline Loans in
respect thereof.

Section 2.2 Reduction of the Commitment Amounts. The Commitment Amounts are
subject to reduction from time to time pursuant to this Section 2.2.

Section 2.2.1 Optional. The Borrower may, from time to time on any Business Day
occurring after the Closing Date, voluntarily reduce the amount of the Revolving
Loan Commitment Amount or the Letter of Credit Commitment Amount on the Business
Day so specified by the Borrower; provided, however, that (a) all such
reductions shall require at least three (3) Business Day’s prior written notice
to the Administrative Agent and shall be permanent, and any partial reduction of
any Commitment Amount shall be in a minimum amount of $1,000,000 and in an
integral multiple of $500,000 in excess thereof and (b) in no event shall the
Borrower be permitted to cancel Commitments for which a Letter of Credit has
been issued and is outstanding unless the Borrower returns (or causes to be
returned) such Letter of Credit to the Issuer.

Section 2.2.2 Mandatory. The Commitment Amount shall be reduced to zero on the
Revolving Loan Commitment Termination Date.

Section 2.3 Borrowing Procedures. Revolving Loans shall be made by the Lenders
in accordance with Section 2.3.1.

Section 2.3.1 Revolving Loans. By delivering a Borrowing Request to the
Administrative Agent on or before 1:00 p.m., New York City time, on a Business
Day, the Borrower may from time to time irrevocably request, on not less than
one (1) Business Day’s notice in the case of Base Rate Loans or three
(3) Business Days’ notice

 

36



--------------------------------------------------------------------------------

in the case of LIBO Rate Loans, that a Borrowing be made, in the case of LIBO
Rate Loans, in a minimum amount of $3,000,000 and an integral multiple of
$500,000 in excess thereof, in the case of Base Rate Loans, in a minimum amount
of $3,000,000 and in integral multiples of $500,000 in excess thereof or, in
either case, in the unused amount of the Revolving Loan Commitment, and in any
case in not to exceed the Available Commitment. On the terms and subject to the
conditions of this Agreement, each Borrowing shall be comprised of the Revolving
Loans, and shall be made on the Business Day, specified in such Borrowing
Request. On or before 12:00 noon, New York City time, on such Business Day, each
Lender shall deposit with the Administrative Agent same day funds in an amount
equal to such Lender’s Percentage of the requested Borrowing. Such deposit will
be made to an account which the Administrative Agent shall specify from time to
time by notice to the Lenders. To the extent funds are received from the
Lenders, the Administrative Agent shall make such funds available to the
Borrower by wire transfer to the accounts the Borrower shall have specified in
its Borrowing Request. Unless Administrative Agent shall have been notified by
any Lender prior to the date of Borrowing that such Lender does not intend to
make available to Administrative Agent its portion of the Borrowing or
Borrowings to be made on such date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such date of
Borrowing, and Administrative Agent, in reliance upon such assumption, may (in
its sole discretion and without any obligation to do so) make available to
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to Administrative Agent by such Lender and Administrative Agent
has made available same to Borrower, then Administrative Agent shall be entitled
to recover such corresponding amount from such Lender. If such Lender does not
pay such corresponding amount forthwith upon Administrative Agent’s demand
therefor, then Administrative Agent shall promptly notify Borrower, and Borrower
shall, within five (5) Business Days, pay such corresponding amount to
Administrative Agent. Administrative Agent shall also be entitled to recover
from such Lender or Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by Administrative Agent to Borrower to the date such corresponding
amount is recovered by Administrative Agent, at a rate per annum equal to the
then applicable rate of interest, calculated in accordance with Section 3.2, for
the respective Loans. No Lender’s obligation to make any Loan shall be affected
by any other Lender’s failure to make any Loan. At any time that an Event of
Default has occurred and is continuing, Borrower shall not be entitled to elect
or request LIBO Rate Loans.

Section 2.3.2 Telephonic Notice. Without in any way limiting the obligation of
Borrower to confirm in writing any telephonic notice permitted to be given
hereunder, Administrative Agent may act prior to receipt of written confirmation
without liability upon the basis of such telephonic notice believed by
Administrative Agent in good faith to be from an Authorized Officer of Borrower
entitled to give telephonic notices under this Agreement on behalf of Borrower.
In each such case, Administrative Agent’s record of the terms of such telephonic
notice shall be conclusive absent manifest error and Borrower hereby waives the
right to dispute such record.

 

37



--------------------------------------------------------------------------------

Section 2.4 Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before 1:00
p.m., New York City time, on a Business Day, the Borrower may from time to time
irrevocably elect, on not less than one (1) Business Days’ notice in the case of
any Revolving Loans that are to be continued as, or converted into Base Rate
Loans, or three (3) Business Days’ notice in the case of any Revolving Loans
that are to be continued as, or converted into, LIBO Rate Loans, that all, or
any portion in an aggregate minimum amount of $3,000,000 and in integral
multiples of $500,000 in excess thereof, in the case of any Revolving Loans that
are to be continued as, or converted into, LIBO Rate Loans, or an aggregate
minimum amount of $3,000,000 and an integral multiple of $500,000 in excess
thereof, in the case of any Revolving Loans that are to be continued as, or
converted into, Base Rate Loans, be, in the case of Base Rate Loans, converted
into LIBO Rate Loans or continued as Base Rate Loans, or be, in the case of LIBO
Rate Loans, converted into Base Rate Loans or continued as LIBO Rate Loans (in
the absence of delivery of a Continuation/Conversion Notice with respect to any
LIBO Rate Loan at least three (3) Business Days before the last day of the then
current Interest Period with respect thereto, such LIBO Rate Loan shall, on such
last day, automatically be continued as a LIBO Rate Loan having an Interest
Period of one (1) month); provided, however, that (x) each such conversion or
continuation shall be pro rated among the applicable outstanding Revolving Loans
of all Lenders, and (y) if any Event of Default is in existence at the
applicable time of any proposed continuation of, or conversion into, any LIBO
Rate Loans, the Borrower may not elect to have a Revolving Loan converted into
or continued as a LIBO Rate Loan and any outstanding LIBO Rate Loans shall be
automatically converted on the last day of the current Interest Period
applicable thereto into Base Rate Loans. Administrative Agent shall give each
Lender prompt notice of any such proposed conversion affecting any of its Loans.

Section 2.5 Funding. Each Lender may, if it so elects, fulfill its obligation to
make, continue or convert LIBO Rate Loans hereunder by causing one of its
foreign branches or Affiliates (or an international banking facility created by
such Lender) to make or maintain such LIBO Rate Loan; provided, however, that
such LIBO Rate Loan shall nonetheless be deemed to have been made and to be held
by Lender, and the obligation of the Borrower to repay such LIBO Rate Loan shall
nevertheless be to Lender for the account of such foreign branch, Affiliate or
international banking facility; provided, further, that in no event shall the
Borrower be obligated to pay to Lender any amounts pursuant to Section 4.1, 4.2,
4.3, 4.5 or 4.6 that would not have arisen but for such Lender’s election
pursuant to the first sentence of this Section (it being acknowledged and agreed
that any change in lending office or other action taken by Lender in accordance
with Section 4.7 shall not be considered to be an “election” by such Lender
under this Section).

Section 2.6 Issuance Procedures. By delivering to the Administrative Agent and
the Issuer an Issuance Request (including by way of facsimile) on or before
11:00 a.m., New York City time, on a Business Day, the Borrower may, from time
to time irrevocably request, on not less than three (3) nor more than ten
(10) Business Days’ notice, in the case of an initial issuance of a Letter of
Credit for the account of the Borrower, that the Issuer issue an irrevocable
Letter of Credit in such form as may be

 

38



--------------------------------------------------------------------------------

requested by the Borrower and approved by the Issuer. Any standby Letter of
Credit theretofore issued which contains an “evergreen” or similar automatic
extension feature shall, unless the Borrower shall have notified the Issuer in
writing not less than thirty (30) days’ (or such shorter period as may be
acceptable to the Issuer in its sole discretion or such longer period as may be
required by the beneficiary of such Letter of Credit) prior to the date that
such standby Letter of Credit is scheduled to be automatically extended that the
Borrower desires that such standby Letter of Credit not be so extended, be
automatically extended in accordance with the terms thereof subject to the
Issuer’s right not to so extend if the conditions precedent to the issuance of
such a Letter of Credit would not be satisfied. Each Letter of Credit shall by
its terms be stated to expire on a date (its “Stated Expiry Date”) no later than
the earlier to occur of (i) the last Business Day prior to the Maturity Date and
(ii) one (1) year from the date of its issuance.

Section 2.6.1 Other Lenders’ Participation. Upon the issuance of each Letter of
Credit issued by the Issuer pursuant hereto, and without further action, each
Lender (other than the Issuer) shall be deemed to have irrevocably purchased, to
the extent of its Percentage to make Revolving Loans, a participation interest
in such Letter of Credit (including the Contingent Obligation and any
Reimbursement Obligation with respect thereto), and such Lender shall, to the
extent of its Percentage, be responsible for reimbursing promptly (and in any
event within one (1) Business Day) the Issuer for Reimbursement Obligations
which have not been reimbursed by the Borrower in accordance with Section 2.6.3.
In addition, such Lender shall, to the extent of its Percentage to make
Revolving Loans, be entitled to receive a ratable portion of the Letter of
Credit fees payable pursuant to Section 3.4.3 with respect to each Letter of
Credit (other than the issuance and processing fees and other charges payable to
the Issuer of such Letter of Credit pursuant to the last sentence of
Section 3.4.3) and of interest payable pursuant to Section 3.4 with respect to
any Reimbursement Obligation. To the extent that any Lender has reimbursed the
Issuer for a Disbursement as required by this Section, such Lender shall be
entitled to receive its ratable portion of any amounts subsequently received
(from the Borrower or otherwise) in respect of such Disbursement.

Section 2.6.2 Disbursements. The Issuer will notify the Borrower and the
Administrative Agent promptly of the presentment for payment of any Letter of
Credit issued by the Issuer, together with notice of the date (the “Disbursement
Date”) such payment shall be made (each such payment, a “Disbursement”). The
Administrative Agent shall apply all funds then on deposit with the
Administrative Agent pursuant to Section 3.2.1(b)(B), Section 8.2, Section 8.3
or Section 8.4 for the purpose of cash collateralizing the Letter of Credit
Outstandings to reimburse the Issuer for any such Disbursement provided such
cash collateral, after giving effect to such disbursement would not otherwise be
required to be re-deposited under any such Section. Subject to the terms and
provisions of such Letter of Credit and this Agreement, the Issuer shall make
such payment to the beneficiary (or its designee) of such Letter of Credit.
Prior to 1:00 p.m., New York City time, on the first Business Day following the
Disbursement Date, the Borrower will reimburse the Administrative Agent, for the
account of Issuer, for all amounts which the Issuer has disbursed under such
Letter of Credit to the extent that the amounts on deposit with the
Administrative Agent are insufficient to satisfy such disbursement, together
with interest thereon at a rate per annum equal to the Alternate

 

39



--------------------------------------------------------------------------------

Base Rate then in effect for Base Rate Loans (with the Applicable Margin for
Revolving Loans maintained as Base Rate Loans accruing on such amount) pursuant
to Section 3.3 for the period from the Disbursement Date through the date of
such reimbursement. Notwithstanding anything contained herein to the contrary,
however, unless the Borrower shall have notified the Administrative Agent and
the Issuer prior to 1:00 P.M. (New York City time) on the Business Day
immediately preceding the date of such drawing that the Borrower intends to
reimburse the Issuer for the amount of such drawing with funds other than the
proceeds of the Loans, the Borrower shall be deemed to have timely given a
Notice of Borrowing pursuant to Section 2.3 to the Administrative Agent,
requesting a Borrowing of Base Rate Loans on the date on which such drawing is
honored and in an amount equal to the amount of such drawing less amounts, if
any, applied, or required to be applied, to reimburse the Issuer pursuant to the
second sentence of this Section 2.6.2. Each Lender (other than the Issuer)
shall, in accordance with Section 2.3.1, make available its pro rata share of
such Borrowing to the Administrative Agent, the proceeds of which shall be
applied directly by the Administrative Agent to reimburse the Issuer for the
amount of such draw. Without limiting in any way the foregoing and
notwithstanding anything to the contrary contained herein, the Borrower hereby
acknowledges and agrees that it shall be obligated to reimburse the Lender as
set forth herein upon each Disbursement of a Letter of Credit.

Section 2.6.3 Reimbursement Obligations. The obligation (a “Reimbursement
Obligation”) of the Borrower under Section 2.6.2 to reimburse the Issuer with
respect to each Disbursement (including interest thereon), and, upon the failure
of the Borrower to reimburse the Issuer, each Lender’s obligation under
Section 2.6.1 to reimburse the Issuer, shall be absolute and unconditional under
any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrower or such Lender, as the case may be, may
have or have had against the Issuer or any such Lender, including any defense
based upon the failure of any Disbursement to conform to the terms of the
applicable Letter of Credit (if, in the Issuer’s good faith opinion, such
Disbursement is determined to be appropriate) or any non-application or
misapplication by the beneficiary of the proceeds of such Letter of Credit;
provided, however, that after paying in full its Reimbursement Obligation
hereunder, nothing herein shall preclude the right of such Lender to commence
any proceeding against the Issuer for any wrongful Disbursement made by the
Issuer under a Letter of Credit as a result of acts or omissions constituting
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction on the part of the Issuer in a final and non-appealable decision);
provided, further, that, in any event, the Borrower may have a claim against the
Issuer, and the Issuer may be liable to the extent (but only to the extent) of
any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which were caused by the Issuer’s willful misconduct or gross
negligence as determined by a court of competent jurisdiction in a final and
non-appealable decision or the Issuer’s willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a demand for
payment strictly complying with the terms and conditions of such Letter of
Credit.

Section 2.6.4 Intentionally Omitted.

 

40



--------------------------------------------------------------------------------

Section 2.6.5 Nature of Reimbursement Obligations. The Borrower and, to the
extent set forth in Section 2.6.1, each Lender shall assume all risks of the
acts, omissions or misuse of any Letter of Credit by the beneficiary thereof.
The Issuer (except to the extent of its own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision)) shall not be responsible for:

(a) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any Letter of Credit or any document submitted by any party in connection with
the application for and issuance of a Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged;

(b) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or the proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;

(c) failure of the beneficiary to comply fully with conditions required in order
to demand payment under a Letter of Credit;

(d) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise; or

(e) any loss or delay in the transmission or otherwise of any document or draft
required in order to make a Disbursement under a Letter of Credit.

None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to the Issuer or any Lender hereunder. In furtherance
and extension and not in limitation or derogation of any of the foregoing, any
action taken or omitted to be taken by the Issuer in good faith (and not
constituting gross negligence or willful misconduct) shall be binding upon the
Borrower and each Lender, and shall not put the Issuer under any resulting
liability to the Borrower or any Lender, as the case may be.

Section 2.6.6 Certain Notifications Regarding Letters of Credit. Promptly after
the issuance of, or any modification or amendment to, any standby Letter of
Credit, the Issuer shall notify the Borrower and the Administrative Agent in
writing of such issuance, modification or amendment. Promptly after receipt of
such notice, the Administrative Agent shall notify the Lenders in writing of
such issuance, modification or amendment. On the first Business Day of each
week, the Issuer shall furnish the Administrative Agent with a written
(including via facsimile) report of the daily aggregate outstandings of Letters
of Credit issued by the Issuer for the immediately preceding week.

Section 2.6.7 Excess Cash Collateral. Subject to Section 8.4, unless a Default
or an Event of Default has occurred and is continuing, if the amount on deposit
with the Administrative Agent designated for, or intended to be used for, the
purpose of

 

41



--------------------------------------------------------------------------------

cash collateralizing the Letter of Credit Outstandings is in excess of the
Letter of Credit Outstandings at such time and would not otherwise be required
to be deposited under Section 3.2.1(b)(B), Section 8.2, Section 8.3, or
Section 8.4 (the amount of any such excess is referred to herein as the “Excess
Cash Collateral”), the Administrative Agent shall promptly return to the
Borrower the Excess Cash Collateral.

Section 2.7 Loan Accounts and Revolving Notes. All Loans under this Agreement
shall be made by Lenders pro rata on the basis of their respective Revolving
Loan Commitments, it being understood that no Lender shall be responsible for
any default by any other Lender in its obligation to make Loans hereunder or any
other breach by any other Lender of this Agreement and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to fulfill its commitments hereunder.

(a) The Loans made by each Lender and the Letters of Credit issued by the Issuer
shall be evidenced by one or more loan accounts or records maintained by such
Lender or the Issuer, as the case may be, in the ordinary course of business.
The loan accounts or records maintained by the Administrative Agent, the Issuer
and each Lender shall be conclusive absent clearly demonstrable error of the
amount of the Loans made by the Lenders to, and the Letters of Credit issued by
the Issuer for the account of, the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Loans and the Reimbursement Obligations.

(b) Upon the request of any Lender made through the Administrative Agent, the
Loans made by such Lender may be evidenced by (and the Borrowers agree to issue)
one or more Revolving Notes, instead of or in addition to loan accounts. Each
such Lender is irrevocably authorized by the Borrower to endorse on the
Revolving Note(s) the date, amount and maturity of each Loan made, continued or
converted by it and the amount of each payment of principal made by the Borrower
with respect thereto. Each such Lender’s record shall be conclusive absent
clearly demonstrable error; provided, however, that the failure of a Lender to
make, or an error in making, a notation thereon with respect to any Loan shall
not limit or otherwise affect the obligations of the Borrower hereunder or under
any such Revolving Note to such Lender. The reasonable costs and expenses
incurred in connection with the issuance of each Note shall be for the account
of the Borrower.

Section 2.8 Additional Revolving Loan Commitments.

(a) So long as no Default or Event of Default then exists or would result
therefrom, the Borrower shall have the right after the Closing Date and on or
prior to 180 days prior to the Maturity Date, and upon at least five
(5) Business Days prior written notice to the Administrative Agent (which shall
promptly notify each of the Lenders), to request that one or more Lenders
(and/or one or

 

42



--------------------------------------------------------------------------------

more other Persons which will become Lenders as provided below) provide
Additional Revolving Loan Commitments and, subject to the applicable terms and
conditions contained in this Agreement, make Revolving Loans pursuant thereto;
it being understood and agreed, however, that (i) no Lender shall be obligated
to provide an Additional Revolving Loan Commitment as a result of any such
request by the Borrower, (ii) until such time, if any, as (x) such Lender has
agreed in its sole discretion to provide an Additional Revolving Loan Commitment
and executed and delivered to the Administrative Agent an Additional Revolving
Loan Commitment Agreement in respect thereof as provided in clause (b) of this
Section 2.8 , and (y) such Additional Revolving Loan Commitment Agreement has
become effective, such Lender shall not be obligated to fund any Revolving Loans
in excess of its Revolving Loan Commitment as in effect prior to giving effect
to such Additional Revolving Loan Commitment provided pursuant to this
Section 2.8, (iii) any Lender (or, in the circumstances contemplated by clause
(vi) below, any other Person which will qualify as an Eligible Assignee) may so
provide an Additional Revolving Loan Commitment without the consent of any other
Lender, (iv) each provision of Additional Revolving Loan Commitments on a given
date pursuant to this Section 2.8 shall be in a minimum aggregate amount (for
all Lenders (including, in the circumstances contemplated by clause (vi) below,
Eligible Assignees who will become Lenders)) of at least $5,000,000 and in
integral multiples of $1,000,000 in excess thereof, (v) the aggregate amount of
all Additional Revolving Loan Commitments permitted to be provided pursuant to
this Section 2.8 shall not cause the Aggregate Commitment to exceed Five Hundred
Million Dollars ($500,000,000), (vi) if after the Borrower has requested the
then existing Lenders (other than Defaulting Lenders) to provide Additional
Revolving Loan Commitments pursuant to this Section 2.8, the Borrower has not
received Additional Revolving Loan Commitments in an aggregate amount equal to
that amount of the Additional Revolving Loan Commitments which the Borrower
desires to obtain pursuant to such request (as set forth in the notice provided
by the Borrower as provided below) then the Borrower may request Additional
Revolving Loan Commitments from Persons reasonably acceptable to the
Administrative Agent and the Issuer which would qualify as Eligible Assignees
hereunder in an aggregate amount equal to such deficiency on terms which are no
more favorable to such Eligible Assignee in any respect than the terms offered
to the Lenders, provided that any such Additional Revolving Loan Commitments
provided by any such Eligible Assignee which is not already a Lender shall be in
a minimum amount (for such Eligible Assignee) of at least $5,000,000.

(b) In connection with the Additional Revolving Loan Commitments to be provided
pursuant to this Section 2.8, (i) the Borrower, the Administrative Agent and
each such Lender or other Eligible Assignee (each, an “Additional Revolving Loan
Lender”) which agrees to provide an Additional Revolving Loan Commitment shall
execute and deliver to the Administrative Agent an Additional Revolving Loan
Commitment Agreement substantially in the form of Exhibit J (appropriately
completed), with the effectiveness of such Additional Revolving Loan Lender’s
Additional Revolving Loan Commitment to occur upon delivery of

 

43



--------------------------------------------------------------------------------

such Additional Revolving Loan Commitment Agreement to the Administrative Agent,
the payment of up-front, commitment or other fees required in connection
therewith (including, without limitation, any fees owing to the Administrative
Agent) and the satisfaction of the other conditions in this Section 2.8(b) to
the reasonable satisfaction of the Administrative Agent, (ii) the Additional
Loan Commitment Requirements and any other conditions precedent agreed to by the
Borrower that may be set forth in the respective Additional Revolving Loan
Commitment Agreement shall have been satisfied, and (iii) if requested by the
Administrative Agent, the Borrower shall deliver to the Administrative Agent an
opinion or opinions, in form and substance reasonably satisfactory to the
Administrative Agent, from counsel to the Borrower reasonably satisfactory to
the Administrative Agent and dated such date, covering such of the matters set
forth in the opinions of counsel delivered to the Administrative Agent on the
Closing Date pursuant to Section 5.1.11 as may be reasonably requested by the
Administrative Agent, and such other matters as the Administrative Agent may
reasonably request. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Additional Revolving Loan Commitment Agreement,
and at such time (i) the Revolving Loan Commitment under, and for all purposes
of, this Agreement shall be increased by the aggregate amount of such Additional
Revolving Loan Commitments, (ii) Annex I shall be deemed modified to reflect the
revised Revolving Loan Commitments of the affected Lenders and (iii) to the
extent requested by any Additional Revolving Loan Lender, Revolving Notes will
be issued at the Borrower’s expense, to such Additional Revolving Loan Lender,
to be in conformity with the requirements of Section 2.7 (with appropriate
modification) to the extent needed to reflect the Additional Revolving Loan
Commitment made by such Additional Revolving Loan Lender.

(c) In connection with any provision of Additional Revolving Loan Commitments
pursuant to this Section 2.8, the Lenders and the Borrower hereby agree that,
notwithstanding anything to the contrary contained in this Agreement, (i) the
Borrower shall, in coordination with the Administrative Agent, (x) repay
outstanding Revolving Loans and incur additional Revolving Loans or (y) take
such other actions as may be reasonably required by the Administrative Agent
(including by requiring new Revolving Loans to be incurred and added to then
outstanding Borrowings of the respective such Loans, even though as a result
thereof such new Loans may have a shorter Interest Period than the then
outstanding Borrowings of the respective such Loans), in each case to the extent
necessary so that all of the Additional Revolving Loan Lenders effectively
participate in each outstanding Borrowing of Revolving Loans pro rata on the
basis of their Percentages (determined after giving effect to any increase in
the Revolving Loan Commitment pursuant to this Section 2.8), (ii) the Borrower
shall pay to the respective Lenders any costs of the type referred to in
Section 4.5 in connection with any repayment and/or Borrowing required pursuant
to preceding clause (i), and (iii) to the extent Revolving Loans are to be so
incurred or added to the then outstanding Borrowings of the respective Loans
which are maintained as LIBO Rate Loans, the Lenders that have made such Loans
shall be entitled to

 

44



--------------------------------------------------------------------------------

receive from the Borrower such amounts, as reasonably determined by the
respective Lenders, to compensate them for funding the various Revolving Loans
during an existing Interest Period (rather than at the beginning of the
respective Interest Period, based upon rates then applicable thereto). All
determinations by any Lender pursuant to clauses (ii) and (iii) above shall,
absent manifest error, be final and conclusive and binding on all parties
hereto.

Section 2.9 Swingline Loan Subfacility.

(a) Swingline Commitment.

Subject to the terms and conditions of this Section 2.9, the Swingline Lender,
in its individual capacity, agrees to make certain revolving credit loans to the
Borrower (each a “Swingline Loan” and, collectively, the “Swingline Loans”) from
time to time prior to the Revolving Loan Commitment Termination Date; provided,
however, that the aggregate amount of Swingline Loans outstanding at any time
shall not exceed the lesser of (i) Fifty Million Dollars ($50,000,000), and
(ii) the Revolving Credit Loan Commitment Amount (the “Swingline Commitment”).
Subject to the limitations set forth herein, any amounts repaid in respect of
Swingline Loans may be reborrowed.

(b) Swingline Borrowings.

(i) Notice of Borrowing. With respect to any Swingline Borrowing, the Borrower
shall give the Swingline Lender and the Administrative Agent notice in writing
which shall be received by the Swingline Lender and Administrative Agent not
later than 12:00 noon (New York City time) on the proposed date of such
Swingline Borrowing (and confirmed by telephone by such time), specifying
(A) that a Swingline Borrowing is being requested, (B) the amount of such
Swingline Borrowing, (C) the proposed date of such Swingline Borrowing, which
shall be a Business Day and (D) that no Default or Event of Default has occurred
and is continuing both before and after giving effect to such Swingline
Borrowing. Such notice shall be irrevocable.

(ii) Minimum Amounts. Each Swingline Borrowing shall be in a minimum principal
amount of $500,000, or an integral multiple of $100,000 in excess thereof.

(iii) Repayment of Swingline Loans. Each Swingline Loan, including all interest
accrued thereon, shall be due and payable on the earliest of (A) five
(5) Business Days from and including the date of the applicable Swingline
Borrowing, (B) the date of the next Revolving Borrowing or (C) the Maturity
Date. If, and to the extent, any Swingline Loans shall be outstanding on the
date of any Revolving Borrowing, such Swingline Loans shall first be repaid from
the proceeds of such Revolving Borrowing prior to the disbursement of the same
to the Borrower. If, and to the extent, a Revolving Borrowing is not requested
prior to the Maturity

 

45



--------------------------------------------------------------------------------

Date or the end of the five Business Day period after a Swingline Borrowing, or
unless the Borrower shall have notified the Administrative Agent and the
Swingline Lender prior to 1:00 P.M. (New York City time) on the fourth
(4th) Business Day after the Swingline Borrowing that the Borrower intends to
reimburse the Swingline Bank for the amount of such Swingline Borrowing with
funds other than proceeds of the Loans, the Borrower shall be deemed to have
requested a Borrowing comprised entirely of Base Rate Loans in the amount of the
applicable Swingline Loan then outstanding, the proceeds of which shall be used
to repay such Swingline Loan to the Swingline Lender. In addition, if (x) the
Borrower does not repay the Swingline Loan on or prior to the end of such five
Business Day period, or (y) a Default or Event of Default shall have occurred
during such five Business Day period, the Swingline Lender may, at any time, in
its sole discretion, by written notice to the Borrower and the Administrative
Agent, demand repayment of its Swingline Loans by way of a Borrowing, in which
case the Borrower shall be deemed to have requested a Borrowing comprised
entirely of Base Rate Loans in the amount of such Swingline Loans then
outstanding, the proceeds of which shall be used to repay such Swingline Loans
to the Swingline Lender. Any Borrowing which is deemed requested by the Borrower
in accordance with this Section 2.9(b)(iii) is hereinafter referred to as a
“Mandatory Borrowing”. Each Lender hereby irrevocably agrees to make Loans
promptly upon receipt of notice from the Swingline Lender of any such deemed
request for a Mandatory Borrowing in the amount and in the manner specified in
the preceding sentences and on the date such notice is received by such Lender
(or the next Business Day if such notice is received after 12:00 noon (New York
City time)) notwithstanding (I) that the amount of the Mandatory Borrowing may
not comply with the minimum amount of Borrowings otherwise required hereunder,
(II) whether any conditions specified in Section 5.2 are then satisfied, (III)
whether a Default or an Event of Default then exists, (IV) failure of any such
deemed request for a Borrowing to be made by the time otherwise required in
Section 2.1, (V) the date of such Mandatory Borrowing (provided that such date
must be a Business Day), or (VI) any termination of the Commitments immediately
prior to such Mandatory Borrowing or contemporaneously therewith; provided,
however, that no Lender shall be obligated to make Committed Loans in respect of
a Mandatory Borrowing if a Default or an Event of Default then exists and the
applicable Swingline Loan was made by the Swingline Lender without receipt of a
written Notice of Borrowing in the form specified in subclause (i) above or
after the Administrative Agent has delivered a notice of Default or Event of
Default which has not been rescinded.

(iv) Purchase of Participations. In the event that any Mandatory Borrowing
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code with respect to the Borrower), then

 

46



--------------------------------------------------------------------------------

each Lender hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Borrowing would otherwise have occurred, but adjusted for any payment
received from the Borrower on or after such date and prior to such purchase)
from the Swingline Lender such participations in the outstanding Swingline Loans
as shall be necessary to cause each such Lender to share in such Swingline Loans
ratably based upon its Pro Rata Share (determined before giving effect to any
termination of the Commitments pursuant hereto), provided that (A) all interest
payable on the Swingline Loans with respect to any participation shall be for
the account of the Swingline Lender until but excluding the day upon which the
Mandatory Borrowing would otherwise have occurred, and (B) in the event of a
delay between the day upon which the Mandatory Borrowing would otherwise have
occurred and the time any purchase of a participation pursuant to this sentence
is actually made, the purchasing Lender shall be required to pay to the
Swingline Lender interest on the principal amount of such participation for each
day from and including the day upon which the Mandatory Borrowing would
otherwise have occurred to but excluding the date of payment for such
participation, at the rate equal to the Federal Funds Rate, for the two
(2) Business Days after the date the Mandatory Borrowing would otherwise have
occurred, and thereafter at a rate equal to the Base Rate. Notwithstanding the
foregoing, no Lender shall be obligated to purchase a participation in any
Swingline Loan if a Default or an Event of Default then exists and such
Swingline Loan was made by the Swingline Lender without receipt of a written
Notice of Borrowing in the form specified in subclause (i) above or after the
Administrative Agent has delivered a notice of Default or Event of Default which
has not been rescinded.

(c) Interest Rate. Each Swingline Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Swingline Loan is made
until the date it is repaid, at a rate per annum equal to the Federal Funds Rate
plus the Applicable Margin for LIBO Rate Loans for such day.

ARTICLE III

MATURITY DATE; REPAYMENTS, PREPAYMENTS, INTEREST AND

FEES

Section 3.1 Maturity Date; Extension Option.

(a) Initial Maturity Date. The term of the Loans shall terminate and expire on
the Initial Maturity Date, unless extended by Borrower pursuant to clause
(b) below.

(b) Extended Maturity Date. Subject to the provisions of this Section 3.1 (b),
Borrower shall have the option (the “Extension Option”), by irrevocable written

 

47



--------------------------------------------------------------------------------

notice (the “Extension Notice”) delivered to Administrative Agent no later than
sixty (60) days prior to the Initial Maturity Date, to extend the Initial
Maturity Date for a period of twelve (12) months (the “Extension Term”) to the
fifth (5th) anniversary of the Closing Date (the “Extended Maturity Date”).
Borrower’s right to so extend the Initial Maturity Date shall be subject to the
satisfaction (or waiver, in the sole discretion of the Required Lenders) of the
following conditions precedent prior to the commencement of the Extension Term:

(i) payment by Borrower on the Initial Maturity Date of an extension fee equal
to 0.25% of the aggregate outstanding Revolving Loan Commitment Amount as of
such date, together with all costs and expenses (including reasonable attorneys’
fees and expenses) incurred by the Lenders in connection with the Extension
Option;

(ii) no Default or Event of Default shall have occurred and be continuing on the
date Borrower delivers the Extension Notice or as of the Initial Maturity Date;
and

(iii) Borrower shall deliver (1) an Officer’s Certificate which confirms and
certifies that all applicable representations and warranties contained in the
Loan Documents are true and correct in all material respects as if made on and
as of the Initial Maturity Date and (2) such other acknowledgments and
ratifications from the Guarantor and Subsidiary Guarantors as the Administrative
Agent may request.

(c) Extension Documentation. As soon as practicable following any extension of
the Maturity Date pursuant to this Section 3.1, Borrower shall, if requested by
Administrative Agent, execute and deliver an amendment or restatement of the
Notes and shall, if requested by Administrative Agent, enter into such other
amendments or modifications to the related Loan Documents as may be necessary or
appropriate to evidence the extension of the Maturity Date as provided in this
Section 3.1; provided, however, that failure by Borrower to enter into any such
amendments and/or restatements, in and of itself, shall not affect the rights or
obligations of Borrower or Administrative Agent with respect to the extension of
the Maturity Date.

Section 3.2 Repayments and Prepayments; Application.

Section 3.2.1 Repayments and Prepayments. The Borrower shall repay in full the
unpaid principal amount of all Loans on the Maturity Date. Prior thereto,
payments and prepayments of Loans shall or may be made as set forth below.

(a) Voluntary Prepayments. From time to time on any Business Day, the Borrower
may make a voluntary prepayment, in whole or in part, of the outstanding
principal amount of any Loans, provided that

(A) any such prepayment of the Revolving Loans shall be made pro rata among the
Revolving Loans of the same type and,

 

48



--------------------------------------------------------------------------------

if applicable, having the same Interest Period of all Lenders that have made
such Revolving Loans;

(B) all such voluntary prepayments shall require at least one (1) Business Days’
prior written notice to the Administrative Agent; and

(C) all such voluntary partial prepayments shall be, in an aggregate minimum
amount of $1,000,000 and an integral multiple of $500,000 in excess thereof (or,
if less, in the remaining outstanding principal amount thereof), except in the
case of Swingline Loans, which shall be in the minimum amount of $100,000, and
integral multiples of $100,000.

(b) Exceeding Commitment Amounts.

(A) On each date when the aggregate outstanding principal amount of all
Revolving Loans, Swingline Loans and Letter of Credit Outstandings exceeds the
Revolving Loan Commitment Amount (as it may, from time to time, be reduced
including pursuant to Section 2.2 or increased pursuant to Section 2.8), the
Borrower shall make a mandatory prepayment of the Swingline Loans and/or
Revolving Loans in an aggregate amount equal to the amount by which the
Swingline Loans, Revolving Loans and Letter of Credit Outstandings exceed the
then Revolving Loan Commitment Amount.

(B) On each date when the aggregate amount of all Letter of Credit Outstandings
exceeds the Letter of Credit Commitment Amount (as it may be reduced from time
to time, including pursuant to Section 2.2), the Borrower shall give cash
collateral to the Administrative Agent, pursuant to Section 8.4 hereof, to
collateralize Letter of Credit Outstandings in an aggregate amount (taking into
account any amounts then on deposit in the Letter of Credit Collateral Account)
equal to such excess.

(c) Acceleration of Maturity. Immediately upon any acceleration of any Loans
pursuant to Section 8.2 or Section 8.3, the Borrower shall repay all the Loans.

Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.5. No prepayment of
principal of any Revolving Loans pursuant to clause (a) or (b) of this Section
shall cause a reduction in the Revolving Loan Commitment Amount.

Section 3.2.2 Application. Each prepayment or repayment of the principal of the
Revolving Loans shall be applied, to the extent of such prepayment or

 

49



--------------------------------------------------------------------------------

repayment, as the Borrower shall direct (and in the absence of such direction,
shall be applied first, to the principal amount thereof being maintained as Base
Rate Loans, second to the principal amount thereof being maintained as LIBO Rate
Loans with respect to which the date of such prepayment or repayment is the last
day of the Interest Period applicable thereto and third, to the principal amount
thereof being maintained as LIBO Rate Loans with the shortest Interest Periods
remaining); provided, that prepayments or repayments of LIBO Rate Loans not made
on the last day of the Interest Period with respect thereto, shall be prepaid or
repaid subject to the provisions of Section 4.5 (together with a payment of all
accrued interest).

Section 3.3 Interest Provisions. Interest on the outstanding principal amount of
Loans shall accrue and be payable in accordance with this Section 3.3.

Section 3.3.1 Rates. Pursuant to an appropriately delivered Borrowing Request or
Continuation/Conversion Notice, the Borrower may elect that Loans comprising a
Borrowing accrue interest at a rate per annum:

(a) on that portion maintained from time to time as a Base Rate Loan, equal to
the sum of the Alternate Base Rate from time to time in effect plus the
Applicable Margin; and

(b) on that portion maintained as a LIBO Rate Loan, during each Interest Period
applicable thereto, equal to the sum of the LIBO Rate for such Interest Period
plus the Applicable Margin.

All LIBO Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Rate Loan. All
Base Rate Loans shall bear interest from and including the day they are made to
and excluding the day they are repaid or converted into LIBO Rate Loans.

Section 3.3.2 Post-Maturity Rates. After the date any principal amount of any
Loan or Reimbursement Obligation is due and payable (whether on the Maturity
Date, upon acceleration, an Event of Default or otherwise), or after any other
monetary Obligation of the Borrower shall have become due and payable, the
Borrower shall pay, but only to the extent permitted by law, interest (after as
well as before the entry of judgment thereon) on such amounts at a rate per
annum equal to (x) in the case of overdue principal and interest the rate which
is 4% in excess of the rate then borne by the applicable Loans, and (y) in the
case of all other overdue amounts, the rate which is 4% in excess of the rate
applicable to Base Rate Loans from time to time. Anything herein to the contrary
notwithstanding, the obligations of the Borrower to any Lender hereunder shall
be subject to the limitation that payments of interest shall not be required for
any period for which interest is computed hereunder, to the extent (but only to
the extent) that contracting for or receiving such payment by such Lender would
be contrary to the provisions of any law applicable to such Lender limiting the
highest rate of interest that may be lawfully contracted for, charged or
received by such Lender, and in such event

 

50



--------------------------------------------------------------------------------

the Borrower shall pay such Lender interest at the highest rate permitted by
applicable law.

Section 3.3.3 Payment Dates. Interest accrued on each Loan shall be payable,
without duplication:

(a) on the Maturity Date;

(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan on the principal amount so paid or prepaid;

(c) with respect to Base Rate Loans, in arrears on each Monthly Payment Date
occurring after the Closing Date;

(d) with respect to LIBO Rate Loans, in arrears on the last day of each
applicable Interest Period; provided that if an Interest Period is longer than
three months, then on the date which is three months after the first day of such
Interest Period;

(e) with respect to any Base Rate Loans converted into LIBO Rate Loans on a day
when interest would not otherwise have been payable pursuant to clause
(c) above, on the date of such conversion;

(f) with respect to Swingline Loans, as provided in Section 2.9; and

(g) on that portion of any Loans which is accelerated pursuant to Section 8.2 or
Section 8.3, immediately upon such acceleration.

Interest accrued on Loans or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether on the Maturity Date, upon acceleration or otherwise) shall be
payable upon demand.

Section 3.4. Fees. The Borrower agrees to pay the fees set forth in this
Section 3.3. All such fees shall be non-refundable.

Section 3.4.1 Revolving Loan Unused Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender, for the period (including
any portion thereof when any of its Commitments are suspended by reason of the
Borrower’s inability to satisfy any condition of Article V) commencing on the
Closing Date and continuing through the Revolving Loan Commitment Termination
Date, an unused fee at a rate per annum equal to (a) 0.20% for any Fiscal
Quarters that the average daily unused Revolving Loan Commitment Amount was less
than fifty percent (50%) and (b) 0.125% for any Fiscal Quarter that the average
daily unused Revolving Loan Commitment Amount was fifty percent (50%) or
greater, in each case on such Lender’s Percentage of the average daily unused
portion of the Revolving Loan Commitment Amount (net of Letter of Credit
Outstandings but without giving effect to Swingline Loans made during such
Fiscal Quarter). All unused fees payable pursuant to this Section shall be
calculated on a year comprised of 360 days and payable by the Borrower in
arrears on each

 

51



--------------------------------------------------------------------------------

Quarterly Payment Date, commencing with the first Quarterly Payment Date
following the Closing Date, and on the Revolving Loan Commitment Termination
Date.

Section 3.4.2 Fees. The Borrower agrees to pay to the Arrangers, the
Administrative Agent, and the Lenders, each for its own account, the fees in the
amounts and on the dates set forth in the Fee Letters.

Section 3.4.3 Letter of Credit Fee. The Borrower agrees to pay to the
Administrative Agent, for the pro rata account of each Lender, a Letter of
Credit fee for each Letter of Credit in an amount equal to a rate per annum
equal to the then Applicable Margin for LIBO Rate Loans on the Stated Amount of
each such Letter of Credit, with such fees being payable in arrears on each
Monthly Payment Date. The Borrower further agrees to pay to the Issuer, for its
own account, (x) monthly in arrears payable on each Monthly Payment Date for
each Letter of Credit issued by it, a fronting fee at a rate per annum equal to
0.125% multiplied by the Stated Amount of each such Letter of Credit, and
(y) from time to time promptly after demand, the normal issuance, payment,
amendment and other processing fees, and other standard administrative costs and
charges of the Issuer relating to Letters of Credit as from time to time in
effect.

Section 3.4.4 Additional Revolving Loan Commitment Fees. The Borrower shall pay
to the Administrative Agent for distribution to each Additional Revolving Loan
Lender such fees and other amounts, if any, as are specified in the relevant
Additional Revolving Loan Commitment Agreement, with the fees and other amounts,
if any, to be payable on the effective date of the respective Additional
Revolving Loan Commitment.

ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS

Section 4.1 LIBO Rate Lending Unlawful. If any Lender shall reasonably determine
(which determination shall, upon notice thereof to the Borrower and the
Administrative Agent, be conclusive and binding on the Borrower) that the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for such Lender to make, continue or maintain any Revolving Loan as,
or to convert any Revolving Loan into, a LIBO Rate Loan, the obligations of such
Lender to make, continue or maintain or to convert any Revolving Loan into, a
LIBO Rate Loan shall, upon such determination, forthwith be suspended until such
Lender shall notify the Administrative Agent that the circumstances causing such
suspension no longer exist, and all outstanding LIBO Rate Loans of such Lender
shall automatically convert into Base Rate Loans at the end of the then current
Interest Periods with respect thereto or sooner, if required by such law or
assertion. Each Lender agrees to promptly give notice to the Administrative
Agent and the Borrower when the circumstances causing such suspension cease to
exist.

Section 4.2 Deposits Unavailable. If the Required Lenders shall have reasonably
determined that (a) Dollar deposits in the relevant amount and for the relevant

 

52



--------------------------------------------------------------------------------

Interest Period are neither available to such Required Lenders in the eurodollar
market nor available to them in their respective relevant markets, or (b) by
reason of circumstances affecting the eurodollar market, adequate means do not
exist for ascertaining the interest rate applicable hereunder to LIBO Rate
Loans, then, upon notice from the Administrative Agent to the Borrower and the
Lenders, the obligations of all Lenders under Section 2.3 and Section 2.4 to
make or continue any Revolving Loans as, or to convert any Revolving Loans into,
LIBO Rate Loans shall forthwith be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist. Upon receipt of notice from the Administrative Agent
that the Required Lenders are unable to determine the LIBO Rate, the Borrower
may revoke any Borrowing Request or Continuation/Conversion Notice then
submitted by it. If the Borrower does not revoke such Borrowing Request or
Conversion/Continuation Notice, the Lenders shall make, convert or continue the
Revolving Loans, as proposed by the Borrower, in the amount specified in the
applicable notice submitted by the Borrower, but such Revolving Loans shall be
made, converted or continued as Base Rate Loans instead of LIBO Rate Loans. The
Administrative Agent agrees to give prompt notice to the Borrower and the
Lenders when it ascertains that the circumstances causing such suspension cease
to exist.

Section 4.3 Change of Circumstances. If, after the Closing Date, the
introduction of or any change in or in the interpretation of, or any change in
the application of, any law or any regulation (including Regulation D of the
F.R.S. Board) or guideline issued by any central bank or other Governmental
Authority (whether or not having the force of law), or by the NAIC or any other
comparable agency charged with the interpretation or administration thereof or
including any reserve or special deposit requirement or any tax (other than
Taxes covered by Section 4.6 and taxes on a Lender’s overall net income) or any
capital requirement, has, due to a Lender’s compliance the effect, directly or
indirectly, of (i) increasing the cost to such Lender or any corporation
controlling such Lender of performing its obligations hereunder (including the
making, continuing or maintaining of any Revolving Loans as or converting any
Revolving Loans into, LIBO Rate Loans); (ii) reducing any amount received or
receivable by such Lender or any corporation controlling such Lender hereunder
or its effective return hereunder or on its capital; or (iii) causing such
Lender or any corporation controlling such Lender to make any payment or to
forego any return based on any amount received or receivable by such Lender
hereunder, then upon demand of such Lender to the Borrower through the
Administrative Agent, accompanied by written notice showing in reasonable detail
the basis for calculation of any such amounts, from time to time, the Borrower
shall be obligated to pay such amounts and shall compensate such Lender promptly
after receipt of such notice and demand for any such cost, reduction, payment or
foregone return. Any certificate of Lender in respect of the foregoing will be
conclusive and binding upon the Borrower, except for clearly demonstrable error.

Section 4.4 Replacement of Lender. If (a) the Borrower receives notice from any
Lender requesting increased costs or additional amounts under Section 4.3 or
4.6, (b) any Lender is affected in the manner described in Section 4.1 or (c) a
Lender becomes a Defaulting Lender, then in each case, the Borrower shall have
the right, so long as no Event of Default shall have occurred and be continuing
and unless, in the case

 

53



--------------------------------------------------------------------------------

of clause (a) above, such Lender has removed or cured the conditions which
resulted in the obligation to pay such increased costs or additional amounts or
agreed to waive and otherwise forego any right it may have to any payments
provided for under Section 4.3 or 4.6 in respect of such conditions, to replace
in its entirety such Lender (the “Replaced Lender”), upon prior written notice
to the Administrative Agent and such Replaced Lender, with one or more other
Eligible Assignee(s) (collectively, the “Replacement Lender”) acceptable to the
Administrative Agent and the Issuer (which acceptance, in each case, shall not
be unreasonably withheld); provided, however, that, at the time of any
replacement pursuant to this Section 4.4, the Replaced Lender and the
Replacement Lender shall enter into (each Replaced Lender hereby unconditionally
agreeing to enter into) one or more Lender Assignment Agreements (appropriately
completed), pursuant to which (A) the Replacement Lender shall acquire all of
the Commitments and outstanding Revolving Loans of, and participations in Letter
of Credit Outstandings of, the Replaced Lender and, in connection therewith,
shall pay (x) to the Replaced Lender in respect thereof an amount equal to the
sum of (1) an amount equal to the principal of, and all accrued but unpaid
interest on, all outstanding Loans of the Replaced Lender and (2) an amount
equal to all accrued but theretofore unpaid fees owing to the Replaced Lender
pursuant to Section 3.4 and (y) to the Issuer, an amount equal to any portion of
the Replaced Lender’s funding of an unpaid drawing under a Letter of Credit as
to which the Replaced Lender is then in default; and (B) the Borrower shall pay
to the Replaced Lender any other amounts payable to the Replaced Lender under
this Agreement (including amounts payable under Sections 4.3, 4.5 and 4.6 which
have accrued to the date of such replacement). Upon the execution of the Lender
Assignment Agreement(s), the payment to the Administrative Agent of the
processing fee referred to in clause (a) of Section 10.9.1, the payment of the
amounts referred to in the preceding sentence and, if so requested by the
Replacement Lender in accordance with clause (b) of Section 10.9.1, delivery to
the Replacement Lender of a Revolving Note executed by the Borrower, the
Replacement Lender shall automatically become a Lender hereunder and the
Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such Replaced Lender. It is understood and agreed that if any Replaced
Lender shall fail to enter into a Lender Assignment Agreement in accordance with
the foregoing, it shall be deemed to have entered into such a Lender Assignment
Agreement.

Section 4.5 Funding Losses. In the event any Lender shall reasonably incur any
loss or expense (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to make, continue or maintain any portion of the principal amount of any
Revolving Loan as, or to convert any portion of the principal amount of any
Revolving Loan into, a LIBO Rate Loan) as a result of (a) any conversion or
repayment or prepayment of the principal amount of any LIBO Rate Loans on a date
other than the scheduled last day of the Interest Period applicable thereto,
whether pursuant to Section 3.2 or otherwise, or (b) any Revolving Loans not
being made or continued as, or converted into, LIBO Rate Loans as a result of a
withdrawn or revoked Borrowing Request or Continuation/Conversion Notice or for
any other reason (other than a default by such Lender or the Administrative
Agent), then, upon the written notice of such Lender to the Borrower (with a
copy to the Administrative Agent), the Borrower shall, promptly after

 

54



--------------------------------------------------------------------------------

its receipt thereof and prior to the expiration of the applicable Interest
Period, pay to the Administrative Agent for the account of such Lender such
amounts required to compensate such Lender for any additional losses, costs or
expenses that such Lender may reasonably incur as a result of such payment,
failure to convert or failure to continue, including any loss, cost or expense
(excluding loss of anticipated profits) actually incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund or maintain such LIBO Rate Loan. Such written notice (which shall set
forth in reasonable detail the basis for requesting such amount and include
calculations in reasonable detail in support thereof) shall, in the absence of
clearly demonstrable error, be conclusive and binding on the Borrower.

Section 4.6 Taxes.

(a) Any and all payments by the Borrower to each Lender and the Administrative
Agent under this Agreement and under any other Loan Document shall be made free
and clear of, and without deduction or withholding for, any Taxes and any and
all interest, penalties, or similar liabilities with respect to such Taxes. In
addition, the Borrower shall pay all Other Taxes to the relevant taxing
authority or other authority in accordance with applicable law.

(b) If the Borrower shall be required by law to deduct or withhold any Taxes or
Other Taxes from or in respect of any sum payable hereunder to any Lender or the
Administrative Agent, then:

(i) the sum payable shall be increased as necessary so that, after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section), such Lender or the
Administrative Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions or withholdings been made;

(ii) the Borrower shall make such deductions and withholdings; and

(iii) the Borrower shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable law
and shall as promptly as possible thereafter send to the Administrative Agent
for its own account or for the account of such Lender, as the case may be, a
certified copy of an original receipt (or other written evidence) showing
payment thereof.

(c) The Borrower agrees to indemnify and hold harmless each Lender and the
Administrative Agent for the full amount of (i) Taxes and (ii) Other Taxes that
are payable by such Lender or the Administrative Agent and any penalties,
interest, additions to tax, expenses or other similar liabilities arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. Payment under this indemnification shall be made
within

 

55



--------------------------------------------------------------------------------

forty-five (45) days after the date such Lender or the Administrative Agent
makes written demand therefor.

(d) Each Lender that is a U.S. Person (as such term is defined in
Section 7701(a)(30) of the Code) (a “U.S. Lender”) shall:

(i) deliver to the Borrower and the Administrative Agent, prior to the first day
on which the Borrower is required to make any payments hereunder to Lender, two
(2) copies of United States Internal Revenue Service Form W-9 (or successor
forms). Each U.S. Lender that shall become a Participant pursuant to
Section 10.9.2 or a Lender pursuant to Section 10.9.1 shall, upon the
effectiveness of the related transfer, be required to provide all the forms and
statements required pursuant to this Section 4.6(d), provided that in the case
of a Participant such Participant shall furnish all such required forms and
statements to the Lender from which the related participation shall have been
purchased; and

(ii) deliver to the Borrower and the Administrative Agent two (2) further copies
of any such form of certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower.

(e) Each Lender that is not a U.S. Person (as such term is defined in
Section 7701(a)(30) of the Code) (a “Non-U.S. Lender”) shall:

(i) deliver to the Borrower and the Administrative Agent, prior to the first day
on which the Borrower is required to make any payments hereunder to Lender, two
(2) copies of either United States Internal Revenue Service Form W-8BEN or Form
W-8ECI (or successor forms) or, in the case of a Non-U.S. Lender claiming
exemption from U.S. Federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest,” a Form W-8BEN, or any
subsequent versions thereof or successors thereto (and, if such Non-U.S. Lender
delivers a Form W-8BEN (with respect to the portfolio interest exemption), a
certificate representing that such Non-U.S. Lender (x) is not a bank for
purposes of Section 881(c) of the Code, is not subject to regulatory or other
legal requirements as a bank in any jurisdiction, and has not been treated as a
bank for purposes of any tax, securities law or other filing or submission made
to any Governmental Agency, any application made to a rating agency or
qualification for any exemption from tax, securities law or other legal
requirements, (y) is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and (z) is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code)), properly completed and duly executed by such
Non-U.S. Lender claiming complete exemption from, or

 

56



--------------------------------------------------------------------------------

a reduced rate of, U.S. Federal withholding tax on payments by the Borrower
under this Agreement;

(ii) deliver to the Borrower and the Administrative Agent two (2) further copies
of any such form of certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower; and

(iii) obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent;

unless in any such case any change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
completing and delivering any such form with respect to it and such Lender so
advises the Borrower and the Administrative Agent. Each Non-U.S. Lender that
shall become a Participant pursuant to Section 10.9.2 or a Lender pursuant to
Section 10.9.1 shall, upon the effectiveness of the related transfer, be
required to provide all the forms and statements required pursuant to this
Section 4.6(e), provided that in the case of a Participant such Participant
shall furnish all such required forms and statements to the Lender from which
the related participation shall have been purchased.

(f) Notwithstanding anything to the contrary herein, the Borrower shall not be
required to indemnify any U.S. Lender or the Administrative Agent, or to pay any
additional amounts to such U.S. Lender or the Administrative Agent pursuant to
this Section 4.6 to the extent that the obligation to pay such additional
amounts would not have arisen but for a failure by such U.S. Lender to comply
with the provisions of clause (d) above.

(g) Notwithstanding anything to the contrary herein, the Borrower shall not be
required to indemnify any Non-U.S. Lender or the Administrative Agent, or to pay
any additional amounts to such Non-U.S. Lender or the Administrative Agent, in
respect of U.S. Federal withholding tax pursuant to this Section 4.6 to the
extent that (i) the obligation to withhold amounts with respect to U.S. Federal
withholding tax existed on the date such Non-U.S. Lender became a party to this
Agreement (or, in the case of a Non-U.S. Participant, on the date such
Participant became a Participant hereunder) or as of the date such Non-U.S.
Lender changes its applicable lending office; provided, however, that this
clause (i) shall not apply to the extent that (x) in the case of an assignee
Lender or a Participant or a change in the Lender’s applicable lending office,
the indemnity payments or additional amounts Lender (or Participant) would be
entitled to receive (without regard to this clause (i)) do not exceed the
indemnity payment or additional amounts that the Person making the assignment,
participation, transfer or change in lending office would have been entitled to
receive in the absence of such assignment, participation, transfer or change in
lending office, or (y) such

 

57



--------------------------------------------------------------------------------

assignment, participation, transfer or change in lending office had been
requested by the Borrower, (ii) the obligation to pay such additional amounts
would not have arisen but for a failure by such Non-U.S. Lender or Non-U.S.
Participant to comply with the provisions of clause (e) above or (iii) any of
the representations or certifications made by a Non-U.S. Lender or Non-U.S.
Participant pursuant to clause (e) above are incorrect at the time a payment
hereunder is made, other than by reason of any change in treaty, law or
regulation having effect after the date such representations or certifications
were made.

(h) If the Borrower determines in good faith that a reasonable basis exists for
contesting any Taxes for which indemnification has been demanded hereunder, the
relevant Lender or the Administrative Agent, as applicable (to the extent such
Lender or the Administrative Agent reasonably determines in good faith that it
will not suffer any adverse effect as a result thereof), shall, subject to
clause (i) of the proviso in the immediately succeeding sentence, cooperate with
the Borrower in challenging such Taxes at the Borrower’s expense if so requested
by the Borrower in writing. If any Lender or the Administrative Agent, as
applicable, receives a refund of, or a credit relating to a Tax for which a
payment has been made or borne by the Borrower pursuant to this Agreement, which
refund in the good faith judgment of such Lender or the Administrative Agent, as
the case may be, is attributable to such payment, then such Lender or the
Administrative Agent, as the case may be, shall reimburse the Borrower for such
amount as such Lender or the Administrative Agent, as the case may be,
determines to be the proportion of the refund as will leave it, after such
reimbursement, in no better or worse position than it would have been in if the
payment by or borne by the Borrower had not been required; provided, however,
that (i) any Lender or the Administrative Agent may determine, in its reasonable
discretion consistent with the policies of such Lender or the Administrative
Agent, whether to seek a refund and (ii) any Taxes that are imposed on a Lender
or the Administrative Agent as a result of a disallowance or reduction of any
refund with respect to which such Lender or the Administrative Agent has made a
payment to the Borrower pursuant to this clause (h) shall be treated as a Tax
for which the Borrower is obligated to indemnify such Lender or the
Administrative Agent pursuant to this Section 4.6. Neither the Lenders nor the
Administrative Agent shall be obliged to disclose information regarding its tax
affairs or computations to the Borrower in connection with this clause (h) or
any other provision of this Section 4.6.

(i) Promptly after the date of any payment by the Borrower of Taxes or Other
Taxes, the Borrower shall furnish to each Lender and the Administrative Agent
the original or a certified copy of a receipt evidencing payment thereof, or
other evidence of payment satisfactory to such Lender or the Administrative
Agent.

Section 4.7 Change of Lending Office. Each Lender agrees that, as promptly as
practicable after it becomes aware of the occurrence of an event or the
existence of a condition that would give rise to the operation of Sections 4.1,
4.3, 4.6(a),

 

58



--------------------------------------------------------------------------------

4.6(b) or 4.6(c) with respect to such Lender, it will exercise commercially
reasonable efforts to make, fund or maintain the affected Revolving Loans of
such Lender through another lending office and to take such other actions as it
deems appropriate to remove or lessen the impact of such condition and if, as
determined by such Lender in its discretion, the making, funding or maintaining
of such affected Revolving Loans through such other lending office or the taking
of such other actions would not otherwise adversely affect such Revolving Loans
or such Lender and would not, in such Lender’s discretion, be commercially
unreasonable. Nothing in this Section 4.7 shall affect or postpone any of the
Obligations of the Borrower or the right of any Lender provided in Sections 4.1,
4.3, 4.6(b) or 4.6(c).

Section 4.8 Payments, Computations, etc. Unless otherwise expressly provided,
all payments by the Borrower pursuant to this Agreement, the Notes, each Letter
of Credit or any other Loan Document shall be made by the Borrower to the
Administrative Agent for the pro rata account of the Lenders entitled to receive
such payment. All such payments required to be made to the Administrative Agent
shall be made, without setoff, deduction or counterclaim, not later than 1:00
p.m., New York City time, on the date due, in same day or immediately available
funds, to such account as the Administrative Agent shall specify from time to
time by notice to the Borrower. Funds received after 2:00 p.m., New York City
time, on such due date shall be deemed to have been received by the
Administrative Agent on the next succeeding Business Day. The Administrative
Agent shall promptly remit in same day funds to each Lender its share, if any,
of such payments received by the Administrative Agent for the account of such
Lender. All computations of interest for LIBO Rate Loans and Base Rate Loans
(calculated at the Federal Funds Rate), and all computations of Letter of Credit
fees and issuance fees pursuant to Section 3.3.3, in each case shall be made on
the basis of a 360-day year and actual days elapsed, and, with respect to LIBO
Rate Loans, on the expiration of the applicable LIBO contract. Whenever any
payment to be made shall otherwise be due on a day which is not a Business Day,
such payment shall (except as otherwise required by clause (c) of the definition
of the term “Interest Period”) be made on the next succeeding Business Day and
such extension of time shall be included in computing interest and fees, if any,
in connection with such payment.

Section 4.9 Sharing of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff by such
Lender or its Affiliates, or otherwise) on account of any Loan or Reimbursement
Obligation (other than pursuant to the terms of Section 4.3, 4.4, 4.5 or 4.6) in
excess of its pro rata share of payments then or therewith obtained by all
Lenders, such Lender shall purchase from the other Lenders such participations
in Credit Extensions made by them as shall be necessary to cause such purchasing
Lender to share the excess payment or other recovery ratably with each of them;
provided, however, that if all or any portion of the excess payment or other
recovery is thereafter recovered from such purchasing Lender, the purchase shall
be rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of such recovery together with an amount equal to such selling Lender’s
ratable share (according to a fraction having a numerator of (a) the amount of
such selling Lender’s required repayment to the purchasing Lender and a
denominator of (b) total

 

59



--------------------------------------------------------------------------------

amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section may, to the fullest extent
permitted by law, exercise all its rights of payment (including pursuant to
Section 4.10) with respect to such participation as fully as if such Lender were
the direct creditor of the Borrower in the amount of such participation. If
under any applicable bankruptcy, insolvency or other similar law, any Lender
receives a secured claim in lieu of a setoff to which this Section applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section to share in the benefits of any recovery on such secured
claim.

Section 4.10 Setoff. Each Lender (including for the purposes the Affiliates of
such Lender) shall, if the Loans have been accelerated or otherwise have become
due and payable or upon the occurrence and during the continuance of any Event
of Default described in Section 8.1.1 or in clauses (a) through (e) of
Section 8.1.9 with respect to the Borrower or, with the consent of the Required
Lenders, upon the occurrence and during the continuance of any other Event of
Default, without prior notice to the Borrower (any such notice being waived by
the Borrower to the fullest extent permitted by law), have the right to
appropriate and apply to the payment of the Obligations then due or owing to it,
any and all balances, credits, deposits, accounts or moneys of the Borrower then
or thereafter maintained with such Lender; provided, however, that any such
appropriation and application shall be subject to the provisions of Section 4.9.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender (or its Affiliate);
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff under applicable law or otherwise) which such Lender may have.

ARTICLE V

CONDITIONS TO EFFECTIVENESS AND TO FUTURE CREDIT

EXTENSIONS

Section 5.1 Conditions Precedent to Making of Loans and the Issuance of Letters
of Credit. The obligations of the Lenders to make any Loans and the obligations
of the Issuer to issue any Letter of Credit shall be subject to the prior or
concurrent satisfaction or waiver of each of the conditions precedent set forth
in this Section 5.1, in Section 5.2 and in Section 10.6 on or before the Closing
Date.

Section 5.1.1 Resolutions, etc. The Administrative Agent shall have received
from the Borrower, Guarantor and Subsidiary Guarantor, as applicable, (i) good
standing certificates for each such Person from the Secretary of State (or
similar applicable Governmental Authority) of such Person’s state of
incorporation and each state where the Borrower or such , as the case may be, is
qualified to do business as a foreign corporation as of a recent date, together
with a bring-down certificate by facsimile, dated a date reasonably close to the
Closing Date, (ii) a chart depicting the ownership structure

 

60



--------------------------------------------------------------------------------

for the Borrower, Guarantor and their Subsidiaries and (iii) a certificate,
dated the Closing Date and with counterparts for each Lender, duly executed and
delivered by such Person’s Secretary or Assistant Secretary, as to

(a) resolutions of each such Person’s Board of Directors then in full force and
effect authorizing, to the extent relevant, the execution, delivery and
performance of this Agreement, the Notes, each other Loan Document to be
executed by such Person and the transactions contemplated hereby and thereby;

(b) the incumbency and signatures of those of its officers authorized to act
with respect to this Agreement, the Notes and each other Loan Document to be
executed by such Person; and

(c) each Organic Document of such Person,

upon which certificates the Administrative Agent and each Lender may
conclusively rely until it shall have received a further certificate of the
Secretary or Assistant Secretary of any such Person canceling or amending the
prior certificate of such Person.

Section 5.1.2 Closing Date Certificate. The Administrative Agent shall have
received, with counterparts for each Lender, the Closing Date Certificate, dated
the Closing Date and duly executed and delivered by an Authorized Officer of the
Borrower, in which certificate the Borrower shall agree and acknowledge that the
statements made therein shall be deemed to be true and correct representations
and warranties in all material respects of the Borrower made as of such date and
under this Agreement, and, at the time such certificate is delivered, such
statements shall in fact be true and correct in all material respects. All
documents and agreements required to be appended to the Closing Date Certificate
shall be in form and substance reasonably satisfactory to the Administrative
Agent and such certificate shall specify that none of such documents or
agreements have been modified except as set forth in such certificate.

Section 5.1.3 Pledge Agreement. The Borrower and each other pledgor under the
Pledge Agreement shall have duly authorized, executed and delivered to the
Administrative Agent the Pledge Agreement substantially in the form of Exhibit
G-1 hereto (as modified, supplemented or amended from time to time, the “Pledge
Agreement”), and shall have delivered to the Administrative Agent all of the
certificated Pledge Agreement Collateral referred to therein (to the extent
required to be pledged by the Pledge Agreement), together with duly executed and
undated stock powers, or, if any Pledge Agreement Collateral are uncertificated
securities, confirmation and evidence reasonably satisfactory to the
Administrative Agent that the security interest in such uncertificated
securities has been transferred to and perfected by the Administrative Agent for
the benefit of the Lenders in accordance with Article 8 of the Uniform
Commercial Code, as in effect in the State of New York, and all laws otherwise
applicable to the perfection of the pledge of such shares; and the
Administrative Agent and its counsel shall be satisfied that:

 

61



--------------------------------------------------------------------------------

(i) the Lien granted to the Administrative Agent, for the benefit of the Secured
Creditors, in the Pledge Agreement Collateral is a first priority security
interest; and

(ii) no Lien exists on any of the Pledge Agreement Collateral other than the
Lien created in favor of the Administrative Agent, for the benefit of the
Secured Creditors, pursuant to the Pledge Agreement.

Section 5.1.4 Guaranty. The Guarantor shall have duly authorized, executed and
delivered to the Administrative Agent the Guaranty in the form of Exhibit H-1
hereto (as modified, supplemented or amended from time to time, the “Guaranty”),
and the Guaranty shall be in full force and effect. Each Subsidiary Guarantor
shall have duly authorized, executed and delivered to the Administrative Agent
the Subsidiary Guaranty in the form of Exhibit H-2 hereto (as modified,
supplemented or amended from time to time, the “Subsidiary Guaranty”), and the
Subsidiary Guaranty shall be in full force and effect.

Section 5.1.5 Financial Information, etc. Administrative Agent shall have
received evidence of pro forma financial covenant compliance with the covenants
set forth in Section 7.2.4.

Section 5.1.6 Loan Pledge Agreement. Each pledgor under the Loan Pledge
Agreement shall have duly authorized, executed and delivered to the
Administrative Agent the Loan Pledge Agreement substantially in the form of
Exhibit G-3 hereto (as modified, supplemented or amended from time to time, the
“Loan Pledge Agreement”), and shall have delivered to the Administrative Agent
all of the Loan Pledge Collateral referred to therein (to the extent required to
be pledged by the Loan Pledge Agreement), together with the promissory notes
pledged thereby and duly executed and undated allonges to the notes,
confirmation and evidence reasonably satisfactory to the Administrative Agent
that the security interest in the Loan Pledge Collateral has been transferred to
and perfected by the Administrative Agent for the benefit of the Lenders in
accordance with Article 8 of the Uniform Commercial Code, as in effect in the
State of New York, and all laws otherwise applicable to the perfection of the
pledge of such collateral; and the Administrative Agent and its counsel shall be
satisfied that:

(i) the Lien granted to the Administrative Agent, for the benefit of the Secured
Creditors, in the Loan Pledge Collateral is a first priority security interest;
and

(ii) no Lien exists on any of the Loan Pledge Collateral other than the Lien
created in favor of the Administrative Agent, for the benefit of the Secured
Creditors, pursuant to the Loan Pledge Agreement.

Section 5.1.7 Intentionally Omitted.

Section 5.1.8 Litigation. There shall exist no pending or threatened action,
suit, investigation, litigation or proceeding in any court or before any
arbitrator or governmental instrumentality which (x) purports to affect the
consummation of the

 

62



--------------------------------------------------------------------------------

Transaction or the legality or validity of this Agreement or any other Loan
Document or (y) could reasonably be expected to have a Material Adverse Effect.

Section 5.1.9 No Material Adverse Effect. On or prior to the Closing Date, in
the determination of the Administrative Agent, no Material Adverse Effect shall
have occurred; and neither Administrative Agent nor the Lenders shall have
become aware of any facts, conditions or other information not previously known
to it which could reasonably be expected to have a Material Adverse Effect.

Section 5.1.10 Approvals. All governmental and third party approvals necessary
in connection with the financing contemplated hereby and the continuing
operations of the Borrower and its Subsidiaries shall have been obtained and
shall be in full force and effect except as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, and all
applicable waiting periods, if any, shall have expired without any action being
taken or threatened by any competent authority which could restrain, prevent or
otherwise impose materially adverse conditions on the financing contemplated
hereby.

Section 5.1.11 Opinions of Counsel. The Administrative Agent shall have received
opinions, each dated the Closing Date and addressed to the Administrative Agent,
each Lender and the Issuer, from Perkins Coie LLP and Venables LLP, each as
special counsel to the Borrower and Guarantor, in form and substance reasonably
satisfactory to the Administrative Agent.

Section 5.1.12 Projections; Solvency Certificate. On or prior to the Closing
Date, there shall have been delivered to the Lenders:

(a) projected financial and cash flow statements for the Consolidated Group for
the period from the Closing Date to and including at least December 31, 2010
(the “Projections”), which Projections shall reflect the forecasted financial
condition, income and expenses and cash flows of the Consolidated Group after
giving effect to the Transaction; and

(b) a solvency certificate as to the Borrower and its Subsidiaries, taken as a
whole, from an Authorized Financial Officer, substantially in the form of
Exhibit I hereto, addressed to the Administrative Agent and the Lenders and
dated the Closing Date.

Section 5.1.13 Diligence. Administrative Agent shall have received the following
due diligence materials for the Properties: (i) the Initial Appraisals,
(ii) summaries of Insurance Policies together with certificates evidencing
coverage, (iii) UCC Searches, and (iv) Title Searches, all in form and substance
acceptable to Administrative Agent.

Section 5.1.14 Closing Fees, Expenses, etc. The Administrative Agent shall have
received evidence of payment by the Borrower of (or a draw request with respect
to) all accrued and unpaid fees, costs and expenses to the extent then due and
payable under this Agreement on the Closing Date, together with all reasonable
legal

 

63



--------------------------------------------------------------------------------

costs and expenses of the Administrative Agent to the extent invoiced prior to
or on the Closing Date, including any such fees, costs and expenses arising
under or referenced in Sections 3.3 and 10.3.

Section 5.1.15 Intentionally Omitted.

Section 5.1.16 Intentionally Omitted.

Section 5.1.17 Execution of Agreement; Notes.

On or prior to the Closing Date, there shall have been delivered to the
Administrative Agent for the account of each of the Lenders (i) the appropriate
Revolving Notes executed by the Borrower, in each case in the amount, maturity
and as otherwise provided herein, and (ii) duly executed copies of each Loan
Document.

Section 5.1.18 Guarantor Pledge Agreement.

The Guarantor shall have duly authorized, executed and delivered to the
Administrative Agent the Guarantor Pledge Agreement substantially in the form of
Exhibit G-2 hereto (as modified, supplemented or amended from time to time, the
“Guarantor Pledge Agreement”), and shall have delivered to the Administrative
Agent all of the certificated Guarantor Pledge Agreement Collateral referred to
therein (to the extent required to be pledged by the Guarantor Pledge
Agreement), together with duly executed and undated stock powers, or, if any
Guarantor Pledge Agreement Collateral are uncertificated securities,
confirmation and evidence reasonably satisfactory to the Administrative Agent
that the security interest in such uncertificated securities has been
transferred to and perfected by the Administrative Agent for the benefit of the
Lenders in accordance with Article 8 of the Uniform Commercial Code, as in
effect in the State of New York, and all laws otherwise applicable to the
perfection of the pledge of such shares; and the Administrative Agent and its
counsel shall be satisfied that:

(i) the Lien granted to the Administrative Agent, for the benefit of the Secured
Creditors, in the Guarantor Pledge Agreement Collateral is a first priority
security interest; and

(ii) no Lien exists on any of the Guarantor Pledge Agreement Collateral other
than the Lien created in favor of the Administrative Agent, for the benefit of
the Secured Creditors, pursuant to the Guarantor Pledge Agreement.

Section 5.2 All Credit Extensions. The obligation of each Lender and the Issuer
to make any Credit Extension shall be subject to Sections 2.1.3 and 2.1.4 and
the satisfaction of each of the conditions precedent set forth in this
Section 5.2.

Section 5.2.1 Representations and Warranties, No Default, etc. Both before and
after giving effect to any Credit Extension:

(a) the representations and warranties set forth in Article VI and in each other
Loan Document shall, in each case, be true and correct in all material

 

64



--------------------------------------------------------------------------------

respects with the same effect as if then made (unless stated to relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date);

(b) no Default or Event of Default shall have then occurred and be continuing;

(c) the occurrence of such Credit Extension on such date does not violate any
Requirement of Law and is not enjoined, temporarily, preliminarily or
permanently and no litigation shall be pending or threatened, which in the good
faith judgment of Administrative Agent or the Required Lenders would enjoin,
prohibit or restrain, or impose or result in the imposition of any material
adverse condition upon, such Credit Extension or any member of the Consolidated
Group’s obligations with respect thereto; and

(d) Administrative Agent shall have received a Borrowing Request or an Issuance
Request in the form attached as Exhibit B-1 and Exhibit B-2.

Section 5.2.2 Credit Extension Request, etc. Subject to Section 2.6.2, the
Administrative Agent shall have received a Borrowing Request if Loans are being
requested, or an Issuance Request if a Letter of Credit is being requested or
extended. Each of the delivery of a Borrowing Request and the acceptance by the
Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by the Borrower that on the date of such Credit
Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the conditions set forth
in clauses (a) and (b) of Section 5.2.1 have been satisfied.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders, the Issuer and the Administrative Agent to enter
into this Agreement and to make Credit Extensions hereunder, the Borrower
represents and warrants unto the Administrative Agent, the Issuer and each
Lender as set forth in this Article VI.

Section 6.1 Organization, etc. Each of Guarantor, Borrower and, in the case of
each other member of the Consolidated Group except where failure could not
reasonably be expected to have a Material Adverse Effect:

(a) is a corporation, limited liability company, or partnership, as the case may
be, validly organized and existing and in good standing under the laws of the
state or jurisdiction of its incorporation or organization;

(b) is duly qualified to do business and is in good standing as a foreign
corporation, limited liability company or partnership, as the case may be, in
each jurisdiction where the nature of its business requires such qualification;
and

 

65



--------------------------------------------------------------------------------

(c) has full power and authority and holds all requisite governmental licenses,
permits and other approvals to enter into and perform its Obligations under this
Agreement, the Notes and each other Loan Document to which it is a party and to
own and hold under lease its property and to conduct its business substantially
as currently conducted by it.

Section 6.2 Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by the Borrower of this Agreement, the Notes and each other Loan
Document executed or to be executed by it, the execution, delivery and
performance by Guarantor and Subsidiary Guarantor of each Loan Document executed
or to be executed by it, the granting of the Liens contemplated by the Security
Documents and the Borrower’s, and each Subsidiary Guarantor’s or Guarantor’s
participation in the consummation of all aspects of the transactions
contemplated hereby, are in each case within each such Person’s corporate,
limited liability company or partnership powers, as the case may be, have been
duly authorized by all necessary corporate, limited liability company or
partnership action, as the case may be, and do not

(a) contravene any such Person’s Organic Documents;

(b) contravene any material contractual restriction binding on or affecting any
such Person or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under the terms of any material
indenture, loan agreement, lease agreement, mortgage, deed of trust, agreement
or other material instrument to which the Borrower or any of the Subsidiaries or
Guarantor is a party or by which it or any of its property or assets is bound;

(c) contravene (i) any court decree or order binding on or affecting any such
Person or (ii) any law or governmental regulation binding on or affecting any
such Person; or

(d) result in, or require the creation or imposition of, any Lien on any of such
Person’s material properties (except as permitted by this Agreement).

Section 6.3 Government Approval, Regulation, etc. No approval, consent,
exemption, authorization or other action by, or notice to, or filing with, any
Governmental Authority or regulatory body or other Person (other than those that
have been, or on the Closing Date will be, duly obtained or made and which are,
or on the Closing Date will be, in full force and effect and other than those,
singly or in the aggregate, with respect to which the failure to obtain or make
could not reasonably be expected to have a Material Adverse Effect) is necessary
or required for the consummation of the transactions contemplated hereby or the
due execution, delivery or performance by, or to make enforceable against, the
Borrower, Guarantor or Subsidiary Guarantor, the Notes or any other Loan
Document to which it is a party or the granting of the Liens contemplated by the
Security Documents. Neither the Borrower nor any Subsidiary nor Guarantor is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. Neither the Borrower nor any of its Subsidiaries nor Guarantor is a
“holding company,” or a “subsidiary company” of a

 

66



--------------------------------------------------------------------------------

“holding company,” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company” within the meaning of the Public Utility
Holdings Company Act of 1935, as amended.

Section 6.4 Validity, etc. This Agreement constitutes, and the Notes and each
other Loan Document, executed by the Borrower will, on the due execution and
delivery thereof, constitute, the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms; and each other Loan Document executed pursuant hereto by each Subsidiary
Guarantor or Guarantor will, on the due execution and delivery thereof by such
Subsidiary Guarantor or Guarantor, constitute the legal, valid and binding
obligation of such Subsidiary Guarantor or Guarantor enforceable against such
Subsidiary Guarantor or Guarantor in accordance with its terms (except, in any
case above, as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and by principles of equity).

Section 6.5 Financial Information.

(a) The financial statements furnished to the Administrative Agent and the
Lenders pursuant to Section 5.1.5 have been prepared in accordance with GAAP
consistently applied, except as otherwise expressly noted therein, and present
fairly in all material respects the consolidated financial condition of the
Persons covered thereby as at the dates thereof and the results of their
operations for the periods then ended. All balance sheets, all statements of
operations, shareholders’ equity, earnings and cash flow and all other financial
information of each member of the Consolidated Group and the Unconsolidated
Subsidiaries furnished pursuant to Section 7.1.1 have been and will for periods
following the Closing Date be prepared in accordance with GAAP consistently
applied, except as otherwise expressly noted therein, and do or will present
fairly in all material respects the consolidated financial condition of the
Persons covered thereby as at the dates thereof and the results of their
operations for the periods then ended.

(b) On and as of the Closing Date, after giving effect to all Indebtedness
(including the Loans) being incurred or assumed and Liens created by the
Borrower and Guarantor in connection therewith, (a) the sum of the assets, at a
fair valuation, of the Guarantor and its Subsidiaries taken as a whole and the
Borrower on a stand-alone basis will exceed their respective debts;
(b) Guarantor and its Subsidiaries taken as a whole and the Borrower on a
stand-alone basis have not incurred and do not intend to incur, and do not
believe that they will incur, debts beyond their ability to pay such debts as
such debts mature; and (c) the Guarantor and its Subsidiaries taken as a whole
and the Borrower on a stand-alone basis will have sufficient capital with which
to conduct their respective businesses. For purposes of this Section 6.5(b),
“debt” means any liability on a claim, and “claim” means (i) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured, or unsecured or (ii) right to an equitable remedy for breach of
performance if such breach gives rise to

 

67



--------------------------------------------------------------------------------

a payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.

(c) Except as disclosed in the financial statements delivered pursuant to
Section 6.5(a) or in Item 6.5(c) of the Disclosure Schedule and the Indebtedness
incurred in connection with the Commitments, there were as of the Closing Date
no liabilities or obligations with respect to the Borrower or any of its
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in aggregate,
has had or could reasonably be expected to have a Material Adverse Effect. As of
the Closing Date, Borrower does not know of any basis for the assertion against
it or any of its Subsidiaries of any liability or obligation of any nature
whatsoever that is not disclosed in the financial statements delivered pursuant
to Section 6.5(a) which, either individually or in the aggregate, has had or
could reasonably be expected to have a Material Adverse Effect.

(d) On and as of the Closing Date, the Projections have been prepared in good
faith and are based on assumptions believed by Borrower to be reasonable and
attainable under the then known facts and circumstances, and there are no
statements or conclusions in any of the Projections which are based upon or
include information known to the Borrower to be misleading in any material
respect or which knowingly fail to take into account material information
regarding the matters reported therein; it being understood, however, that
nothing contained herein shall constitute a representation that the results
forecasted in such Projections will in fact be achieved.

Section 6.6 No Material Adverse Effect. Since the Closing Date, there has been
no change in the business, assets, operations, properties or financial condition
of the Consolidated Group that, either individually or in the aggregate, has
had, or could reasonably have, a Material Adverse Effect.

Section 6.7 Litigation, etc. There is no pending or, to the knowledge of the
Borrower, threatened litigation, action, proceeding or controversy affecting the
Borrower or any of its Subsidiaries or Guarantor, or any of their respective
Properties, businesses, assets or revenues, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 6.8 Subsidiaries. The Borrower has no Subsidiaries, except (i) those
Subsidiaries existing on the Closing Date which are identified in Item 6.8 of
the Disclosure Schedule or (ii) those Subsidiaries which have been identified to
the Administrative Agent pursuant to Section 7.1.9 hereof.

Section 6.9 Ownership of Properties. The Borrower or, as applicable, each
Property Owner, has good title, or leasehold interests in, or indirect ownership
of, (i) each Borrowing Base Property, except for Permitted Borrowing Base Liens
and (ii) except where the failure to have such good title or leasehold interests
could not, either

 

68



--------------------------------------------------------------------------------

individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, all of its other Properties and assets, real and personal,
tangible and intangible, of any nature whatsoever, free and clear in each case
of all Liens or claims, except for Liens permitted pursuant to Section 7.2.3.

Section 6.10 Taxes. The members of the Consolidated Group and all other Persons
with whom the members of the Consolidated Group join in the filing of a
consolidated return have filed all Federal income tax returns and other material
tax returns and reports, domestic and foreign, required by law to have been
filed, and have paid all material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable except those not yet delinquent or those which
are being diligently contested in good faith and for which adequate reserves
have been established (in the good faith judgment of the Borrower) in accordance
with GAAP. The members of the Consolidated Group and each such other Person with
whom the members of the Consolidated Group join in the filing of a consolidated
return have paid, or have provided adequate reserves (in the good faith judgment
of the management of the Borrower) in accordance with GAAP for the payment of
all such material taxes, assessments, fees and charges relating to all prior
taxable years and the current taxable year of the members of the Consolidated
Group and each such other Person with whom the members of the Consolidated Group
join in the filing of a consolidated return. To the best knowledge of the
Borrower, there is no proposed tax assessment against the members of the
Consolidated Group or any such other Person with whom the members of the
Consolidated Group join in the filing of a consolidated return that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 6.11 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the terms thereof
and the applicable provisions of ERISA, the Code and other federal or state law
except to the extent that failure to comply could not result, either
individually or in the aggregate, in an amount of liability that could
reasonably be expected to have a Material Adverse Effect. The Borrower and each
ERISA Affiliate have made all required contributions to each Plan, except to the
extent that a failure to do so could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code or Section 302 of ERISA has been made with
respect to any Plan subject to either such Section of the Code or ERISA.

(b) There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Pension Plan which has resulted or could reasonably be expected
to result in, either individually or in the aggregate, a Material Adverse
Effect.

 

69



--------------------------------------------------------------------------------

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability in an amount which could
reasonably be expected to have a Material Adverse Effect if such Pension Plan
were then terminated; and (iii) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

Section 6.12 Compliance with Environmental Laws. The Borrower and each of its
Subsidiaries is in compliance with all applicable Environmental Laws in respect
of the conduct of its business and the ownership of its property, except such
noncompliance as could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. Without limiting the effect of
the preceding sentence:

(a) neither the Borrower nor any of its Subsidiaries has received a complaint,
order, citation, notice or other written communication with respect to the
existence or alleged existence of a violation of, or liability arising under,
any Environmental Law, the outcome of which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;

(b) to the best of the Borrower’s knowledge, after due inquiry, there are no
environmental, health or safety conditions existing or reasonably expected to
exist at any real property owned, operated, leased or used by the Borrower or
any of its existing or former Subsidiaries or any of their respective
predecessors, including off-site treatment or disposal facilities used by the
Borrower or its existing or former Subsidiaries for wastes treatment or
disposal, which could reasonably be expected to require any construction or
other capital costs or clean-up obligations to be incurred prior to the Maturity
Date in order to assure compliance with any Environmental Law, including
provisions regarding clean-up, to the extent that any of such conditions,
construction or other capital costs or clean-up obligations, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect; and

(c) neither the Borrower nor any of its Subsidiaries has treated, stored,
transported or disposed of Hazardous Materials at or from any currently or
formerly owned Real Estate or facility relating to its business in a manner
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

Section 6.13 Regulations T, U and X. Neither the Borrower nor any of its
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock, and no use of any proceeds of any Credit
Extensions will violate F.R.S. Board Regulation T, U or X. Terms for which
meanings are provided in F.R.S. Board Regulation T, U or X or any regulations
substituted therefor, as from time to time in effect, are used in this Section
with such meanings.

 

70



--------------------------------------------------------------------------------

Section 6.14 Accuracy of Information. All factual information (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of the Consolidated
Group in writing to the Administrative Agent, the Issuer or any Lender on or
before the Closing Date (including (i) the Confidential Memorandum and (ii) all
information contained in the Loan Documents) for purposes of or in connection
with this Agreement or any transaction contemplated hereby is true and complete
in all material respects on the date as of which such information is dated or
certified and not incomplete by omitting to state any material fact necessary to
make such information (taken as a whole) not misleading at such time in light of
the circumstances under which such information was provided, it being understood
and agreed that for purposes of this Section 6.14, such factual information
shall not include Projections and pro forma financial information.

Section 6.15 REIT. Guarantor is qualified as a REIT and its proposed methods of
operation will enable it to continue to be so qualified.

Section 6.16 No Bankruptcy Filing. None of the members of the Consolidated Group
are contemplating either the filing of a petition by it under any state or
federal bankruptcy or insolvency laws or the liquidation of all or a major
portion of such entity’s assets or property, and Borrower has no knowledge of
any Person contemplating the filing of any such petition against it or against
any Guarantor or Subsidiary, except for any such filing or liquidation after the
date hereof which would not constitute an Event of Default hereunder and
regarding which the Administrative Agent has received written notice.

Section 6.17 Use of Proceeds. The proceeds of all Loans shall be used by the
Borrower and its Subsidiaries, subject to the other restrictions set forth in
this Agreement, for their working capital and general corporate, partnership or
limited liability company purposes. Each Letter of Credit may be used in support
of any purpose not prohibited by this Agreement or the other Loan Documents.

Section 6.18 Other Debt. No member of the Consolidated Group is in default in
the payment of any other Indebtedness or under any agreement, mortgage, deed of
trust, security agreement, or lease to which it is a party, which default could
reasonably be expected to have a Material Adverse Effect.

Section 6.19 Security Interests. Once executed and delivered, and until
terminated in accordance with the terms thereof, the Pledge Agreement and the
Guarantor Pledge Agreement create, as security for the obligations purported to
be secured thereby, a valid and enforceable first priority Lien on all of the
Pledge Agreement Collateral and Guarantor Pledge Agreement Collateral subject
thereto from time to time, superior to and prior to the rights of all third
Persons in favor of the Administrative Agent, for the benefit of the Lenders. No
filings or recordings are required in order to perfect the security interests
created under the Pledge Agreement and the Guarantor Pledge Agreement except for
such filings as have been made, or provided for to the satisfaction of
Administrative Agent, at the time of the execution and delivery thereof.

 

71



--------------------------------------------------------------------------------

Section 6.20 Material Agreements. Each management agreement and each other
Material Agreement is in full force and effect, and no terminating event,
default, or failure or performance has accrued thereunder except where such
terminating event, default, or failure of performance could not reasonably be
expected to have a Material Adverse Effect. The Material Agreements furnished to
Administrative Agent constitute all Material Agreements of the Borrower and
Guarantor as of the Closing Date. No party to any management agreement or any
Material Agreement has challenged or denied the validity or enforceability of
any such agreement. The Borrower shall promptly furnish to Administrative Agent
copies of all Material Agreements of the Borrower or the Guarantor entered into
after the Closing Date.

Section 6.21 Office of Foreign Assets Control. Neither Borrower nor Guarantor
shall (a) be or become subject at any time to any law, regulation, or list of
any government agency (including, without limitation, the OFAC List) that
prohibits or limits any Lender from making any advance or extension of credit to
Borrower or from otherwise conducting business with Borrower and/or Guarantor,
or (b) fail to provide documentary and other evidence of Borrower’s identity as
may be requested by the Administrative Agent at any time to enable the
Administrative Agent to verify Borrower’s identity or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
USA Patriot Act of 2001, 31 U.S.C. § 5318 (the “Patriot Act”). In addition,
Borrower hereby agrees to provide Administrative Agent with any additional
information that Administrative Agent deems reasonably necessary from time to
time in order to ensure compliance with all legal requirements concerning money
laundering and similar activities.

Section 6.22 Labor Relations. None of Guarantor, Borrower, nor any of its
Subsidiaries has received written notice, or otherwise has reason to believe
that it is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is (i) no unfair labor
practice complaint pending against Guarantor, Borrower or any of its
Subsidiaries or, to the best knowledge of Borrower, threatened against any of
them, before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against Guarantor, Borrower or any of its Subsidiaries or, to the best
knowledge of Borrower, threatened against any of them, (ii) no strike, labor
dispute, slowdown or stoppage pending against Guarantor, Borrower or any of its
Subsidiaries or, to the best knowledge of Borrower, threatened against
Guarantor, Borrower or any of its Subsidiaries and (iii) to the best knowledge
of Borrower, no union representation question existing with respect to the
employees of Guarantor, Borrower or any of its Subsidiaries and, to the best
knowledge of Borrower, no union organizing activities are taking place, except
(with respect to any matter specified in clause (i), (ii) or (iii) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.

Section 6.23 Intellectual Property, Licenses, Franchises and Formulas.
Guarantor, Borrower and each of its Subsidiaries owns, or has the right to use,
all the patents, trademarks, permits, service marks, trade names, copyrights,
licenses, franchises, proprietary information (including, but not limited to,
rights in computer programs and

 

72



--------------------------------------------------------------------------------

databases) and formulas, or other rights with respect to the foregoing, or has
obtained assignments of all leases and other rights of whatever nature,
necessary for the present conduct of its business, without any known conflict
with the rights of others which, or the failure to obtain which, as the case may
be, could reasonably be expected to result in a Material Adverse Effect.

ARTICLE VII

COVENANTS

Section 7.1 Affirmative Covenants. The Borrower hereby agrees with the
Administrative Agent, the Issuer and each Lender that, until all Commitments
have terminated, all Letters of Credit Commitment have terminated or expired and
all Obligations have been paid and performed in full, the Borrower will perform
or cause to be performed the obligations set forth in this Section 7.1.

Section 7.1.1 Financial Information, Reports, Notices, etc. The Borrower will
furnish, or will cause to be furnished, to the Administrative Agent (for
distribution to the Issuer and each Lender) copies of the following financial
statements, reports, notices and information:

(a) as soon as available and in any event within 45 days after the end of each
of the first three (3) Fiscal Quarters of each Fiscal Year of the Borrower,
(i) unaudited consolidated balance sheets of the Consolidated Group as of the
end of such Fiscal Quarter and unaudited consolidated statements of operations
and cash flow of the Consolidated Group for such Fiscal Quarter and for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such Fiscal Quarter, certified by an Authorized Financial Officer as fairly
presenting in all material respects, in accordance with GAAP (subject to
year-end audit adjustments), the financial position and results of operations of
the Consolidated Group covered thereby as of the date thereof, and
(ii) management’s discussion and analysis of the important operational and
financial developments during such Fiscal Quarter;

(b) as soon as available and in any event within 90 days after the end of each
Fiscal Year of the Borrower, (i) a copy of the annual audited financial
statements for such Fiscal Year for the Consolidated Group, including therein
consolidated balance sheets of the Consolidated Group as of the end of such
Fiscal Year and consolidated statements of operations and cash flow of the
Consolidated Group for such Fiscal Year, in each case as audited (without any
Impermissible Qualification) by Deloitte & Touche LLP or other nationally
recognized independent public accountants and (ii) management’s discussion and
analysis of the important operational and financial developments during such
Fiscal Year;

(c) as soon as available and in any event within 60 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year of the Consolidated Group
and within 120 days after the end of each Fiscal Year of the Consolidated

 

73



--------------------------------------------------------------------------------

Group, a Compliance Certificate, executed and certified by an Authorized
Financial Officer of the Borrower, showing (in reasonable detail, including with
respect to appropriate calculations and computations) compliance with the
financial covenants set forth in Section 7.2.4 (including reconciliation to
GAAP, if applicable);

(d) promptly after preparation, and no later than forty-five (45) days after the
last day of each the first three Fiscal Quarters of each Fiscal Year of the
Consolidated Group and within 90 days after the end of each Fiscal Year of the
Consolidated Group, with respect to each Property, (i) certified Property
report(s) by an Authorized Officer of Borrower, setting forth in reasonable
detail the date acquired, location, appraised value, real estate taxes,
insurance, gross revenues, FF&E Reserves, and EBITDA, and (ii) monthly or
quarterly operating statements for each of the Properties which shall detail the
revenues, expenses, Net Operating Income, average daily room rate, occupancy
levels, Capital Expenditures, and revenue per available room for each of the
Properties, in each case for the period then ended and (iii) with respect to
each Borrowing Base Property, the foregoing information together with Borrower’s
certification that such Property continues to satisfy all requirements for a
“Borrowing Base Property” hereunder;

(e) promptly upon receipt, in the case of the Unconsolidated Subsidiaries,
copies of such financial statements, statements of operations and cash flow,
balance sheets, and similar financial information received with respect to any
Unconsolidated Subsidiary, it being acknowledged and agreed that Borrower shall
exercise reasonable efforts to obtain the materials and information described in
clauses (a)-(c) above with respect to each such Unconsolidated Subsidiary as
soon as reasonably practicable;

(f) promptly, and in any event within seven (7) Business Days after any
Responsible Officer of the Borrower obtains knowledge of the occurrence of a
Default or an Event of Default, a statement of an Authorized Officer of the
Borrower setting forth details of such Default or Event of Default and the
action which the Borrower has taken and proposes to take with respect thereto;

(g) written notice, promptly and in any event within seven (7) Business Days
after any Responsible Officer of the Borrower obtains knowledge of (x) the
occurrence of any material adverse development with respect to the Borrower,
Guarantor or any Borrowing Base Property, (y) the commencement of any
litigation, action, proceeding, hotel management or labor controversy which
could reasonably be expected to have a material adverse effect on any Borrowing
Base Property or which could reasonably be expected to result in a Material
Adverse Effect, or (z) the occurrence of any development or circumstance with
respect to any litigation, action, proceeding, hotel management or labor
controversy which could reasonably be expected to have a material adverse effect
on any Borrowing Base Property or which could reasonably be expected to result
in a Material Adverse Effect;

 

74



--------------------------------------------------------------------------------

(h) (i) as soon as available (but the Borrower will use reasonable efforts to
deliver on or before December 31 of each Fiscal Year), a preliminary annual
operating budget and capital expenditure schedule for each Property for the
following Fiscal Year, (ii) as soon as available, and in any event on or before
March 1 of each Fiscal Year, the final annual operating budget and Capital
Expenditure schedule for each Property for the such Fiscal Year, in each case
satisfactory to Administrative Agent as to form, and (iii) within 45 days after
June 30 and December 31, a statement containing a listing of all Development
Properties and other Properties then undergoing significant rehabilitation;

(i) promptly upon filing thereof, copies of any reports filed on Forms 10-K,
10-Q, and 8-K, effective registration statements filed on Forms S-1, S-2, S-3,
S-4 or S-11, and any proxy statements, as well as any substitute or similar
documents to substantially the same effect as the foregoing, including, to the
extent requested by the Administrative Agent, the schedules and exhibits
thereto, in such each case as filed with the SEC by the Consolidated Group
(other than immaterial amendments to any such registration statement);

(j) promptly after transmission thereof, copies of any notices or reports that
the Consolidated Group shall send to the holders of any publicly issued debt of
the Consolidated Group;

(k) promptly after a Responsible Officer of Borrower obtains knowledge of the
occurrence of any ERISA Event (but in no event more than ten (10) days after a
Responsible Officer of Borrower obtains knowledge of such ERISA Event), notice
thereof together with a copy of any notice with respect to such event that is
filed with a Governmental Authority and any notice delivered by a Governmental
Authority to the Consolidated Group or any ERISA Affiliate with respect to such
event;

(l) promptly when available and in any event within sixty (60) Business Days
after the last day of each Fiscal Year of the Borrower, a budget for the then
current Fiscal Year of the Borrower as customarily prepared by the management of
the Borrower for its internal use, which budget shall be prepared on a Fiscal
Quarter basis and shall set forth the principal assumptions on which such budget
is based;

(m) promptly after obtaining knowledge of any one or more of the following
environmental matters, unless such environmental matters could not, either
individually or when aggregated with all other such matters, be reasonably
expected to affect a Borrowing Base Property or to result in a Material Adverse
Effect, written notice of:

(i) any pending or threatened Environmental Claim against the Guarantor,
Borrower or any of its Subsidiaries or any Real Estate;

 

75



--------------------------------------------------------------------------------

(ii) any condition or occurrence on any Real Estate that (x) results in
noncompliance by the Consolidated Group with any applicable Environmental Law or
(y) could reasonably be anticipated to form the basis of an Environmental Claim
against the Borrower or any of its Subsidiaries or any Real Estate;

(iii) any condition or occurrence on any Real Estate that could reasonably be
anticipated to cause such Real Estate to be subject to any restrictions on the
ownership, occupancy, use or transferability of such Real Estate under any
Environmental Law; and

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Estate.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s response thereto;

(n) no later than the Closing Date, copies of the pro forma consolidated
financial statements of the Consolidated Group, including therein a pro forma
consolidated balance sheet of the Consolidated Group and pro forma consolidated
statements of operations and cash flow of the Consolidated Group, in each case
as of December 31, 2006, and certified by an Authorized Financial Officer of the
Borrower, giving effect to the consummation of the transaction and reflecting
the proposed capital structure of the Borrower after giving effect to the
transaction; and

(o) such other information respecting the condition or operations, financial or
otherwise, of the Consolidated Group as the Administrative Agent, or the
required Lenders through the Administrative Agent, may from time to time
reasonably request in writing.

Section 7.1.2 Preservation of Corporate Existence, etc. The Borrower will, and
will cause Guarantor and each of their respective Subsidiaries to:

(a) preserve and maintain in full force and effect its corporate, limited
liability company or partnership existence, as the case may be, under the laws
of its state or jurisdiction of incorporation or organization (provided that the
Borrower, Guarantor and their respective Subsidiaries may consummate any
transaction permitted under Section 7.2.7), except, in the case of any such
Subsidiary, to the extent that the failure to do so, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect; and

(b) preserve and maintain in full force and effect its good standing under the
laws of its state or jurisdiction of incorporation or organization and all
material governmental and other rights, privileges, qualification, permits,
licenses,

 

76



--------------------------------------------------------------------------------

intellectual property and franchises necessary in the normal conduct of its
business except in each case to the extent that the failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

Section 7.1.3 Intentionally Omitted.

Section 7.1.4 Payment of Taxes. The Borrower will, and will cause Guarantor and
each of their respective Subsidiaries to, pay and discharge all material taxes,
assessments and governmental charges or levies upon it or upon its income or
profits, or upon any properties belonging to it, prior to the date on which
material penalties attach thereto; provided, however, that neither the Borrower,
Guarantor nor any of their respective Subsidiaries shall be required hereunder
to pay any such tax, assessment, charge, levy or claim that is being contested
in good faith if it has maintained adequate reserves (in the good faith judgment
of the management of the Borrower, Guarantor or such Subsidiary) with respect
thereto in accordance with GAAP.

Section 7.1.5 Compliance with Statutes, etc. The Borrower will, and will cause
Guarantor and each of their respective Subsidiaries to, comply, in all material
respects, with all applicable statutes, regulations, licenses and other
Requirements of Law (including Environmental Laws) having jurisdiction over it
or its business, except such as may be contested in good faith or as to which a
bona fide dispute may exist or except to the extent that the failure to so
comply, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 7.1.6 Insurance. The Borrower will, and will cause Guarantor and each of
their respective Subsidiaries to, at all times maintain in full force and
effect, with third party insurance companies which are financially sound and
responsible at the time the relevant coverage is placed or renewed, insurance
with respect to its properties and business (including business interruption,
terrorism insurance and wind storm insurance (but with respect to terrorism and
wind storm coverage, only to the extent commercially reasonable or as required
under Mortgage Indebtedness) against such casualties and contingencies and of
such types and in such amounts, and with such deductibles, retentions,
self-insured amounts and reinsurance provisions, as are customarily maintained
by companies engaged in the same or similar businesses in the same general area,
as well as corporate level excess liability coverage of at least $75,000,000.
The Borrower will, upon request of the Administrative Agent or any Lender,
furnish to Administrative Agent information presented in reasonable detail as to
the insurance maintained by the Borrower and its Subsidiaries.

Section 7.1.7 Appraisals. In addition to the Initial Appraisals, the
Administrative Agent shall annually obtain, at Borrower’s expense, an updated or
replacement Acceptable Appraisal of each Borrowing Base Property.

Section 7.1.8 Further Assurances. Borrower will, and will cause Guarantor and
each of their respective Subsidiaries to: (a) promptly execute and deliver any
and all other and further instruments which may be reasonably requested by

 

77



--------------------------------------------------------------------------------

Administrative Agent to cure any defect in the execution and delivery of any
Loan Document or more fully describe particular aspects of any Subsidiary
Guarantor’s, Guarantor’s or Borrower’s agreements set forth in the Loan
Documents; and (b) promptly execute, deliver, and file all such notices,
statements, and other documents and take such other steps, including but not
limited to the amendment of the Pledge Agreement, the Guarantor Pledge Agreement
and any financing statements prepared thereunder, as may be reasonably necessary
or advisable, or that Administrative Agent may reasonably request, to render
fully valid and enforceable under all applicable laws, the rights, liens, and
priorities of Administrative Agent, for the benefit of the Lenders, with respect
to all security from time to time furnished under this Agreement or the Pledge
Agreement or the Guarantor Pledge Agreement or intended to be so furnished, in
each case in such form and at such times as shall be reasonably satisfactory to
Administrative Agent.

Section 7.1.9 Future Pledgors and Subsidiary Guarantors. Within twenty (20) days
after the formation or acquisition by Borrower of any (direct or indirect)
Domestic Subsidiary, except as otherwise provided in this Section 7.1.9, the
Borrower shall notify the Administrative Agent of such event and:

(a) if such Person is a Borrowing Base Property Owner or owns Capital Stock in
another Domestic Subsidiary that is not an Immaterial Subsidiary or a Restricted
Subsidiary the Capital Stock of which is prohibited from being pledged, and such
Person is not theretofore a party to the Pledge Agreement, execute and deliver
to the Administrative Agent a supplement to the Pledge Agreement for the
purposes of becoming a pledgor thereunder with respect to the Capital Stock of
such other Domestic Subsidiary, as applicable; and

(b) the Borrower, Subsidiary Guarantor, or the Person that is required to become
a pledgor under Section 7.1.9(a) above, shall, pursuant to (and to the extent
required by) the Pledge Agreement, pledge to the Administrative Agent all of the
outstanding shares of Capital Stock of such Subsidiary owned directly by it,
along with undated stock powers for such certificates, executed in blank (or, if
any such shares of capital stock are uncertificated, confirmation and evidence
reasonably satisfactory to the Administrative Agent that the security interest
in such uncertificated securities has been transferred to and perfected by the
Administrative Agent, for the benefit of the Secured Creditors, in accordance
with Article 8 of the U.C.C. or any other similar law which may be applicable);
and

(c) unless such Subsidiary is a Restricted Subsidiary that is prohibited from
becoming a Subsidiary Guarantor, such Subsidiary shall execute a Joinder to
become party to the Subsidiary Guaranty, substantially in the form attached as
Exhibit H hereto.

In addition, in the event that an existing Restricted Subsidiary ceases to
qualify as a Restricted Subsidiary or an existing Immaterial Subsidiary ceases
to qualify as an Immaterial Subsidiary, Borrower shall promptly cause the
provisions of this Section 7.1.9 to be complied with. Further, if a Restricted
Subsidiary is restricted (as and to the extent set forth in the definition of
“Restricted Subsidiary”) from complying with a

 

78



--------------------------------------------------------------------------------

portion, but not all, of the provisions of this Section 7.1.9, Borrower shall
cause such Subsidiary to comply with the portions hereof that are not so
restricted.

Notwithstanding the foregoing, in the event that the Administrative Agent is
satisfied that any Domestic Subsidiary that is (or will be) a Property Owner, or
a single purpose entity that owns the Capital Stock of a Property Owner, will
incur Indebtedness such that it will become a Restricted Subsidiary, then upon
the request of the Borrower, the Administrative Agent may in its discretion
waive the requirements of this Section 7.1.9 for a period of time, as
established by the Administrative Agent, to enable such financing to be
incurred; provided, however, that, if granted, such waiver may, at any time
prior to such Subsidiary becoming a Restricted Subsidiary, be revoked by the
Administrative Agent upon no less than ten (10) Business Days notice to Borrower
and provided, further that no such waiver shall be applicable to subsequent
transactions.

In the event that any Subsidiary Guarantor (other than a Borrowing Base Property
Owner) becomes a Restricted Subsidiary in connection with the permitted
incurrence of Indebtedness, or is otherwise released with the consent of the
Required Lenders, the Administrative Agent, at the request and expense of the
Borrower, will promptly deliver to the Borrower or such Subsidiary Guarantor, as
applicable (without recourse and without any representation or warranty)
releases thereof from the Subsidiary Guaranty and the Pledge Agreement, as
applicable.

Section 7.1.10 Intentionally Omitted.

Section 7.1.11 Transactions with Affiliates. The Borrower will, and will cause
Guarantor and each of their respective Subsidiaries to, conduct all transactions
with any of their respective Affiliates upon terms that are substantially as
favorable to the Borrower, Guarantor or such Subsidiary as it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate of the
Borrower, Guarantor or such Subsidiary. Intercompany Indebtedness shall
generally be permitted provided (i) the same is subordinated to this Facility
and the full repayment of the Obligations and all obligations of Guarantor and
any Subsidiary Guarantor under this Facility, (ii) the incurrence of such
Indebtedness will not otherwise cause an Event of Default, (iii) intercompany
loans to Subsidiaries which are not wholly-owned directly or indirectly by the
Borrower or Subsidiary Guarantors are subject to reasonable approval by
Administrative Agent and (iv) such Indebtedness otherwise complies with the
terms and restrictions set forth in this Agreement; and provided, further, that,
in addition to the foregoing, in the case of Indebtedness relating to a
Borrowing Base Property or Borrowing Base Property Owner, (A) the holder thereof
is (or becomes) a Subsidiary Guarantor and (B) such Indebtedness is pledged to
the Administrative Agent as Loan Pledge Collateral pursuant to the Loan Pledge
Agreement. The Borrowing Base Intercompany Indebtedness set forth on Schedule V
and the other intercompany Indebtedness existing as of the Closing Date and
identified in Item 7.1.11 of the Disclosure Schedule is permitted hereunder.

Section 7.1.12 Corporate Separateness. Borrower will, and will cause Guarantor
and each of their respective Subsidiaries to, take all such action as is
necessary to keep the operations of Borrower and its Subsidiaries separate and
apart from those of

 

79



--------------------------------------------------------------------------------

Guarantor including, without limitation, ensuring that all customary formalities
regarding corporate existence, including holding regular board of directors’
meetings and maintenance of corporate records, are followed. All financial
statements of Guarantor and Borrower provided to creditors will, to the full
extent permitted by GAAP, clearly evidence the corporate separateness of
Borrower and its Subsidiaries from Guarantor. Finally, no such company will take
any action, or conduct its affairs in a manner which is likely to result in the
corporate existence of Borrower and/or any of its Subsidiaries on the one hand,
and Guarantor on the other, being ignored, or in the assets and liabilities of
Borrower or any of its Subsidiaries being substantively consolidated with those
of Guarantor in a bankruptcy, reorganization, or other insolvency proceeding.

Section 7.1.13 End of Fiscal Year. The Borrower will, for financial reporting
purposes, cause each of its Domestic Subsidiaries’, Fiscal Years to end on
December 31 of each year (the “Fiscal Year End”); provided, however, that the
Borrower may, upon written notice to the Administrative Agent, change the
definition of Fiscal Year End set forth above to any other date reasonably
acceptable to the Administrative Agent, in which case the Borrower and the
Administrative Agent, will and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary in order to reflect such change
in financial reporting.

Section 7.1.14 Interest Rate Protection Agreements. At least eighty percent
(80%) of the outstanding principal amount of all Indebtedness for borrowed money
of the Consolidated Group shall be either (a) subject to a fixed interest rate
or (b) hedged pursuant to an Interest Rate Protection Agreement that is:
(i) acceptable to the lender or lenders providing such Indebtedness, if such
lenders or lenders required such Interest Rate Protection Agreement with respect
to such Indebtedness, (ii) acceptable to Moody’s Investors Service, Inc.,
Standard & Poor’s Rating Group, a division of McGraw Hill, Inc., a New York
corporation, or Fitch Ratings, Inc., if such ratings agency required such
Interest Rate Protection Agreement with respect to rating such Indebtedness, or
(iii) reasonably acceptable to Administrative Agent, in all other cases.

Section 7.1.15 Intentionally Omitted.

Section 7.1.16 Parent Guarantor. Guarantor will at all times (i) qualify and
maintain its status as a self-directed and self-administered REIT, (ii) remain a
publicly traded company with common stock listed on the New York Stock Exchange
or NASDAQ, (iii) conduct substantially all of its business and hold
substantially all of its assets through the Borrower and operate its business at
all times so as to satisfy all requirements necessary to qualify as a real
estate investment trust under Sections 856 through 860 of the Code, and
(iv) maintain adequate records so as to comply with all record-keeping
requirements relating to the qualification of Guarantor as a real estate
investment trust as required by the Code and applicable regulations of the
Department of Treasury promulgated thereunder and will properly prepare and
timely file with the U.S. Internal Revenue Service all returns and reports
required thereby.

 

80



--------------------------------------------------------------------------------

Section 7.1.17 Maintenance, Repairs, and Alterations. Except to the extent the
failure to do so could not reasonably be expected to materially adversely affect
a Borrowing Base Property or have a Material Adverse Effect:

(a) Borrower will cause each of the Consolidated Group Properties to be
operated, maintained, and managed in a professional manner at all times in all
material respects as an upscale, upper-upscale or luxury hotel project under the
names shown on Schedule III (as supplemented from time to time to reflect
changes reasonably approved by Administrative Agent) and in a manner consistent
with the way it is operated, maintained, and managed as of the date hereof with
respect to any Consolidated Group Property owned or leased by Borrower on the
date hereof (including all marketing, advertising, promotional, and reservation
programs available as of the date hereof with respect to any such Consolidated
Group Property). Borrower will keep in effect (or cause to be kept in effect) at
all times all permits, licenses, and contractual arrangements as may be
necessary to meet the standard of operation described in the foregoing sentence
or as may be required by the law. Upon the request of the Administrative Agent,
the Borrower will deliver to Administrative Agent true, correct, and complete
copies of all permits and licenses necessary for the ownership and operation of
the Consolidated Group Properties, issued in the name of the applicable
Consolidated Group Property and consistent with any legal requirements.

(b) Borrower will not commit or permit any waste or deterioration of or to any
Consolidated Group Property.

(c) Borrower will act prudently and in accordance with customary industry
standards in managing and operating the Consolidated Group Properties. Borrower
will keep the Consolidated Group Properties and all of its other assets which
are reasonably necessary to the conduct of its business in good working order
and condition, normal wear and tear excepted.

(d) The Borrower will, and will cause Guarantor and each of their respective
Subsidiaries to pay and discharge all lawful material claims that, if unpaid,
could reasonably be expected to become a material Lien upon any properties of
the Borrower, Guarantor or any of their respective Subsidiaries; provided,
however, that neither the Borrower, Guarantor nor any of their respective
Subsidiaries shall be required hereunder to pay any such claim that is being
contested in good faith if it has maintained adequate reserves (in the good
faith judgment of the management of the Borrower, Guarantor or such Subsidiary)
with respect thereto in accordance with GAAP.

Section 7.1.18 Access; Annual Meetings with Lenders.

(a) Access. The Borrower shall, at any reasonable time and from time to time
upon reasonable advance notice, permit the Administrative Agent or any of the
Lenders, or any agents or representatives thereof to, under the guidance of
officers of the Borrower (unless such officers are not made available for such

 

81



--------------------------------------------------------------------------------

purpose upon reasonable advance notice), (i) examine and make copies (at the
expense of Borrower) of and abstracts from the records and books of account of
the Consolidated Group, (ii) visit the properties of the Consolidated Group,
(iii) discuss the affairs, finances and accounts of the Consolidated Group with
any of their respective officers or directors, and (iv) communicate directly
with the Borrower’s independent certified public accountants.

(b) Annual Meetings with Lenders. At the request of the Administrative Agent or
the Required Lenders, the Borrower shall, at least once during each Fiscal Year
(other than during the Fiscal Year in effect on the Closing Date) of the
Borrower, hold a meeting (at a mutually agreeable location and time) with all of
the Lenders at which meeting the financial results of the previous Fiscal Year
and the financial condition of the Consolidated Group and the budgets presented
for the current Fiscal Year of the Consolidated Group shall be reviewed, with
each Lender bearing its own travel, lodging, food and other costs associated
with attending any such meeting.

Section 7.1.19 Keeping of Books. The Borrower shall keep, and shall cause
Guarantor and each of their respective Subsidiaries to keep, proper books of
record and account, in which proper entries shall be made of all financial
transactions and the assets and business of the Borrower, Guarantor and each
respective Subsidiary.

Section 7.1.20 Management Letters. Promptly after the Borrower’s receipt
thereof, a copy of any “management letter” received by the Borrower, Guarantor
or any of their respective Subsidiaries from its certified public accountants
and management’s responses, if any, thereto shall be delivered to Administrative
Agent.

Section 7.1.21 Intentionally Omitted.

Section 7.1.22 Borrowing Base Properties.

(a) (i) Borrower shall own at least three (3) Borrowing Base Properties at all
times, of which no fewer than two (2) must be located in the United States of
America; (ii) no Borrowing Base Property and no Capital Stock in any Borrowing
Base Property Owner shall at any time be subject to or encumbered by (A) any
Indebtedness other than Permitted Borrowing Base Debt, or (B) any Lien other
than a Permitted Borrowing Base Lien, (iii) no more than three (3) Properties
located outside of the United State of America may qualify as Borrowing Base
Properties at any time, and (iv) no more than two (2) Borrowing Base Properties
may include a condominium or timeshare component or otherwise be part of a
condominium or similar development that includes a residential/hotel
condominium, fractional interest or timeshare component, in any such case unless
otherwise agreed by the Required Lenders, and (v) at least three (3) Borrowing
Base Properties shall at all times qualify as “luxury” or “upper-upscale”
hotels, as designated by Smith Travel Research (or a similar successor company
designated by Administrative Agent).

 

82



--------------------------------------------------------------------------------

(b) A Property may cease to qualify as a Borrowing Base Property, but may
subsequently regain its status as a Borrowing Base Property as provided in
clause (c) below.

(c) The Properties approved as Borrowing Base Properties as of the Closing Date
are set forth on Schedule II hereto. Borrower may propose to include additional
Properties (whether New Acquisitions, former Development Properties or
Properties that had been Borrowing Base Properties but ceased to qualify as
such) by sending written proposals for inclusion to the Administrative Agent
together with (i) a certification by the Borrower that such Property then
satisfies the criteria for a Borrowing Base Property or, if a waiver or
discretionary approval is required with respect to any element thereof, so
specifying, (ii) reasonable supporting documentation with respect to each of the
elements of such certification or request, (iii) an Acceptable Appraisal of the
proposed Borrowing Base Property and (iv) a Title Search with respect to such
proposed Borrowing Base Property. The Administrative Agent will make such
request and materials available to the Lenders and will endeavor promptly either
to (A) accept in writing the Borrower’s certification that such Property
satisfies the criteria and is deemed a Borrowing Base Property (or specify the
reason it is unable to so accept) or (B) solicit the consent or waiver of the
Required Lenders with respect to any matter so requested by the Borrower.

(d) Borrower shall promptly after any Responsible Officer of the Borrower
obtains knowledge thereof notify Administrative Agent of: (i) any material
structural defects or Environmental Occurrence affecting a Borrowing Base
Property or (ii) the occurrence of any casualty event affecting a Borrowing Base
Property, or (iii) any other event or occurrence which would cause a Borrowing
Base Property to cease to qualify as such. In such event, the affected Borrowing
Base Property will immediately, as of the occurrence, cease to qualify as a
Borrowing Base Property hereunder, except to the extent provided in the
following sentence. In the event that structural defects, Environmental
Occurrence or casualty result in the temporary closure (for repair, restoration
or remediation) of less than 25% of the rooms in such hotel and provided that
the applicable Property Owner has given reasonable security to the Lenders to
insure that such repair, restoration or remediation will be promptly and
diligently resolved in a good and workman-like manner within one hundred twenty
(120) days, then such Property will not cease to qualify as a Borrowing Base
Property for so long as such conditions remain satisfied and provided that such
issues are finally repaired or resolved within one hundred twenty (120) day
period.

Section 7.2 Negative Covenants. The Borrower agrees with the Administrative
Agent, the Issuer and each Lender that, until all Commitments have terminated,
all Letters of Credit have terminated or expired and all Obligations have been
paid and performed in full, the Borrower will comply with the covenants set
forth in this Section 7.2.

 

83



--------------------------------------------------------------------------------

Section 7.2.1 Changes in Business. Borrower will not, and will not permit
Guarantor or any of their respective Subsidiaries to, engage in any significant
business or activities in any industries or business segments, other than the
business and activities conducted by Borrower, Guarantor and their respective
Subsidiaries (taken as a whole) on the Closing Date (i.e., the acquisition,
ownership and operation of hotels and interests therein), and other businesses
and activities related or incidental thereto.

Section 7.2.2 Indebtedness. The Borrower will not, and will not permit Guarantor
or any of their respective Subsidiaries to, create, incur, assume or suffer to
exist or otherwise become or be liable in respect of any Indebtedness, other
than, without duplication, the following:

(a) Mortgage Indebtedness and Mezzanine Indebtedness, including customary
recourse guaranties provided in connection therewith;

(b) Unsecured Indebtedness incurred in connection with Permitted Construction
Indebtedness, subject to compliance with the covenants set forth in
Section 7.2.9, not to exceed $100,000,000 in aggregate principal amount at any
time;

(c) Permitted Borrowing Base Debt;

(d) Indebtedness incurred by Borrower, Guarantor and their respective
Subsidiaries in respect of (i) Credit Hedging Agreements and other Hedging
Agreements entered into in the ordinary course and not for speculative purposes,
(ii) purchase money indebtedness, capital lease obligations or other
indebtedness for FF&E incurred in the ordinary course of business (but, in
either case, not with respect to Property acquisitions or in any event recourse
to Borrower or Guarantor), (iii) hotel management agreement fees and obligations
incurred in the ordinary course of business, and (iv) other trade payables,
letter of credit reimbursement obligations or guaranties (excluding guarantees
of indebtedness for borrowed money or letter of credit reimbursement obligations
relating to indebtedness for borrowed money) incurred in the ordinary course of
business, subject to compliance with the covenants set forth in Section 7.2.4.

(e) All Obligations hereunder, including pursuant to the Guaranty and Subsidiary
Guaranty;

(f) Indebtedness secured by any Liens permitted pursuant to Section 7.2.3;

(g) Indebtedness existing as of the Closing Date and identified in Item 7.1.11
of the Disclosure Schedule and Indebtedness to be incurred on the Hamburg and
Paris assets, substantially in accordance with the term sheets therefor attached
to Schedule VI; as well as refinancings of such Hamburg and Paris Indebtedness,
subject to compliance with the covenants set forth in Section 7.2.4, so long as
(i) any excess proceeds are used to pay down the Facility, (ii) there is no
additional recourse to Borrower or Guarantor as a result of such

 

84



--------------------------------------------------------------------------------

refinancing and (iii) such refinancing is approved by the Administrative Agent
in its reasonable discretion; and

(h) Unsecured Indebtedness not otherwise permitted under the foregoing clauses
(a)-(g), subject to compliance with the covenants set forth in Section 7.2.9,
not to exceed $50,000,000 in aggregate principal amount at any time.

Section 7.2.3 Liens. The Borrower and Guarantor will not, and will not permit
any of their Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any of its property, revenues or assets (real or personal, tangible or
intangible), whether now owned or hereafter acquired or sell any such property
or assets subject to an understanding or agreement, contingent or otherwise, to
repurchase or leaseback such property or assets (including sales or accounts
receivable with recourse to such Borrower, Guarantor or any of their respective
Subsidiaries), or assign any right to receive income or permit the filing of any
financing statement under the UCC or any other similar notice of Lien under any
similar recording or notice statute, except, with respect to Borrowing Base
Properties, Permitted Borrowing Base Liens and with respect to all Properties
other than Borrowing Base Properties, the following:

(a) Liens securing payment of the Obligations granted pursuant to any Loan
Document or Liens securing Credit Hedging Agreements;

(b) Liens securing Permitted Construction Indebtedness;

(c) Liens securing Mortgage Indebtedness or Mezzanine Indebtedness;

(d) Liens securing Indebtedness of the type permitted and described in clause
(c) or (d) of Section 7.2.2;

(e) Liens on cash or Cash Equivalents or deposit accounts holding cash or Cash
Equivalents securing Hedging Agreements or letter of credit reimbursement
obligations permitted under Section 7.2.2(e) or Liens securing FF&E purchase
money indebtedness or capital lease obligations permitted under
Section 7.2.2(e);

(f) inchoate Liens for taxes, assessments or other governmental charges or
levies not at the time delinquent or thereafter payable without penalty or to
the extent payment is not required pursuant to Section 7.1.4;

(g) Liens of carriers, warehousemen, mechanics, materialmen and landlords and
other similar Liens imposed by law incurred in the ordinary course of business,
in each case so long as such Liens could not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect;

(h) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business in connection with workmen’s compensation,
unemployment insurance or other forms of governmental

 

85



--------------------------------------------------------------------------------

insurance or benefits, or to secure performance of tenders, statutory and
regulatory obligations, bids, leases and contracts or other similar obligations
(other than for borrowed money) entered into in the ordinary course of business
or to secure obligations on surety bonds or performance or return-of-money
bonds;

(i) Liens consisting of judgment or judicial attachment liens in circumstances
not constituting an Event of Default under Section 8.1.6;

(j) easements, rights-of-way, municipal and zoning ordinances or similar
restrictions, minor defects or irregularities in title and other similar charges
or encumbrances not securing Indebtedness and not interfering in any material
respect with the ordinary conduct of the business of the Borrower or its
Subsidiaries;

(k) Leases for space entered into in the ordinary course of business affecting
any Property (to tenants as tenants only, without purchase rights or options);
and

(l) Liens arising solely by virtue of any statutory or common law provision
relating to banks’ liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a creditor depository
institution, provided that such deposit account is not a cash collateral
account.

Section 7.2.4 Financial Covenants. The Borrower will not permit to occur any of
the events set forth below.

(a) Total Fixed Charge Coverage Ratio. The Borrower will not permit the Total
Fixed Charge Coverage Ratio, as of the end of any Fiscal Quarter to be: (i) less
than 1.20:1.00 through and including the second anniversary of the Closing Date
and (ii) less than 1.30:1.00 at any time after the second anniversary of the
Closing Date.

(b) Maximum Total Leverage Ratio. The Borrower will not permit the Total
Leverage Ratio to be greater than 0.65 to 1.0.

(c) Net Worth. The Borrower will not permit, as of any date, Consolidated
Tangible Net Worth to be less than an amount equal to $946,830,750 plus
seventy-five percent (75%) of the proceeds to Guarantor of any new issuances of
common Capital Stock.

(d) Construction Cost. The Borrower will not permit Construction Costs of the
Consolidated Group, including, in the case of Unconsolidated Subsidiaries, the
greater of (i) Borrower’s Share of such Construction Cost and (ii) the amount
(without duplication) of such Construction Cost for which the member of the
Consolidated Group is liable, at any time to exceed fifteen percent (15%) of the
aggregate Gross Asset Value in respect of all of the Properties, excluding
however those Construction Costs to be expended in repairing the Hyatt New

 

86



--------------------------------------------------------------------------------

Orleans Property and re-opening such Property to the general public following
Hurricane Katrina.

(e) Minority Joint Ventures. The Borrower will not permit its Share of the
aggregate Net Asset Value of Properties held in Unconsolidated Subsidiaries at
any time to exceed 25% of the aggregate Gross Asset Value in respect of all of
the Properties.

(f) Construction Costs and Minority Joint Ventures. The Borrower will not permit
(i) the sum of the Construction Costs described in clause (d) above and the
Borrower’s Share of the aggregate Net Asset Value of Properties held in
Unconsolidated Subsidiaries to exceed at any time (ii) thirty-five percent
(35%) of the aggregate Gross Asset Value in respect of all of the Properties.

Section 7.2.5 Investments. The Borrower will not, and will not permit Guarantor
or any of their respective Subsidiaries to, make, incur, assume or suffer to
exist any Investment in any other Person except:

(a) Investments existing as of the Closing Date and identified in Item 7.2.5(a)
of the Disclosure Schedule, provided that any additional Investments made with
respect thereto shall be permitted only if permitted under the other provisions
of this Section 7.2.5;

(b) Investments in Cash Equivalents;

(c) without duplication, Investments to the extent permitted as Indebtedness
pursuant to Section 7.2.2;

(d) without duplication, Capital Expenditures;

(e) without duplication, Investments permitted by Section 7.2.6;

(f) acquisitions of Properties provided that the financial covenants in
Section 7.2.4 are complied with;

(g) Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business;

(h) loans to Subsidiaries permitted pursuant to Section 7.1.11;

(i) loans and advances to employees of the Guarantor, the Borrower or any
Subsidiary in the ordinary course of business, including in connection with a
management incentive plan, not to exceed $5,000,000.00 in the aggregate;

(j) Investments in the Capital Stock of any Subsidiary; and

 

87



--------------------------------------------------------------------------------

(k) Investments in Unconsolidated Subsidiaries unless the Borrower’s Share of
the Net Asset Value of Properties held in all Unconsolidated Subsidiaries is
equal to or greater than 25% of the aggregate Gross Asset Value of all the
Properties.

Section 7.2.6 Restricted Payments, etc.

(a) Borrower will not, nor will Borrower permit Guarantor or any of their
respective Subsidiaries to, authorize, declare or pay any Dividends, except
that:

(i) any Subsidiary of Borrower may authorize, declare and pay cash Dividends to
Borrower or to any Subsidiary of Borrower; and

(ii) Guarantor, Borrower and any of their respective Subsidiaries may authorize,
declare or pay Dividends from time to time (in addition to those permitted
pursuant to the preceding clause (i)), so long as (A) no Event of Default exists
at the time of the respective authorization, declaration or payment or would
exist immediately after giving effect thereto, (B) calculations are made by
Borrower establishing compliance with the financial covenants contained in
Section 7.2.4 for the Test Period, on a pro forma basis (giving effect to the
payment of the applicable Dividend).

(b) Without limitation of the foregoing, any Dividend that is a redemption,
retirement, purchase or other acquisition or similar transaction, of any class
of Borrower’s or Guarantor’s outstanding Capital Stock (each, a “Share
Repurchase”) shall be permitted only upon Borrower’s certification to the
Administrative Agent that the Total Leverage Ratio, on a pro forma basis after
giving effect to such Share Repurchase would not be (i) during the first three
years following the Closing Date, equal or exceed sixty percent (60%) and
(ii) at any time from and after the third anniversary of the Closing Date, equal
or exceed fifty-five percent (55%).

(c) No Dividend, including any Share Repurchase, or other payment may be paid or
made under this Section 7.2.6 at any time that an Event of Default shall have
occurred and be continuing or would result from any such Dividend or other
payment; provided, however, that notwithstanding the restrictions of
Section 7.2.6(a) or the first part of this sentence, for so long as Guarantor
qualifies, or has taken all other actions necessary to qualify, as a “real
estate investment trust” under the Code during any Fiscal Year of Guarantor, the
Borrower may authorize, declare and pay quarterly cash Dividends (which may be
based on estimates) to Guarantor when and to the extent necessary for Guarantor
to distribute, and Guarantor may so distribute, cash Dividends to its
shareholders generally in an aggregate amount not to exceed the minimum amount
necessary for Guarantor to maintain its tax status as a real estate investment
trust, unless the Borrower

 

88



--------------------------------------------------------------------------------

receives notice from the Administrative Agent of any monetary Event of Default
or other material Event of Default.

Section 7.2.7 Consolidations and Mergers; Dispositions. The Borrower will not,
and will not suffer or permit Guarantor or any of their respective Subsidiaries
to, merge, consolidate, reorganize or otherwise combine or liquidate with or
into, whether in one transaction or in a series of transactions to or in favor
of, any Person except for (i) transactions that occur between wholly-owned
Subsidiaries, (ii) transactions where the Borrower is the surviving entity and
there is no change in the type of business conducted (i.e., from that of a hotel
owner and operator) and no other Change of Control or Default results from such
transaction, (iii) transactions otherwise permitted hereunder including in
connection with a permitted Disposition, or (iv) transactions otherwise approved
in advance by Administrative Agent or the Required Lenders. The Borrower will
not, and will not permit Guarantor and any of their respective Subsidiaries to
enter into or consummate any Disposition (other than any Disposition resulting
from a casualty or condemnation, a Disposition by any Subsidiary to any
wholly-owned Subsidiary of Borrower or to Borrower or otherwise approved in
advance by the Required Lenders) if (A) an Event of Default then exists; or
(B) the Disposition would result in (1) proceeds of less than eighty-five
percent (85%) cash or Cash Equivalents or (2) Capital Stock in a Subsidiary or
Joint Venture that would otherwise not be permitted under this Agreement; or
(C) the Disposition is not on a bona fide arms-length basis; or (D) the
Disposition would, on an actual or pro forma basis, cause an Event of Default or
the breach of the financial covenants set forth in Section 7.2.4.

Section 7.2.8 Limitation on Certain Restrictions on Subsidiaries. The Borrower
will not, and will not permit Guarantor or any of their respective Subsidiaries
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective, any encumbrance or restriction on the ability of any such
Subsidiary to (x) pay Dividends or make any other distributions on its Capital
Stock or any other interest or participation in its profits owned by the
Borrower, Guarantor or any of their Subsidiaries, or pay any Indebtedness owed
to the Borrower, Guarantor or any of their respective Subsidiaries, (y) make
loans or advances to the Borrower, Guarantor or any of their respective
Subsidiaries or (z) transfer any of its properties or assets to the Borrower,
Guarantor or any of their respective Subsidiaries, except for such encumbrances
or restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement and the other Loan Documents, (iii) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Borrower, Guarantor or any of their respective Subsidiaries, (iv) customary
provisions restricting assignment of any licensing agreement or other contract
entered into by the Borrower, Guarantor or any of their respective Subsidiaries
in the ordinary course of business, (v) restrictions on the transfer of any
assets subject to or restrictions on the making of distributions imposed in
connection with a Lien permitted by Sections 7.2.3(b), (c) or (d), and
(vi) restrictions on transfer imposed on Restricted Subsidiaries or with respect
to Properties owned by Restricted Subsidiaries.

Section 7.2.9 Covenant Restrictions. No Recourse Indebtedness of the Borrower or
Guarantor shall contain any covenant or restriction which is more restrictive
than any covenant or restriction contained in this Agreement or any other Loan

 

89



--------------------------------------------------------------------------------

Documents. Without limiting the rights and remedies of the Lenders with respect
to any breach of the foregoing covenant, any such more restrictive covenant or
restriction shall be deemed incorporated herein, mutatis mutandis, and
applicable to the Facility.

Section 7.2.10 Organic Documents. Neither the Guarantor nor the Borrower shall
amend, modify or otherwise change any of the terms or provisions in any of its
respective Organic Documents as in effect on the Closing Date, except amendments
to effect changes that could not be reasonably expected to have Material Adverse
Effect; provided, however in no event shall the Organic Documents of Borrower be
amended in any manner to reduce or otherwise diminish the management rights and
powers of the managing member without the consent of the Administrative Agent.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1 Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default.”

Section 8.1.1 Non-Payment of Obligations. The Borrower shall default in the
payment or prepayment when due of

(a) any principal or interest of any Loan; or

(b) any fee described in Article III or of any other amount payable hereunder or
under any other Loan Document and such default shall continue unremedied for a
period of five (5) Business Days.

Section 8.1.2 Breach of Warranty. Any representation or warranty of the Borrower
made or deemed to be made hereunder or in any other Loan Document executed by it
or any other writing or certificate furnished by or on behalf of the Borrower to
the Lender for the purposes of or in connection with this Agreement or any such
other Loan Document (including any certificates delivered pursuant to Article
V), is or shall be incorrect, false or misleading when made or deemed to have
been made in any material respect.

Section 8.1.3 Non-Performance of Certain Covenants and Obligations. The Borrower
shall (a) default in the due performance and observance of any of its
obligations under Section 7.1.1 (f), Section 7.1.2 (but only to the extent
arising from the failure of Guarantor or Borrower to preserve and keep in full
force and effect its existence), Section 7.1.16, Section 7.1.22(a), or
Section 7.2 hereof, or (b) default in the due performance and observance of any
of its obligations under Section 7.1.1(g), (k) or (m), Section 7.1.6,
Section 7.1.14, or Section 7.1.22(c) hereof and such default shall continue
unremedied for a period of ten (10) days.

Section 8.1.4 Non-Performance of Other Covenants and Obligations. The Borrower
shall default in the due performance and observance of any other agreement
contained herein or in any other Loan Document executed by it, and such default
shall continue unremedied for a period of thirty (30) days after written notice

 

90



--------------------------------------------------------------------------------

thereof shall have been given to the Borrower by the Administrative Agent or the
Required Lenders; provided, however, that if such default is susceptible of cure
but cannot reasonably be cured within such 30 day period and the Borrower shall
have commenced to cure such default within such 30 day period and is working in
good faith to cure the same, such 30 day period shall be extended for up to an
additional thirty (30) days.

Section 8.1.5 Default on Other Indebtedness. A default shall occur in the
payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any Indebtedness (other than Indebtedness
described in Section 8.1.1) of the Consolidated Group having a principal amount,
individually or in the aggregate, in excess of $25,000,000 (exclusive of
non-recourse debt related to the Prague asset identified on Schedule V attached
hereto), or a default shall occur in the performance or observance of any
obligation or condition, or any other event shall occur or condition shall
exist, in either case, with respect to such Indebtedness (subject to any
applicable grace period) if the effect of such default or other event or
condition is to accelerate the maturity of any such Indebtedness or cause such
Indebtedness to become due and payable or to require such Indebtedness to be
prepaid, redeemed, purchased or defeased, or to cause an offer to purchase or
defease such Indebtedness to be required to be made, prior to its expressed
maturity.

Section 8.1.6 Judgments. Any judgment, order, decree or arbitration award for
the payment of money in excess of $5,000,000 (to the extent not fully covered by
a solvent third party insurance company (less any applicable deductible) and as
to which the insurer has not disputed in writing its responsibility to cover
such judgment, order, decree or arbitration award) shall be rendered against
Borrower, Guarantor or any of their respective Subsidiaries and the same shall
not have been satisfied or vacated or discharged or stayed or bonded pending
appeal within 60 days after the entry thereof.

Section 8.1.7 ERISA. An ERISA Event shall occur with respect to a Pension Plan
or Multiemployer Plan.

Section 8.1.8 Change of Control. Any Change of Control shall occur.

Section 8.1.9 Bankruptcy, Insolvency, etc. The Borrower, Guarantor, or any of
their respective Subsidiaries (except for Subsidiaries that are not Property
Owners and which own in the aggregate less than $25,000,000 of assets) shall:

(a) become insolvent or generally fail to pay, or admit in writing its inability
or unwillingness generally to pay, debts as they become due;

(b) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;

(c) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other

 

91



--------------------------------------------------------------------------------

custodian for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days;

(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by the Borrower or any such Subsidiary, such case or proceeding shall
be consented to or acquiesced in by the Borrower or any Subsidiary, as the case
may be, or shall result in the entry of an order for relief or shall remain for
60 days undismissed; or

(e) take any corporate action authorizing, or in furtherance of, any of the
foregoing.

Section 8.1.10 Impairment of Security, etc. The Pledge Agreement, the Guarantor
Pledge Agreement or the Guaranty, in whole or in material part, or any Lien
granted under the Pledge Agreement or the Guarantor Pledge Agreement shall
(except in accordance with its terms and except as a result of acts or omissions
of the Administrative Agent or any Lender) terminate, cease to be effective or
cease to be the legally valid, binding and enforceable obligation of any party
thereto; the Borrower, any Guarantor or any other party shall, directly or
indirectly, deny or disaffirm in writing such effectiveness, validity, binding
nature or enforceability; or, except as permitted under any Loan Document, any
Lien securing any Obligation shall, in whole or in part, cease to be a perfected
first priority Lien.

Section 8.1.11 Intentionally Omitted.

Section 8.1.12 Intentionally Omitted.

Section 8.1.13 Termination of Agreements. Any Material Agreement shall be
terminated pursuant to the terms thereof and shall not be replaced with a new
corresponding Material Agreement or other arrangement reasonably satisfactory to
the Administrative Agent within sixty (60) days.

Section 8.1.14 REIT Status. Guarantor shall for any reason, whether or not
within the control of the Borrower, cease to maintain its status as REIT.

Section 8.1.15 Intentionally Omitted.

Section 8.1.16 Illegal or Invalid. If this Agreement or any other Loan Document
shall terminate or shall cease to be effective or shall cease to be a legally
valid, binding and enforceable obligation of Borrower or Guarantor.

Section 8.2 Action if Bankruptcy. If any Event of Default described in clauses
(a) through (e) of Section 8.1.9 shall occur with respect to the Borrower, the
Commitments (if not theretofore terminated) shall automatically terminate and
the outstanding principal amount of all outstanding Loans and all other
Obligations

 

92



--------------------------------------------------------------------------------

(including Reimbursement Obligations) shall automatically be and become
immediately due and payable, without notice or demand and the Borrower shall
automatically and immediately be obligated to deposit with the Administrative
Agent cash collateral in an amount equal to all Letter of Credit Outstandings.

Section 8.3 Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (a) through (e) of Section 8.1.9
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent, upon the direction or
with the consent of the Required Lenders, shall by written notice to the
Borrower declare all of the outstanding principal amount of the Loans and other
Obligations (including Reimbursement Obligations) to be due and payable and/or
the Revolving Loan Commitments (if not theretofore terminated) to be terminated,
whereupon the full unpaid amount of the Loans and other Obligations shall be and
become immediately due and payable, without further notice, demand or
presentment, and the Commitments shall terminate and the Borrower shall
automatically and immediately be obligated to deposit with the Administrative
Agent cash collateral in an amount equal to all Letter of Credit Outstandings.

Section 8.4 Actions in Respect of Letters of Credit.

(a) If, at any time and from time to time, any Letter of Credit shall have been
issued hereunder and an Event of Default shall have occurred and be continuing,
then, upon the occurrence and during the continuation thereof, the
Administrative Agent, after consultation with the Lenders, may, and upon the
demand of the Required Lenders shall, whether in addition to the taking by the
Administrative Agent of any of the actions described in this Article or
otherwise, make a demand upon the Borrower to, and forthwith upon such demand
(but in any event within ten (10) days after such demand) the Borrower shall,
pay to the Administrative Agent, on behalf of the Lenders, in same day funds at
the Administrative Agent’s office designated in such demand, for deposit in a
special cash collateral account (the “Letter of Credit Collateral Account”) to
be maintained in the name of the Administrative Agent (on behalf of the Lenders)
and under its sole dominion and control at such place as shall be designated by
the Administrative Agent, an amount equal to the amount of the Letter of Credit
Outstandings (taking into account any amounts then on deposit in the Letter of
Credit Collateral Account) under the Letters of Credit. Interest shall accrue on
the Letter of Credit Collateral Account at a rate equal to the rate on overnight
funds.

(b) The Borrower hereby pledges, assigns and grants to the Administrative Agent,
as administrative agent for its benefit and the ratable benefit of the Lenders a
lien on and a security interest in, the following collateral (the “Letter of
Credit Collateral”):

(i) the Letter of Credit Collateral Account, all cash deposited therein and all
certificates and instruments, if any, from time to time representing or
evidencing the Letter of Credit Collateral Account;

 

93



--------------------------------------------------------------------------------

(ii) all notes, certificates of deposit and other instruments from time to time
hereafter delivered to or otherwise possessed by the Administrative Agent for or
on behalf of the Borrower in substitution for or in respect of any or all of the
then existing Letter of Credit Collateral;

(iii) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the then existing Letter of Credit Collateral; and

(iv) to the extent not covered by the above clauses, all proceeds of any or all
of the foregoing Letter of Credit Collateral.

The lien and security interest granted hereby secures the payment of all
obligations of the Borrower now or hereafter existing hereunder and under any
other Loan Document.

(c) The Borrower hereby authorizes the Administrative Agent for the ratable
benefit of the Lenders to apply, from time to time after funds are deposited in
the Letter of Credit Collateral Account, funds then held in the Letter of Credit
Collateral Account to the payment of any amounts, in such order as the
Administrative Agent may elect, as shall have become due and payable by the
Borrower to the Lenders in respect of the Letters of Credit.

(d) Neither the Borrower nor any Person claiming or acting on behalf of or
through the Borrower shall have any right to withdraw any of the funds held in
the Letter of Credit Collateral Account, except as provided in Section 8.4(h) or
Section 2.6.7 hereof.

(e) The Borrower agrees that it will not (i) sell or otherwise dispose of any
interest in the Letter of Credit Collateral or (ii) create or permit to exist
any lien, security interest or other charge or encumbrance upon or with respect
to any of the Letter of Credit Collateral, except for the security interest
created by this Section 8.4.

(f) If any Event of Default shall have occurred and be continuing:

(i) The Administrative Agent may, in its sole discretion, without notice to the
Borrower except as required by law and at any time from time to time, charge,
set off or otherwise apply all or any part of any unpaid Obligations then due
and payable, in such order as the Administrative Agent shall elect against the
Letter of Credit Collateral Account or any part thereof. The rights of the
Administrative Agent under this Section 8.4 are in addition to any rights and
remedies which any Lender may have.

(ii) The Administrative Agent may also exercise, in its sole discretion, in
respect of the Letter of Credit Collateral Account, in addition to the other
rights and remedies provided herein or otherwise available to

 

94



--------------------------------------------------------------------------------

it, all the rights and remedies of a secured party upon default under the
Uniform Commercial Code in effect in the State of New York at that time.

(g) The Administrative Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Letter of Credit Collateral if the Letter
of Credit Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property, it being understood that,
assuming such treatment, the Administrative Agent shall not have any
responsibility or liability with respect thereto.

(h) At such time as all Events of Default have been cured or waived in writing,
all amounts remaining in the Letter of Credit Collateral Account shall be
promptly returned to the Borrower. Absent such cure or written waiver, any
surplus of the funds held in the Letter of Credit Collateral Account and
remaining after payment in full of all of the Obligations (including without
limitation all Letter of Credit Outstandings) hereunder and under any other Loan
Document after the termination or expiration of all of the Commitments shall be
paid to the Borrower or to whomsoever may be lawfully entitled to receive such
surplus.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1 Appointment.

(a) The Lenders hereby irrevocably designate and appoint DBTCA as Administrative
Agent (for purposes of this Article IX and Sections 10.3 and 10.12, the term
“Administrative Agent” also shall include Deutsche Bank Securities Inc., an
affiliate of DBTCA, and Citigroup Global Markets, Inc. in their capacities as
Co-Lead Arrangers and Joint Book Running Managers in connection with this
Agreement and the financings contemplated hereby) to act as specified herein and
in the other Loan Documents. Each Lender hereby irrevocably authorizes, and each
holder of any Note by the acceptance of such Note shall be deemed irrevocably to
authorize, the Administrative Agent to take such action on its behalf under the
provisions of this Agreement, the other Loan Documents and any other instruments
and agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Administrative Agent may
perform any of its respective duties hereunder or under the other Loan Documents
by or through its officers, directors, agents, employees or affiliates.

(b) Each Lender hereby irrevocably appoints the Issuer to act on behalf of such
Lenders with respect to any Letters of Credit issued by the Issuer and the
documents associated therewith until such time and except for so long as the
Administrative Agent may agree at the request of the Required Lenders to act for
such Issuer with respect thereto; provided, however, that the Issuer shall have

 

95



--------------------------------------------------------------------------------

all of the benefits and immunities (i) provided to the Administrative Agent in
this Article IX with respect to any acts taken or omissions suffered by the
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it pertaining to the Letters of Credit as fully as if the term
“Administrative Agent,” as used in this Article IX, included the Issuer with
respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to the Issuer.

Section 9.2 Hedging Counterparty Intercreditor Agreements. At the request of
Borrower, the Administrative Agent on behalf of the Lenders will enter into a
Hedging Counterparty Intercreditor Agreement in order to permit the sharing of
Collateral on a pari pasu basis among the Lenders and the Pari-Pasu Hedging
Counterparties, provided that such Hedging Counterparty Intercreditor Agreement:

(i) limits the maximum aggregate pro rata share in Collateral to which the
Pari-Pasu Hedging Counterparties could be entitled to Ten Million Dollars
($10,000,000) in principal amount, including with respect to any interests,
liabilities or Net Termination Values under the Pari-Pasu Hedging Agreements,
whether or not actually in excess of Ten Million Dollars ($10,000,000);

(ii) requires the Pari-Pasu Hedging Counterparties to in all events standstill
and forebear with respect to any actions relating to the Collateral;

(iii) provides for reasonable acknowledgment by each Pari-Pasu Hedging
Counterparty that it has no rights or obligations with respect to the Facility
or Collateral, other than the sharing arrangements expressly provided in the
intercreditor agreement;

(iv) requires as a condition to the sharing of such Collateral that such
Pari-Pasu Hedging Counterparty bear its pro rata share of all expenses incurred
by the Administrative Agent and Secured Creditors in connection with the
ownership, operation, maintenance, marketing and sale of the Collateral;

(v) relates to a Hedging Agreement that has been pledged by Borrower (and/or
Guarantor, as applicable), pursuant to documents in form and substance
reasonably acceptable to the Administrative Agent, as additional Collateral for
the Facility; and

(vi) is otherwise on terms and conditions and in form and substance, including
with respect to indemnification of the Administrative Agent and the Lenders,
reasonably acceptable to the Administrative Agent and the Required Lenders.

Section 9.3 Nature of Duties. The Administrative Agent shall not have any duties
or responsibilities except those expressly set forth in this Agreement and in
the other Loan Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable to any
Person for any action taken or omitted by it or them hereunder or under any
other Loan Document or in connection herewith or therewith, unless caused by its
or their gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable

 

96



--------------------------------------------------------------------------------

decision). The duties of the Administrative Agent shall be mechanical and
administrative in nature; the Administrative Agent shall not have by reason of
this Agreement or any other Loan Document a fiduciary relationship in respect of
any Lender or the holder of any Note; and nothing in this Agreement or in any
other Loan Document, expressed or implied, is intended to or shall be so
construed as to impose upon the Administrative Agent any obligations in respect
of this Agreement or any other Loan Document except as expressly set forth
herein or therein.

Section 9.4 Lack of Reliance on the Administrative Agent. Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of the Borrower, Guarantor and their respective Subsidiaries in
connection with the making and the continuance of the Credit Extensions and the
taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of the Borrower, Guarantor and their
respective Subsidiaries and, except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender or the holder of any Note with
any credit or other information with respect thereto, whether coming into its
possession before the making of any Credit Extension or at any time or times
thereafter. The Administrative Agent shall not be responsible to any Lender or
the holder of any Note for any recitals, statements, information,
representations or warranties herein, in any other Loan Document or in any
document, certificate or other writing delivered in connection herewith or
therewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Loan Document or the financial condition of the Borrower,
Guarantor or any of their respective Subsidiaries or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Loan Document, or the
financial condition of the Borrower, Guarantor or any of their respective
Subsidiaries or the existence or possible existence of any Default or Event of
Default.

Section 9.5 Certain Rights of the Administrative Agent. If the Administrative
Agent requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Loan Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received written instructions from the Required Lenders; and the Administrative
Agent shall not incur liability to any Lender by reason of so refraining.
Without limiting the foregoing, neither any Lender nor the holder of any Note
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder or
under any other Loan Document in accordance with the instructions of the
Required Lenders, or such greater number of Lenders as may be expressly required
under Section 10.1.

Section 9.6 Reliance. The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,

 

97



--------------------------------------------------------------------------------

statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Loan Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

Section 9.7 Indemnification. To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify the Administrative Agent (and any affiliate
thereof) in proportion to their respective “percentage” as used in determining
the Required Lenders for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by the Administrative Agent (or any affiliate thereof) in
performing its duties hereunder or under any other Loan Document or in any way
relating to or arising out of this Agreement or any other Loan Document;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s (or
such affiliate’s) gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

Section 9.8 The Administrative Agent in its Individual Capacity. With respect to
its obligation to make Loans, or issue or participate in Letters of Credit,
under this Agreement, the Administrative Agent shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the terms
“Lender,” “Required Lenders,” or any similar terms shall, unless the context
clearly indicates otherwise, include the Administrative Agent in its respective
individual capacities. The Administrative Agent and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking,
investment banking, trust or other business with, or provide debt financing,
equity capital or other services (including financial advisory services) to any
member of the Consolidated Group or any Affiliate of any member of the
Consolidated Group (or any Person engaged in a similar business with any member
of the Consolidated Group or any Affiliate thereof) as if they were not
performing the duties specified herein, and may accept fees and other
consideration from any member of the Consolidated Group or any Affiliate of any
member of the Consolidated Group for services in connection with this Agreement
and otherwise without having to account for the same to the Lenders.

Section 9.9 Holders. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

 

98



--------------------------------------------------------------------------------

Section 9.10 Resignation by the Administrative Agent.

(a) The Administrative Agent may resign from the performance of all its
respective functions and duties hereunder and/or under the other Loan Documents
at any time by giving thirty (30) days prior written notice to the Lenders and,
unless an Event of Default then exists with respect to the Borrower, the
Borrower. Any such resignation by the Administrative Agent hereunder shall also
constitute its resignation as the Issuer, in which case the resigning
Administrative Agent (x) shall not be required to issue any further Letters of
Credit and (y) shall maintain all of its rights as the Issuer with respect to
any Letters of Credit issued by it prior to the date of such resignation. Such
resignation shall take effect upon the appointment of a successor Administrative
Agent pursuant to clauses (b) and (c) below in this Section 9.10 or as otherwise
provided below in this Section 9.10.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent and Issuer
hereunder and who shall be either an Affiliate of the Administrative Agent or a
commercial bank or trust company reasonably acceptable to the Borrower, which
acceptance shall not be unreasonably withheld or delayed (provided that the
Borrower’s approval or acceptance shall not be required if an Event of Default
then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such 30 day period, the Administrative Agent, with the consent of the Borrower
(which consent shall not be unreasonably withheld or delayed, provided that the
Borrower’s consent shall not be required if an Event of Default then exists),
shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent and Issuer hereunder and until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above in this Section 9.10 by the 35th Business Day after the date
such notice of resignation was given by the Administrative Agent, the
Administrative Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of the Administrative Agent
hereunder and/or under any other Loan Document until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

(e) Upon a resignation of the Administrative Agent pursuant to this
Section 9.10, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Loan Documents and the provisions of
this Article IX shall continue in effect for the benefit of the Administrative
Agent for all of its actions and inactions while serving as the Administrative
Agent.

 

99



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS PROVISIONS

Section 10.1 Waivers, Amendments, etc.

(a) Neither this Agreement nor any other Loan Document nor any terms hereof or
thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the respective parties
thereto and the Required Lenders, provided that no such change, waiver,
discharge or termination shall, without the consent of each Lender (other than a
Defaulting Lender) with Obligations being directly affected thereby, (i) extend
the final scheduled maturity of any Revolving Loan or Note or extend the Stated
Expiry Date of any Letter of Credit beyond the Maturity Date, or reduce the rate
or extend the time of payment of interest (except in connection with a waiver of
applicability of any post-default increase in interest rates) or fees thereon or
reduce the principal amount thereof (except to the extent repaid in cash) or
extend the time for payment thereof (it being understood that any amendment or
modification to the financial definitions in this Agreement shall not constitute
a reduction in any rate of interest or fees for purposes of this clause (i), so
long as the primary purpose of the respective amendments or modifications to the
financial definitions was not to reduce the interest or fees payable hereunder),
(ii) amend, modify or waive any provision of this Section 10.1, (iii) reduce the
percentage specified in the definition of Required Lenders, (iv) consent to the
assignment or transfer by Borrower of any of its rights and obligations under
this Agreement, (v) release Guarantor from the Guaranty, or (vi) release any
Subsidiary Guarantor from the Subsidiary Guaranty or release all or any material
portion of the Collateral, except, in each case, as provided in Section 7.1.9 or
in connection with a Disposition or refinancing that is otherwise permitted
pursuant to the terms of this Agreement; provided further, that, in addition to
the consent of the Required Lenders required above, no such change, waiver,
discharge or termination shall (A) increase the Revolving Loan Commitments of
any Lender over the amount thereof then in effect without the consent of such
Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Revolving Loan Commitment Amount shall not constitute an increase of the
Revolving Loan Commitment of any Lender, and that an increase in the available
portion of any Revolving Loan Commitment of any Lender shall not constitute an
increase of the Revolving Loan Commitment of such Lender), or (B) without the
consent of the Issuer, amend, modify or waive any provision of Sections 2.1.2,
2.1.4, or 2.6, or alter its rights or obligations with respect to Letters of
Credit.

(b) If, in connection with any proposed change, waiver, discharge or termination
to any of the provisions of this Agreement as contemplated by clauses
(i) through (vi), inclusive, of the first proviso to Section 10.1(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrower
shall have the right, so long as all non-consenting Lenders whose individual
consent is

 

100



--------------------------------------------------------------------------------

required are treated as described below, to replace each such non-consenting
Lender or Lenders with one or more Replacement Lenders pursuant to Section 4.4
so long as at the time of such replacement, each such Replacement Lender
consents to the proposed change, waiver, discharge or termination; provided
further, that in any event the Borrower shall not have the right to replace a
Lender solely as a result of the exercise of such Lender’s rights (and the
withholding of any required consent by such Lender) pursuant to the second
proviso to Section 10.1(a).

(c) No failure or delay on the part of the Administrative Agent, the Issuer or
any Lender in exercising any power, privilege or right under this Agreement or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, privilege or right preclude any
other or further exercise thereof or the exercise of any other power, privilege
or right. No notice to or demand on the Borrower in any case shall entitle it to
any notice or demand in similar or other circumstances. No waiver or approval by
the Administrative Agent, the Issuer or any Lender under this Agreement or any
other Loan Document shall, except as may be otherwise stated in such waiver or
approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder. The rights, powers and remedies herein or in any other
Loan Document expressly provided are cumulative and not exclusive of any rights,
powers or remedies which the Administrative Agent, the Issuer or any Lender
would otherwise have.

Section 10.2 Notices. All notices and other communications provided to any party
hereto under this Agreement or under any other Loan Document shall be in writing
or by facsimile and addressed, delivered or transmitted to such party at its
address or facsimile number set forth below its signature hereto, in the case of
the Borrower or the Administrative Agent, or set forth below its name in Annex I
hereto or in a Lender Assignment Agreement, in the case of any Lender (including
in its separate capacity as the Issuer), or at such other address or facsimile
number as may be designated by such party in a notice to the other parties. Any
notice, if mailed and properly addressed with postage prepaid or if properly
addressed and sent by pre-paid courier service, shall be deemed given when
received; any notice, if transmitted by facsimile, shall be deemed given when
the confirmation of transmission thereof is received by the transmitter.

Section 10.3 Payment of Costs and Expenses; Indemnification. The Borrower hereby
agrees to: (i) whether or not the transactions herein contemplated are
consummated, pay all reasonable out-of-pocket costs and expenses of the
Administrative Agent (including, without limitation, the reasonable fees and
disbursements of Skadden, Arps, Slate, Meagher & Flom LLP and the Administrative
Agent’s other counsel and consultants) in connection with the preparation,
execution and delivery of this Agreement and the other Loan Documents and the
documents and instruments referred to herein and therein and any amendment,
waiver or consent relating hereto or thereto, of the Administrative Agent in
connection with its syndication efforts and administrative functions with
respect to this Agreement and of the Administrative Agent and, after the
occurrence of an Event of Default, each of the Lenders and the Issuer in
connection with the enforcement of this Agreement and the other Loan Documents
and the documents and instruments referred to herein and therein or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings (including, in each case without
limitation, the reasonable fees and disbursements of counsel and consultants for
the Administrative Agent and, after the

 

101



--------------------------------------------------------------------------------

occurrence of an Event of Default, counsel for each of the Lenders and the
Issuer); (ii) pay and hold the Administrative Agent, each of the Lenders and the
Issuer harmless from and against any and all present and future stamp, excise
and other similar documentary taxes with respect to the foregoing matters and
save the Administrative Agent, each of the Lenders and the Issuer harmless from
and against any and all liabilities with respect to or resulting from any delay
or omission (other than to the extent attributable to the Administrative Agent,
each of the Lenders and the Issuer) to pay such taxes; and (iii) indemnify the
Administrative Agent, each Lender and the Issuer, and each of their respective
officers, directors, employees, representatives, agents, affiliates, trustees
and investment advisors from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) incurred by, imposed on or assessed against any of them as a
result of, or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not the Administrative
Agent, any Lender or the Issuer is a party thereto and whether or not such
investigation, litigation or other proceeding is brought by or on behalf of
Borrower) related to the entering into and/or performance of this Agreement or
any other Loan Document or the use of any Letter of Credit or the proceeds of
any Loans hereunder or the consummation of the Transaction or any other
transactions contemplated herein or in any other Loan Document or the exercise
of any of their rights or remedies provided herein or in the other Loan
Documents, or (b) the actual or alleged presence of Hazardous Materials in the
air, surface water or groundwater or on the surface or subsurface of any real
property at any time owned, leased or operated by the Borrower or any of its
Subsidiaries, the generation, storage, transportation, handling or disposal of
Hazardous Materials by the Borrower or any of its Subsidiaries at any location,
whether or not owned, leased or operated by the Borrower or any of its
Subsidiaries, the non-compliance by the Borrower or any of its Subsidiaries with
any Environmental Law (including applicable permits thereunder) applicable to
any real property, or any Environmental Claim asserted against the Borrower, any
of its Subsidiaries or any real property at any time owned, leased or operated
by the Borrower or any of its Subsidiaries, including, in each case, without
limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any portion of any such losses, liabilities,
claims, damages or expenses to the extent incurred by reason of the gross
negligence or willful misconduct of the Person to be indemnified (as determined
by a court of competent jurisdiction in a final and non-appealable decision)).
To the extent that the undertaking to indemnify, pay or hold harmless the
Administrative Agent, any Lenders or the Issuer set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrower shall make the maximum contribution to the payment and

 

102



--------------------------------------------------------------------------------

satisfaction of each of the indemnified liabilities which is permissible under
applicable law.

Section 10.4 Survival and Recourse Nature of Obligations. The obligations of the
Borrower under Sections 4.3, 4.4, 4.5, 4.6 and 10.3, and the obligations of the
Lenders under Section 9.7 and Section 10.9.2, shall in each case survive any
assignment from one Lender to another (in the case of Section 10.3 or
Section 10.9.2) and any termination of this Agreement, the payment in full of
all the Obligations and the termination of all the Revolving Loan Commitments.
In addition, all provisions herein and in any other Loan Document (other than
Section 3.3.3 hereof) relating to outstanding Letters of Credit and Excess Cash
Collateral shall survive termination of this Agreement until all outstanding
Letters of Credit have been drawn in full or terminated and all Excess Cash
Collateral has been returned to the Borrower if required pursuant to
Section 2.6.7 or Section 8.4. The representations and warranties made by
Borrower, Guarantor, and each Subsidiary Guarantor, in this Agreement and in
each other Loan Document shall survive the execution and delivery of this
Agreement and each such other Loan Document. Borrower, pursuant to this
Agreement, and Guarantor and each Subsidiary Guarantor, pursuant to the Guaranty
and the Subsidiary Guaranty, as applicable, agrees that they shall be personally
liable (whether by suit, deficiency judgment or otherwise) and there shall be
full recourse to the Borrower, Guarantor and each Subsidiary Guarantor, for the
full payment and performance of the Obligations; provided that the amount of
liability of any Subsidiary Guarantor shall not exceed the fair market value of
its assets less any liabilities (it being the intention of the parties that no
Subsidiary Guarantor shall become insolvent as a result of its obligations
hereunder and under the other Loan Documents). It is understood and agreed that
each of Borrower, Guarantor and each Subsidiary Guarantor shall remain liable
with respect to their Obligations to the extent of any deficiency between the
amount of the proceeds of the Collateral pledged to Lender under the Pledge
Agreement, the Guarantor Pledge Agreement and the aggregate amount of such
Obligations.

Section 10.5 Headings. The various headings of this Agreement and of each other
Loan Document are inserted for convenience only and shall not affect the meaning
or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.

Section 10.6 Execution in Counterparts, Effectiveness, etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be an original and all of which shall constitute together but one and the same
agreement. This Agreement shall become effective when counterparts hereof
executed on behalf of the Borrower, the Administrative Agent and each of the
Lenders (or notice thereof satisfactory to the Administrative Agent) shall have
been received by the Administrative Agent and notice thereof shall have been
given by the Administrative Agent to the Borrower and each Lender.

Section 10.7 Governing Law; Entire Agreement. THIS AGREEMENT (INCLUDING
PROVISIONS WITH RESPECT TO INTEREST, LOAN CHARGES AND COMMITMENT FEES) SHALL
EACH BE DEEMED TO BE A CONTRACT

 

103



--------------------------------------------------------------------------------

MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK). This Agreement, the Notes and the other Loan Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and thereof and supersede any prior agreements, written or
oral, with respect thereto.

Section 10.8 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided, however, that:

(a) the Borrower may not assign or transfer its rights or obligations hereunder
or under any of the other Loan Documents without the prior written consent of
the Administrative Agent and all of the Lenders; and

(b) the rights of sale, assignment and transfer of the Lenders are subject to
Section 10.9.

Section 10.9 Sale and Transfer of Loans and Notes; Participations in Loans and
Notes. Lender may assign, or sell participations in, its Loans, Letter of Credit
Outstandings and Commitments to one or more other Persons in accordance with
this Section 10.9.

Section 10.9.1 Assignments.

(a) Upon prior notice to the Borrower, and the Administrative Agent, any Lender
may at any time assign and delegate to one or more Eligible Assignees with the
consent of the Borrower, the Administrative Agent and the Issuer (which consents
of the Borrower and the Issuer shall not be required (x) if the Eligible
Assignee is a Lender or an Affiliate of a Lender, or (y) in the case of the
Borrower, if a Specified Default or an Event of Default exists, and each of
which consents shall not be unreasonably withheld or delayed if such consents
are in fact required), all or any fraction of such Lender’s total Loans, Letter
of Credit Outstandings and Commitments; provided, however, that (x) the
assigning Lender must assign a pro rata portion of each of its Revolving Loan
Commitments, Revolving Loans and interest in Letter of Credit Outstandings and
(y) no Lender may assign a Commitment of less than $5,000,000 or, unless such
Lender has assigned the entirety of its Commitment, retain a Commitment of less
than $5,000,000. The Borrower and the Administrative Agent shall be entitled to
continue to deal solely and directly with such Lender in connection with the
interests so assigned and delegated to an Eligible Assignee until:

(i) notice of such assignment and delegation, together with (A) payment
instructions, (B) the Internal Revenue Service Forms or other statements
contemplated or required to be delivered pursuant to Section 4.6, if applicable,
(C) addresses and related information with respect to such Eligible Assignee,
shall have been delivered to the Borrower and the

 

104



--------------------------------------------------------------------------------

Administrative Agent by such Lender and such Eligible Assignee and (D) the
Administrative Agent has made the appropriate entries in the Register;

(ii) such Eligible Assignee shall have executed and delivered to the Borrower
and the Administrative Agent a Lender Assignment Agreement, accepted by the
Administrative Agent; and

(iii) the processing fees described below shall have been paid.

From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement, (x) the Eligible Assignee thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned and delegated to such Eligible Assignee
in connection with the Lender Assignment Agreement, shall have the rights and
obligations of assignor Lender hereunder and under the other Loan Documents, and
(y) the assignor Lender, to the extent that rights and obligations hereunder
have been assigned and delegated by it in connection with the Lender Assignment
Agreement, shall be released from its obligations hereunder and under the other
Loan Documents. Accrued interest on that part of the Loans assigned, if any, and
accrued fees, shall be paid as provided in the Lender Assignment Agreement.
Accrued interest and accrued fees shall be paid at the same time or times
provided in this Agreement. Unless such Eligible Assignee is an Affiliate of the
assignor Lender, such assignor Lender or such Eligible Assignee must also pay a
processing fee in the amount of $3,500 to the Administrative Agent upon delivery
of any Lender Assignment Agreement. Any attempted assignment and delegation not
made in accordance with this Section 10.9.1 shall be null and void.

(b) Nothing in this Agreement shall prevent or prohibit Lender from pledging its
Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by Lender from such Federal Reserve Bank and, with prior notification to
the Administrative Agent (but without the consent of the Administrative Agent or
the Borrower), any Lender which is a fund may pledge all or any portion of its
Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to Lender in support of its obligations to such trustee, such
collateral agent or a holder of such obligations, as the case may be. No pledge
pursuant to this clause (b) shall release the transferor Lender from any of its
obligations hereunder.

(c) The Administrative Agent, on behalf of the Borrower, shall maintain at the
address of the Administrative Agent specified below its signature hereto (or at
such other address as may be designated by the Administrative Agent from time to
time in accordance with Section 10.2) a copy of each Lender Assignment Agreement
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of and principal amount of the
Loans owing to each Lender from time to time. The entries in the Register shall
be conclusive and binding, in the absence of clearly demonstrable error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register as the owner of a

 

105



--------------------------------------------------------------------------------

Loan or other obligation hereunder as the owner thereof for all purposes of this
Agreement and the other Loan Documents, notwithstanding any notice to the
contrary. Any assignment of any Loan or other obligation hereunder shall be
effective only upon appropriate entries with respect thereto being made in the
Register. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

Section 10.9.2 Participations. Any Lender may at any time sell to one or more
commercial lenders, financial institutions or other Persons (each of such
commercial lenders, financial institutions or other Persons being herein called
a “Participant”) participating interests in any of the Loans, Letter of Credit
Outstandings, Commitments, or other interests of such Lender hereunder
(including loan derivatives and similar swap arrangements based on such Lender’s
interests hereunder); provided, however, that

(a) no participation contemplated in this Section 10.9.2 shall relieve Lender
from its Commitments or its other obligations hereunder or under any other Loan
Document;

(b) Lender shall remain solely responsible for the performance of its
Commitments and such other obligations;

(c) the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and under each of the other Loan Documents;

(d) no Participant, unless such Participant is an Affiliate of Lender or is
itself a Lender shall be entitled to require such Lender to take or refrain from
taking any action hereunder or under any other Loan Document, except that such
Lender may agree with any Participant that such Lender will not, without such
Participant’s consent, to the extent requiring the consent of such Lender, take
any action of the type described in clauses (i) through (vi) of the first
proviso of Section 10.1; and

(e) the Borrower shall not be required to pay any amount under this Agreement
that is greater than the amount which it would have been required to pay had no
participating interest been sold.

In the case of any such participation, the Participant shall not have any rights
under this Agreement or any of the other Loan Documents (the Participant’s
rights against such Lender in respect of such participation to be those set
forth in the agreement executed by such Lender in favor of the Participant
relating thereto) and all amounts payable by the Borrower hereunder shall be
determined and paid as if such Lender had not sold such participation. Any
Lender that sells a participating interest in any Loan, Revolving Loan
Commitment or other interest to a Participant under this Section 10.9.2, shall
indemnify and hold harmless the Borrower and the Administrative Agent from and
against any taxes, penalties, interest or other costs or losses (including
reasonable attorneys’ fees and

 

106



--------------------------------------------------------------------------------

expenses) incurred or payable by the Borrower or the Administrative Agent as a
result of the failure of the Borrower or the Administrative Agent to comply with
its obligations to deduct or withhold any Taxes from any payments made pursuant
to this Agreement to such Lender or the Administrative Agent, as the case may
be, which Taxes would not have been incurred or payable if such Participant had
delivered a valid Form W-9 to the Borrower or if such Participant had been a
Non-U.S. Lender that was entitled to deliver to the Borrower, the Administrative
Agent or such Lender, and did in fact so deliver, a duly completed and valid
Form W-8ECI or W-8BEN (with respect to a complete exemption under an income tax
treaty (or applicable successor form) entitling such Participant to receive
payments under this Agreement without deduction or withholding of any United
States federal taxes.

Section 10.10 Intentionally Omitted.

Section 10.11 Confidentiality. Administrative Agent, Issuer and each Lender
agrees to maintain, in accordance with its customary procedures for handling
confidential information, the confidentiality of all information provided to it
by or on behalf of the Borrower, the Guarantor, any Subsidiary or any
Unconsolidated Subsidiary or by the Administrative Agent on the Borrower’s, the
Guarantor’s or such Subsidiary’s or Unconsolidated Subsidiary’s behalf, under
this Agreement or any other Loan Document (“Confidential Information”), and
neither it nor any of its Affiliates shall use any such information other than
in connection with or in enforcement of this Agreement and the other Loan
Documents or in connection with other business now or hereafter existing or
contemplated with the Borrower or any Subsidiary or Unconsolidated Subsidiary,
except to the extent such information (i) was or becomes generally available to
the public other than as a result of disclosure by the Administrative Agent,
Issuer or the Lender or (ii) was or becomes available on a non-confidential
basis from a source other than the Borrower, provided that such source is not
bound by a confidentiality agreement with the Borrower, Guarantor or any
Subsidiary or Unconsolidated Subsidiary known to the Lender; provided, however,
that Lender may disclose such information (A) at the request or pursuant to any
requirement of any Governmental Authority to which the Lender is subject or in
connection with an examination of such Lender by any such Governmental
Authority; (B) pursuant to subpoena or other court process; (C) when required to
do so in accordance with the provisions of any applicable Requirement of Law;
(D) to the extent reasonably required in connection with any litigation or
proceeding to which the Administrative Agent, any Lender or their respective
Affiliates may be party; (E) to the extent reasonably required in connection
with the exercise of any remedy hereunder or under any other Loan Document;
(F) to such Lender’s independent auditors and other professional advisors who
have been advised that such information is confidential pursuant to this
Section 10.11; (G) to any Participant or Eligible Assignee in respect of such
Lender’s rights and obligations hereunder, actual or potential, provided that
such Person shall have agreed in writing to keep such information confidential
to the same extent required of the Lenders hereunder with the Borrower being a
third party beneficiary of such agreement; (H) to its Affiliates who have been
advised that such information is confidential pursuant to this Section 10.11; or
(I) to any direct or indirect contractual counterparty to swap agreements or
such contractual counterparty’s professional advisor, provided that such Person
shall have agreed in writing to keep such

 

107



--------------------------------------------------------------------------------

information confidential to the same extent required of the Lenders hereunder
with the Borrower being a third party beneficiary of such agreement. Unless
prohibited by applicable law or court order, each Lender and the Administrative
Agent shall notify the Borrower of any request by any Governmental Authority
(other than any request in connection with an examination of the financial
condition of such Lender) for disclosure of Confidential Information prior to
such disclosure; provided further, that in no event shall the Administrative
Agent or any Lender be obligated to return any materials furnished by the
Borrower, Guarantor or any of their respective Subsidiaries. This Section shall
supersede any confidentiality letter or agreement with respect to the Borrower,
the Guarantor or the Transaction entered into prior to the date hereof.

Section 10.12 Tax Advice. None of the Lenders nor the Administrative Agent
provides accounting, tax or legal advice. Notwithstanding anything provided
herein, and any express or implied claims of exclusivity or proprietary rights,
the Borrower each Lender and the Administrative Agent hereby agree and
acknowledge that the Borrower each Lender and Administrative Agent (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all Persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement, and all materials
of any kind (including opinions or other tax analyses) that are provided by the
Borrower, any Lender or the Administrative Agent to the other relating to such
tax treatment and tax structure except to the extent that such disclosure is
subject to restrictions reasonably necessary to comply with securities laws. In
this regard, the Borrower, each Lender and the Administrative Agent acknowledge
and agree that disclosure of the tax treatment and tax structure of the
transactions contemplated by this Agreement has not been and is not limited in
any way by an express or implied understanding or agreement, whether oral or
written, and whether or not such understanding or agreement is legally binding,
except to the extent that such disclosure is subject to restrictions reasonably
necessary to comply with securities laws. For purposes of this authorization,
“tax treatment” means the purported or claimed U.S. Federal income tax treatment
of the transaction, and “tax structure” means any fact that may be relevant to
understanding the purported or claimed U.S. Federal income tax treatment of the
transaction. This Section 10.12 is intended to reflect the understanding of the
Borrower, any Lender or the Administrative Agent that no transaction
contemplated by this Agreement has been offered under “Conditions of
Confidentiality” as that phrase is used in Treasury Regulation 9 §
1.6011-4(b)(3)(i) and 301.6111-2(c)(i), and shall be interpreted in a manner
consistent therewith. Nothing herein is intended to imply that any of the
Borrower, each Lender and the Administrative Agent has made or provided to, or
for the benefit of, the other any oral or written statement as to any potential
tax consequences that are related to, or may result from, the transactions
contemplated by this Agreement.

Section 10.13 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE

 

108



--------------------------------------------------------------------------------

AGENT, THE LENDERS, THE ISSUER OR THE BORROWER IN CONNECTION HEREWITH OR
THEREWITH SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF NEW YORK LOCATED IN THE COUNTY OF NEW YORK OF THE STATE OF NEW YORK OR IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE
BORROWER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE COUNTY OF NEW YORK OF THE
STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE
AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN
CONNECTION WITH SUCH LITIGATION, SUBJECT TO THE BORROWER’S RIGHT TO CONTEST SUCH
JUDGMENT BY MOTION OR APPEAL ON ANY GROUNDS NOT EXPRESSLY WAIVED IN THIS SECTION
10.13. THE BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED
MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW
YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 10.2. EACH OF THE BORROWER,
ADMINISTRATIVE AGENT, LENDER AND ISSUER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR
HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT THE BORROWER HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED
BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.

Section 10.14 Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE LENDERS, THE
ISSUER AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO
THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
THE ADMINISTRATIVE AGENT, THE

 

109



--------------------------------------------------------------------------------

LENDERS, THE ISSUER OR THE BORROWER IN CONNECTION HEREWITH OR THEREWITH. THE
BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN
DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE AGENTS, THE LENDERS, AND THE ISSUER ENTERING INTO THIS
AGREEMENT AND EACH SUCH OTHER LOAN DOCUMENT.

*        *        *

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

STRATEGIC HOTEL FUNDING, L.L.C.

a Delaware limited liability company By:  

/s/ Ryan M. Bowie

Name:   Ryan M. Bowie Title:   Vice President and Treasurer Address: 77 West
Wacker Drive

       Suite 4600

       Chicago, Illinois 60601

Telephone No.:  (312) 658-5000 Telecopier No.:  (312) 658-5799 ATTN:  General
counsel with a copy to: Strategic Hotel Funding, L.L.C. 77 West Wacker Drive,
Suite 4600 Chicago, Illinois 60601 Telephone No.:  (312) 658-5000 Telecopier
No.:  (312) 658-5799 ATTN:  Treasurer

Signature Page to Strategic Hotel Funding, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking corporation By:  

/s/ George R. Reynolds

Name:   George R. Reynolds Title:   Director By:  

/s/ Linda Wang

Name:   Linda Wang Title:   Director Address: 60 Wall Street

      New York, New York 10005

Facsimile No.:  (212) 797-4496

Telephone No.:  (212) 250-3352 Attention:  James Rolison With a copy to:
Deutsche Bank Securities Inc. Crescent Court Suite 550 Dallas, Texas 75201
Facsimile No.:  (214) 740-7910 Telephone No.:  (214) 740-7900 Attention:  Linda
Davis

Signature Page to Strategic Hotel Funding, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC. By  

/s/ Niraj Shah

Name:   Niraj Shah Title:   Vice President Citicorp North America, Inc. 2 Penns
Way, 1st Floor New Castle DE 19720 Attention:  Jessica Zimmers, Loan Specialist
Telephone:  302-894-6052 Facsimile:  212-994-0849
Email:  Jesssica.Zimmers@citigroup.com

Signature Page to Strategic Hotel Funding, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Steven P. Renwick

Name:   Steven P. Renwick Title:   Senior Vice President Address: 901 Main
Street 66th Floor Dallas, TX 75202 Attention:  Stephen Remwick
Facsimile:  214-209-0995

Telephone:  214-209-1867

email:Steven.p.renwick@bankofamerica.com

Signature Page to Strategic Hotel Funding, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Marc E. Costantino

Name:   Marc E. Costantino Title:   Executive Director Address: 270 Park Avenue
New York, New York Attention: Marc Constantino

Signature Page to Strategic Hotel Funding, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

LASALLE BANK, NATIONAL ASSOCIATION

By:  

/s/ Kim Kalseth

Name:   Kim Kalseth Title:   VP Address: 135 LaSalle St. Ste 1211 Facsimile
No.:  312-904-5616 Telephone No.:  312-904-6472 Attention: Kim Kalseth

Signature Page to Strategic Hotel Funding, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ Cynthia A. Bean

Name:   Cynthia A. Bean Title:   Vice President Address:  301 S. College Street

        NC 0172

        Charlotte, NC 28288-0172

Facsimile No.:  (704) 383-6205 Telephone No.:  (704) 374-6272 Attention: David
Blackman

Signature Page to Strategic Hotel Funding, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE, Cayman Islands Branch By:  

/s/ Brian Caldwell

Name:   Brian Caldwell Title:   Director By:  

/s/ Laurence Lapeyre

Name:   Laurence Lapeyre Title:   Associate Address:  Eleven Madison Avenue

        New York, New York 10005

Facsimile No.:  (212) 325-8319 Telephone No.:  (212) 325-2949 Attention:
Cassandra Droogan

Signature Page to Strategic Hotel Funding, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS CAPITAL REAL ESTATE INC. By:  

/s/ Lori Rung

Name:   Lori Rung Title:   Associate Director Address:  200 Park Avenue, 5th
Floor

        New York, NY

Facsimile No.:  212-412-1664 Telephone No.:  212-412-3026 Attention: David
Proctor

Signature Page to Strategic Hotel Funding, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB By:  

/s/ Thomas G Scott

Name:   Thomas G Scott Title:   Vice President Address: 710 Carillon Parkway PO
Box 11628

St. Petersburg, FL 33733

Attention: Thomas Macina

Signature Page to Strategic Hotel Funding, L.L.C.

Credit Agreement



--------------------------------------------------------------------------------

ANNEX I

LENDER INFORMATION

 

   1. DEUTSCHE BANK TRUST COMPANY AMERICAS Domestic Office:    LIBO Office:   
Revolving Loan Commitment Address:    Address:    $75,000,000

100 Plaza One, 8th Floor

M/S JCY03-0899

Jersey City, NJ 07311

  

100 Plaza One, 8th Floor

M/S JCY03-0899

Jersey City, NJ 07311

   Facsimile No. 201-593-2307    Facsimile No. 201-593-2307    Telephone
201-593-2235    Telephone 201-593-2235    Attention: Patricia Ciocco   
Attention: Patricia Ciocco    2. CITICORP NORTH AMERICA, INC. DOMESTIC LENDING
OFFICE:    LIBO OFFICE:    Revolving Loan Commitment

Citicorp North America, Inc.

2 Penns Way, 1st Floor

New Castle DE 19720

  

Citicorp North America, Inc.

2 Penns Way, 1st Floor

New Castle DE 19720

   $75,000,000 Attn: Jessica Zimmers, Loan Specialist    Attn: Jessica Zimmers,
Loan Specialist    Telephone: 302-894-6052    Telephone: 302-894-6052   
Facsimile: 212-994-0849    Facsimile: 212-994-0849    Email:
Jesssica.Zimmers@citigroup.com    Email: Jesssica.Zimmers@citigroup.com    3.
BANK OF AMERICA, N.A. Domestic Office:    LIBO Office:    Revolving Loan
Commitment Address:    Address:   

901 Main Street

14th Floor

Dallas, TX 75202

  

901 Main Street

14th Floor

Dallas, TX 75202

   $50,000,000 Attention: Ramon Presas    Attention: Ramon Presas    Facsimile:
214-209-8364    Facsimile: 214-209-8364    Telephone: 214-209-9262    Telephone:
214-209-9262    email: Ramon.presas@bankofamerica.com    email:
ramon.presas@bankofamerica.com   



--------------------------------------------------------------------------------

4. JPMORGAN CHASE BANK, N.A Domestic Office:    LIBO Office:    Revolving Loan
Commitment Address:    Address:   

200 White Clay Center Drive, Floor 03

Newark, DE 19711

  

200 White Clay Center Drive, Floor 03

Newark, DE 19711

   $50,000,000 Facsimile No.: 713-750-2666    Facsimile No.: 713-750-2666   
Telephone No.: 713-286-3247    Telephone No.: 713-286-3247   

Attention: Omar Musule

email: Omar.P.Musule@chase.com

  

Attention: Omar Musule

email: Omar.P.Musule@chase.com

   5. LASALLE BANK NATIONAL ASSOCIATION Domestic Office:    LIBO Office:   
Revolving Loan Commitment Address:    Address:   

135 S. LaSalle St.

Suite 1211

Chicago, IL 60603

  

135 S. LaSalle St.

Suite 1211

Chicago, IL 60603

   $50,000,000 Facsimile No.: (312) 904-5142    Facsimile No.: (312) 904-5142   
Telephone No.: (312) 904-6472    Telephone No.: (312) 904-6472    Attention: Kim
Kalseth    Attention: Kim Kalseth    6. WACHOVIA BANK, NATIONAL ASSOCIATION
Domestic Office:    LIBO Office:    Revolving Loan Commitment Address:   
Address:   

301 S. College Street

NC 0172

Charlotte, NC 28288-0172

  

301 S. College Street

NC 0172

Charlotte, NC 28288-0172

   $50,000,000 Facsimile No.: (704) 383-6205    Facsimile No.: (704) 383-6205   
Telephone No.: (704) 374-6272    Telephone No.: (704) 374-6272    Attention:
David Blackman    Attention: David Blackman   

 

3



--------------------------------------------------------------------------------

7. CREDIT SUISSE, Cayman Islands Branch Domestic Office:    LIBO Office:   
Revolving Loan Commitment Address:    Address:   

Eleven Madison Avenue

New York, NY 10010

  

Eleven Madison Avenue

New York, NY 10010

   $25,000,000 Facsimile No.: (212) 325-8326    Facsimile No.: (212) 325-8326   
Telephone No.: (212) 325-6911    Telephone No.: (212) 325-6911    Attention:
Andreas Rupp    Attention: Andreas Rupp    8. BARCLAYS REAL ESTATE CAPITAL INC.
Domestic Office:    LIBO Office:    Revolving Loan Commitment Address:   
Address:   

200 Park Avenue, 5th Floor

New York, NY

  

200 Park Avenue, 5th Floor

New York, NY

   $25,000,000 Facsimile No.: 212-412-1664    Facsimile No.: 212-412-1664   
Telephone No.: 212-412-2496    Telephone No.: 212-412-2496    Attention: Lori
Rung    Attention: Lori Rung    9. RAYMOND JAMES BANK, FSB Domestic Office:   
LIBO Office:    Revolving Loan Commitment Address:    Address:   

PO Box 11628

710 Carillon Pkwy (33716)

St. Petersburg, FL 33733

  

PO Box 11628

710 Carillon Pkwy (33716)

St. Petersburg, FL 33733

   $15,000,000 Facsimile No.: (727) 567-8830    Facsimile No.: (727) 567-8830   
Telephone No.: (727) 567-4184    Telephone No.: (727) 567-4184    Attention:
Barry D. Starling    Attention: Barry D. Starling   

 

4



--------------------------------------------------------------------------------

SCHEDULE I

Disclosure Schedule

 

5



--------------------------------------------------------------------------------

SCHEDULE II

Initial Borrowing Base Properties

 

1. Four Seasons Hotel, District of Columbia, USA

 

2. Four Seasons Hotel, Mexico City, Mexico

 

3. Four Seasons Resort Punta Mita, Puerto Vallarta, Mexico

 

4. Marriott Lincolnshire Resort, Lincolnshire, IL, USA

 

5. Ritz Carlton, Laguna Niguel, CA, USA

 

6



--------------------------------------------------------------------------------

SCHEDULE III

Properties

Hyatt Regency La Jolla at Aventine, La Jolla, CA

Hyatt Regency, New Orleans, LA

Hyatt Regency, Phoenix, AZ

Loews Santa Monica Beach Hotel, Santa Monica, CA

Marriott Lincolnshire Resort, Lincolnshire, IL

Marriott Grosvenor Square, London, England

Marriott Champs Elysees Hotel, Paris, France

Marriott Hamburg, Hamburg, Germany

Ritz Carlton Half Moon Bay, Half Moon Bay, CA

Ritz Carlton, Laguna Niguel, CA

InterContinental, Chicago, IL

InterContinental, Miami, FL

InterContinental, Praha, Prague, Czech Republic

Fairmont Chicago, Chicago IL

Fairmont Scottsdale Princess, Scottsdale, AZ

Four Seasons Hotel, District of Columbia

Four Seasons Hotel, Mexico City, Mexico

Four Seasons Resort Punta Mita, Puerto Vallarta, Mexico

Hotel Del Coronado, San Diego, CA

The Westin St Francis, San Francisco, CA



--------------------------------------------------------------------------------

SCHEDULE IV

Approved Managers

Acceptable Property Managers:

Bass PLC

Fairmont Hotels

FelCor Hotels

Four Seasons Ltd.

Hilton Hotels Corporation

Hyatt Hotel Corporation

InterContinental Hotel Group

KSL Partners

Loews Hotel

Mandarin Oriental

Marriott International

The Peninsula Group

Shangri-La

Starwood Hotels and Resorts

Windsor Hospitality

Acceptable Brands:

Crowne Plaza

Embassy Suites

Fairmont

Four Seasons

Hilton

Hyatt, Grand Hyatt, Park Hyatt, Hyatt Regency

Inter-Continental

KSL Resorts

Loews Hotel

Mandarin Oriental

Marriott, JW Marriott, Marriott Suites

Peninsula

Raffles

Renaissance

Ritz Carlton

Shangri-La

Sheraton

St Regis

Swiss Hotel

Westin

W Hotel

 

ii



--------------------------------------------------------------------------------

SCHEDULE V

Borrowing Base Intercompany Indebtedness

See Attached

 

iii



--------------------------------------------------------------------------------

SCHEDULE VI

Certain Indebtedness

See Attached

 

iv